


Exhibit 10.37

 

[NOTE: CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN MARKED TO INDICATE THAT
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR SUCH PORTIONS BY IMCLONE SYSTEMS
INCORPORATED. THESE PORTIONS HAVE BEEN MARKED WITH TWO ASTERISKS ENCLOSED IN
BRACKETS (i.e., [**]).  THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.]

 

 

AMENDED AND RESTATED

CO-DEVELOPMENT AND CO-COMMERCIALIZATION AGREEMENT FOR

ERBITUX ® IN JAPAN

 

 

AMONG

 

 

1.         BRISTOL-MYERS SQUIBB COMPANY

2.         E.R. SQUIBB & SONS, LLC

3.         BRISTOL-MYERS K.K.

4.         MERCK KGAA

5.         MERCK SERONO JAPAN COMPANY, LIMITED
           AND

6.         IMCLONE SYSTEMS INCORPORATED

 

 

DATED AS OF

 

October 12, 2007

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

DEFINITIONS

2

 

 

 

 

 

 

1.1 Defined Terms

2

 

 

 

 

 

 

1.2 Additional Defined Terms

19

 

 

 

 

 

2.

MANAGEMENT OF COLLABORATION

20

 

 

 

 

 

 

2.1 General

20

 

 

 

 

 

 

2.2 Steering Committee Japan

21

 

 

 

 

 

 

2.3 Subcommittees

24

 

 

 

 

 

 

2.4 Membership and Meetings of the Committees

31

 

 

 

 

 

 

2.5 Decision-making

32

 

 

 

 

 

 

2.6 Minutes

33

 

 

 

 

 

 

2.7 Term

34

 

 

 

 

 

 

2.8 Certain Committees and Boards

34

 

 

 

 

 

 

2.9 Alliance Managers

35

 

 

 

 

 

 

2.10 Cooperation

35

 

 

 

 

 

3.

DEVELOPMENT

36

 

 

 

 

 

 

3.1 The Long-Term Development Plan

36

 

 

 

 

 

 

3.2 Allocation of Development Responsibilities

39

 

 

 

 

 

 

3.3 Interactions with Japanese Regulatory Authorities and Ethics Committees

41

 

 

 

 

 

 

3.4 Conduct of the Co-Development

42

 

 

 

 

 

 

3.5 Process Flows and Study Instructions

43

 

 

 

 

 

 

3.6 Databases and Ownership of Results

43

 

 

 

 

 

 

3.7 Reporting of Safety Information

44

 

 

 

 

 

4.

PAYMENT COSTS, AND REPORTING FOR DEVELOPMENT AND
COMMERCIALIZATION PURPOSES

45

 

 

 

 

 

 

4.1 General Obligations of the Parties

45

 

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

ii

--------------------------------------------------------------------------------


 

 

4.2 Development Costs

47

 

 

 

 

 

 

4.3 Equal Sharing of Non-Sales Force Commercialization Activities Costs

49

 

 

 

 

 

 

4.4 Reporting

50

 

 

 

 

 

 

4.5 Reimbursements of Costs and Payment of Profit Or Loss

51

 

 

 

 

 

 

4.6 Mode of Payment

53

 

 

 

 

 

 

4.7 Records Retention

53

 

 

 

 

 

 

4.8 Payment Audits

53

 

 

 

 

 

 

4.9 Taxes

54

 

 

 

 

 

5.

OWNERSHIP OF INVENTIONS; USE OF RESULTS; PATENTS

54

 

 

 

 

 

 

5.1 Ownership of Inventions made by the Parties

54

 

 

 

 

 

 

5.2 Ownership of Inventions made by Third Parties

55

 

 

 

 

 

 

5.3 Use of Inventions and Results

55

 

 

 

 

 

 

5.4 Patent Enforcement, Patent Maintenance and Infringement

55

 

 

 

 

 

6.

COMMERCIALIZATION

56

 

 

 

 

 

 

6.1 Generally

56

 

 

 

 

 

 

6.2 Commercialization Plans and Budgets

56

 

 

 

 

 

 

6.3 Equal Sharing of Sales Force Commercialization Efforts

60

 

 

 

 

 

 

6.4 Diligent Efforts; Sales Efforts and Sales Representative Deployment

61

 

 

 

 

 

 

6.5 Sales Force Capabilities; Training

66

 

 

 

 

 

 

6.6 Co-Promotion Advertising and Promotional Materials

67

 

 

 

 

 

 

6.7 Sales and Distribution in Japan

69

 

 

 

 

 

 

6.8 Incentive Plans for Sales Representatives

69

 

 

 

 

 

 

6.9 Sales Representatives

70

 

 

 

 

 

 

6.10 Government, Group Purchasing and Other Accounts

72

 

 

 

 

 

7.

SHARING OF PROFIT OR LOSS

72

 

 

 

 

 

 

7.1 Profit Or Loss

72

 

 

 

 

 

 

7.2 Copromotion Term

72

 

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

iii

--------------------------------------------------------------------------------


 

 

7.3 Profit-Sharing Adjustment

72

 

 

 

 

 

 

7.4 Payments to our Reports by Affiliates

75

 

 

 

 

 

 

7.5 Non-Cash Considerations

75

 

 

 

 

 

8.

MANUFACTURE AND SUPPLY

75

 

 

 

 

 

 

8.1 General Manufacturing Structure: Manufacturing Plan and Budget

75

 

 

 

 

 

 

8.2 Manufacturing Responsibilities

79

 

 

 

 

 

 

8.3 Specifications, Forecasts, and Terms of Supply

80

 

 

 

 

 

 

8.4 Shortage of Supply

81

 

 

 

 

 

 

8.5 Inventory

82

 

 

 

 

 

 

8.6 Manufacturing Costs and Fees

82

 

 

 

 

 

 

8.7 Product Recall

83

 

 

 

 

 

 

8.8 Post-Termination Manufacturing

83

 

 

 

 

 

 

8.9 Other Covenants

86

 

 

 

 

 

9.

TRADEMARKS; PRODUCT MARKING

86

 

 

 

 

 

 

9.1 Product Trademarks

86

 

 

 

 

 

 

9.2 Other Proprietary Trademarks

87

 

 

 

 

 

 

9.3 Product Trademark Infringement

88

 

 

 

 

 

 

9.4 Patent Marking

89

 

 

 

 

 

10.

 SUBLICENSING; COMMERCIALIZATION OF A COMPETING PRODUCT

89

 

 

 

 

 

 

10.1 No Effect on Existing Agreements

89

 

 

 

 

 

 

10.2 Effect of Commercialization of a Competing Product

89

 

 

 

 

 

 

10.3 Sublicensing

91

 

 

 

 

 

 

10.4 Maintenance of Third Party Agreements

92

 

 

 

 

 

11.

REPRESENTATIONS AND WARRANTIES

93

 

 

 

 

 

 

11.1 Representations and Warranties of the Parties

93

 

 

 

 

 

 

11.2 Disclaimer

94

 

 

 

 

 

12.

PUBLICATION; CONFIDENTIALITY

94

 

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

iv

--------------------------------------------------------------------------------


 

 

12.1 Notification

94

 

 

 

 

 

 

12.2 Review

94

 

 

 

 

 

 

12.3 Confidentiality; Exceptions

95

 

 

 

 

 

 

12.4 Exceptions to Obligation

96

 

 

 

 

 

 

12.5 Limitations on Use

96

 

 

 

 

 

 

12.6 Remedies

96

 

 

 

 

 

13.

INDEMNIFICATION; LIABILITY

96

 

 

 

 

 

 

13.1 Mutual Indemnification

96

 

 

 

 

 

 

13.2 Shared Liability Claims

96

 

 

 

 

 

 

13.3 Procedure

98

 

 

 

 

 

14.

TERM; TERMINATION

99

 

 

 

 

 

 

14.1 Term

99

 

 

 

 

 

 

14.2 Termination of BMS-ImClone Agreement

100

 

 

 

 

 

 

14.3 Termination of Merck-ImClone Agreement

102

 

 

 

 

 

 

14.4 Termination of this Agreement for Cause

104

 

 

 

 

 

 

14.5 Termination by Merck or BMS without Cause

105

 

 

 

 

 

 

14.6 Effect of Expiration of Agreement or Termination Prior to First Approval

105

 

 

 

 

 

 

14.7 Other Consequences of Termination

106

 

 

 

 

 

 

14.8 Accrued Rights; Surviving Obligations

111

 

 

 

 

 

15.

FORCE MAJEURE

111

 

 

 

 

 

16.

MISCELLANEOUS

111

 

 

 

 

 

 

16.1 Relationship of Parties

111

 

 

 

 

 

 

16.2 Assignment

111

 

 

 

 

 

 

16.3 Affiliates of the Parties

112

 

 

 

 

 

 

16.4 Books and Records

112

 

 

 

 

 

 

16.5 Further Actions

112

 

 

 

 

 

 

16.6 Notice

112

 

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

v

--------------------------------------------------------------------------------


 

 

16.7 Use of Name

114

 

 

 

 

 

 

16.8 Public Announcements

114

 

 

 

 

 

 

16.9 Waiver

114

 

 

 

 

 

 

16.10 Severability

114

 

 

 

 

 

 

16.11 Amendment

114

 

 

 

 

 

 

16.12 Governing Law; Submission to Jurisdiction

114

 

 

 

 

 

 

16.13 Arbitration

115

 

 

 

 

 

 

16.14 Entire Agreement

117

 

 

 

 

 

 

16.15 Parties in Interest

117

 

 

 

 

 

 

16.16 Descriptive Headings; Construction

117

 

 

 

 

 

 

16.17 Counterparts

118

 

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

vi

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CO-DEVELOPMENT AND CO-COMMERCIALIZATION AGREEMENT FOR
ERBITUX® IN JAPAN (this “Agreement”), effective as of October 12, 2007 (the
“Restatement Effective Date”), is entered into by and among Bristol-Myers Squibb
Company, a corporation organized and existing under the laws of the State of
Delaware, having offices located at Route 206 & Province Line Road, Princeton,
New Jersey (“Bristol”), E.R. Squibb & Sons, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, having offices
located at Route 206 & Province Line Road, Princeton, New Jersey (“ERS”)
(Bristol and ERS, collectively, “BMS”), Bristol-Myers K. K., a Japanese
corporation, with its principal place of business at Shinjuku I-Land Tower, 5-1,
Nishi-Shinjuku 6-chome, shinjuku-ku, Tokyo, 163-1328, Japan (“BMKK”), Merck
KGaA, a German corporation with general partners organized and existing under
the laws of the Federal Republic of Germany, having offices located at
Frankfurter Straße 250, 64293 Darmstadt, Federal Republic of Germany (“Merck”),
Merck Serono Japan Company, Limited, a Japanese corporation, with its principal
place of business at 6F Meguro Tokyu Bldg., 2-13-17 Kamiosaki, Meguro-ku, Tokyo,
141-0021, Japan (“MJ”), and ImClone Systems Incorporated, a corporation
organized under the laws of the State of Delaware, having offices located at 180
Varick Street, New York, New York 10014 (“ImClone”).

 

PRELIMINARY STATEMENTS


 

WHEREAS, ImClone and Merck entered into that certain Development and License
Agreement, dated December 14, 1998 (and, as amended heretofore or hereafter,
hereinafter referred to as the “Merck-ImClone Agreement”), with respect to the
development and marketing of ImClone’s chimerized monoclonal antibody to EGFR,
known as C-225 (IMC-225, cetuximab), which is the active pharmaceutical
ingredient in the product sold under the Erbitux® trademark;

 

WHEREAS, ImClone has granted to Merck under such Merck-ImClone Agreement
worldwide outside of Canada, Japan and the United States of America (including
all territories and possessions thereof) exclusive rights to develop and market
Cetuximab;

 

WHEREAS, with respect to Japan, the Merck-ImClone Agreement provides that
ImClone and Merck have co-exclusive rights to develop and market, with certain
rights to sublicense, Cetuximab in Japan;

 

WHEREAS, ImClone, BMS and ERS entered into that certain Development, Promotion,
Distribution and Supply Agreement, dated September 19, 2001 and as heretofore
amended, pursuant to which, among other things, ImClone and BMS shall
(i) co-develop and co-promote Cetuximab in the United States of America and
Canada, and (ii) co-develop and co-promote Final Product in Japan, together with
Merck (such agreement, as amended heretofore or hereafter, and hereinafter
referred to as the “BMS-ImClone Agreement” and collectively with the
Merck-ImClone Agreement, the Merck-ImClone Japan Agreement and the BMS-ImClone
Japan Agreement, the “Existing Agreements”);

 

WHEREAS, MJ, a fully owned subsidiary of Merck, has expertise, amongst other
fields, in the development and marketing of drugs in Japan;

 

WHEREAS, BMKK, a fully owned subsidiary of BMS, has expertise, amongst other
fields, in the development and marketing of drugs in Japan and has a substantial
presence in Japan with which to do so;

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

--------------------------------------------------------------------------------


 

WHEREAS, the Parties (as hereinafter defined), recognizing that drafting,
negotiating and concluding the terms and conditions of a full and complete
co-development and co-commercialization agreement for Final Product in Japan
would be time consuming, entered into a Co-Development Agreement for Cetuximab
in Japan effective as of December 15, 2004 (the “Co-Development Agreement”),
which the Parties acknowledge and agree remained in full force and effect until
amended and restated by this Agreement; and

 

WHEREAS, the Parties would like to amend and restate the Co-Development
Agreement in order to provide for co-commercialization by the Parties of Final
Product in Japan on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing Preliminary Statements and the
mutual agreements and covenants set forth herein, the Parties hereby agree as
follows:

 

1.             DEFINITIONS.

 

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth in this Article 1 unless context clearly and
unambiguously dictates otherwise:

 

“Affiliate” with respect to any Party, shall mean any Person directly or
indirectly controlling, controlled by or under common control with, such Party,
for only so long as such control exists; provided that for purposes of this
Agreement, neither ImClone nor any of its subsidiaries shall be deemed an
Affiliate of BMS or its subsidiaries.  For the purposes of this definition,
“control” when used with respect to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Allowable Expenses” means, subject to the terms and conditions of this
Agreement (including Section 3.1(c)), the following expenses that are
specifically identifiable or reasonably allocable to the Commercialization of
the Final Product in Japan:

[**]

 

“Alternative Final Product” means a product that incorporates the drug IMC-C225
(C225, cetuximab), in all forms, dosages, and presentations, and that is
formulated, packaged, finished, labeled, and released for commercial sale and
distribution in Japan under the Alternative Trademark.

 

“Antibody” means any antibody, or fragment thereof, whether human, humanized,
chimeric, murine or from any other source (and including bispecific antibodies,
single chain antibodies, and immunoconjugated antibodies), that (a) has been
raised, engineered or otherwise optimized to bind specifically and directly to
the Target (whether exclusively or in addition to any other target to which such
Antibody may directly bind), and (b) once bound to the Target, competitively
inhibits the binding of epidermal growth factor (EGF) (and other ligands, such
as transforming growth factor-alpha) to the Target.  For clarification, any
fusion protein comprised of a fragment of an Antibody and that uses such
fragment in order to bind to the Target shall be considered an Antibody for
purposes of this Agreement.  For sake of clarity and avoidance of doubt, Merck’s
EMD72000 antibody and ImClone’s IMC-11F8 antibody are Antibodies within the
meaning of this definition.

 

“API” means bulk cetuximab drug substance.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

2

--------------------------------------------------------------------------------


 

“Applicable Law” means the applicable laws, rules and regulations, including any
rules, regulations, guidelines, or other requirements of the Japanese Regulatory
Authorities or other Regulatory Authorities, that may be in effect from time to
time and apply to the activities contemplated under this Agreement.

 

“Approval” means receipt from the Japanese Regulatory Authorities of any and all
approvals, licenses, registrations or authorizations necessary to market Final
Product, including receipt of pricing/reimbursement approval, where applicable.

 

“Approved Commercialization Plan” means the then current Annual
Commercialization Plan and Budget and the then current Long-Term
Commercialization Plan and Budget, in each case as adopted or approved
hereunder, as the case may be.

 

“Approved Indications” means those indications for which Final Product has
received Approval in Japan.

 

“Approved Plan” means any of the then current Annual Commercialization Plan and
Budget, the Long-Term Commercialization Plan and Budget, the Japan Manufacturing
Plan and Budget, the Long-Term Development Plan, and the Annual Development Plan
and Budget, in each case as adopted or approved by the SCJ hereunder, as the
case may be and as the context may require. “Approved Plans” means all of the
foregoing.  Where references in this Agreement refer to the conduct or
performance of activities in accordance with an Approved Plan, such references
shall be deemed not to refer to those non-binding components of the Long-Term
Development Plan.

 

“Bad Debts” means amounts actually written off by MJ by reason of uncollectible
Net Sales.  Should a Bad Debt which was written off be collected, such amount
shall be included in Net Sales in the Quarter in which received.

 

“BMS-ImClone Japan Agreement” means that separate agreement executed between
ImClone, BMKK and BMS dated as of the Restatement Effective Date, as the same
may be amended or supplemented hereafter.

 

 “Business Day” means a day that is not a Saturday, Sunday or a day on which
banking institutions in Tokyo, Japan are required by law to remain closed.

 

“Call Center” means the customer support center established in Japan by the
Parties under the direction of the SCJ.

 

“Canada” shall mean Canada, including its possessions and territories.

 

“Cetuximab” shall mean a product that incorporates the chimeric antibody
IMC-C225 (C225, cetuximab), in all forms of administration, dosages, and
presentations.  For clarity, Cetuximab does not include humanized or human forms
of C225.

 

“Change of Control” means, with respect to a Party, any of the following
transactions with a Third Party (a “Third Party Acquirer”):  (a) a merger or
consolidation of such Party (or of any of its Affiliates) with the Third Party
Acquirer which results in the holders of the voting securities of such Party
outstanding immediately prior thereto (other than the Third Party Acquirer, its
“affiliates” and “associates” (as such terms are used in the Securities Exchange
Act of 1934, as amended)) ceasing to represent, directly or indirectly, at least
fifty percent (50%) of the combined voting power of the surviving entity (or, if
applicable, its parent company) immediately after such merger or consolidation;
(b) the sale to the Third Party Acquirer of all or substantially all of the
business of such Party to which this Agreement relates

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

3

--------------------------------------------------------------------------------


 

(whether by merger, consolidation, sale of stock, sale of assets or other
similar transaction); or (c) the Third Party Acquirer (which shall not be any
trustee or other fiduciary holding securities under an employee benefit plan of
such Party, or any corporation owned directly or indirectly by the stockholders
of such Party, in substantially the same proportion as their ownership of stock
of such Party), together with any of the Third Party Acquirer’s “affiliates” or
“associates”, as such terms are used in the Securities Exchange Act of 1934, as
amended, becoming the beneficial owner of fifty percent (50%) or more of the
combined voting power of the outstanding securities of such Party (or, if
applicable, its parent company.  For purposes of this definition only, a Third
Party, (i) with respect to BMS or BMKK, includes Merck, ImClone and their
respective Affiliates, (ii) with respect to Merck or MJ, includes BMS, ImClone
and their respective Affiliates, and (iii) with respect to ImClone, includes
BMS, Merck and their respective Affiliates.

 

“Clinical Trial” means, with respect to Cetuximab or Final Product, a Phase I
Clinical Trial, a Phase II Clinical Trial, a Phase III Clinical Trial (including
a Phase IIIb Clinical Trial), or a Phase IV Clinical Trial, as the case may be,
that (x) is conducted in Japan pursuant to an Annual Development Plan and Budget
or (y) is conducted outside of Japan pursuant to an Annual Development Plan and
Budget in support of registration of Cetuximab or Final Product in Japan and
whose principal objective is to support registration in Japan as opposed to
other geographies.  A Clinical Trial involving study subjects shall be deemed to
have commenced when the first patient in such study has been enrolled.

 

“Commercialize” means to promote, market, distribute, sell (and offer for sale
or contract to sell), import, provide product support for Final Product, or
otherwise commercially exploit or use Final Product in Japan, including by way
of example:

 

(a)          detailing and other promotional activities in support of Final
Product;

 

(b)         advertising and public relations in support of Final Product,
including market research, development and distribution of selling, advertising
and promotional materials, field literature, direct-to-consumer advertising
campaigns, media/journal advertising, and exhibiting at seminars and
conventions;

 

(c)          developing reimbursement programs and information and data
specifically intended for national accounts, large health care organizations,
governmental agencies (e.g., federal, state and local), and other group
purchasing organizations, including pull-through activities;

 

(d)         Co-Promotion activities not included in the above; and

 

(e)          conducting journal advertising.

 

“Commercializing”, “Commercialization” and “Commercial” shall be interpreted
accordingly.  To “Commercialize” is exclusive of manufacturing activities.

 

“Competing Product” means any pharmaceutical product (other than Final Product)
for which marketing authorization has been filed with the Japanese Regulatory
Authorities for an oncology Indication that is the same as any oncology
Indication for which a marketing authorization is or has been filed or received
for Final Product in Japan, and wherein such pharmaceutical product is comprised
in whole or in part of any (i) Antibody or (ii) any compound or other substance
that (A) has been developed, synthesized, engineered or optimized to bind
specifically and directly to the Target and (B) once bound to the Target,
competitively inhibits the binding of epidermal growth factor (EGF) (and other
ligands, such as transforming growth factor-alpha) to the Target.  For sake of
clarity and avoidance of doubt, (1)

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

4

--------------------------------------------------------------------------------


 

the conduct of preclinical research and clinical development are not activities
that, for purposes of this definition and this Agreement only, would cause a
product to be treated as a Competing Product; and (2) the determination of
whether a product is a Competing Product shall be made without regard to the
timing of the filing or Approval of such Competing Product and the Final Product
(i.e., it shall not be affected by whether the Competing Product or the Final
Product was the first to file or receive approval for an overlapping oncology
Indication).

 

“Co-Promote” means to perform jointly those activities normally undertaken by a
pharmaceutical company’s sales force to implement marketing plans and strategies
aimed at encouraging the appropriate use of a product under such product’s
Trademark.  It is agreed that this definition is not intended to alter the
Diligent Efforts obligations that a Party is or may be required to devote under
this Agreement or any Existing Agreement.  “Co-Promotion” shall be interpreted
accordingly.

 

 “Corporate Names” means (a) in the case of ImClone, the Trademark ImClone® and
the ImClone corporate logo or such other names and logos as ImClone may
designate in writing from time to time, and (b) in the case of BMS, the
Trademarks Bristol-Myers Squibb®, E.R. Squibb®, and the BMS corporate logo or
such other names and logos as BMS may designate in writing from time to time,
and (c) in the case of Merck, the Trademark Merck® and the Merck corporate logo
or such other names and logos as Merck may designate in writing from time to
time, and, in each case ((a), (b) and (c)), together with any variations and
derivatives thereof.

 

“CRO” means a Third Party clinical research organization.

 

“Detail” means, with respect to Final Product, a face-to-face contact (including
a live video presentation or a group presentation, if in accordance with an
Annual Commercialization Plan and Budget) between a Sales Representative and a
physician or other medical professional licensed in Japan to prescribe drugs,
during which a Primary Position Detail or Secondary Position Detail is made to
such person, in each case as measured by each Party’s internal recording of such
activity in accordance with Section 6.4(e); provided, that such meeting is in
compliance with Applicable Law and this Agreement.  When used as a verb,
“Detail” shall mean to engage in a Detail.  For the avoidance of doubt, any
contact or presentation between a Sales Representative and a large health care
organization (as distinguished from calls on individual physicians or other
medical professionals licensed to prescribe drugs who may be affiliated with a
large health care organization, in connection with their professional
prescribing decisions (but not with respect to the large health care
organization’s formulary)) shall not be considered a Detail for purposes of this
Agreement.

 

“Develop” means, with respect to Cetuximab or Final Product, those activities
that, in general, are necessary for the development of Cetuximab and Final
Product for registration in Japan (including as encompassed by the definition of
Clinical Trials under this Agreement), to obtain and maintain Approval(s) for
Final Product in Japan (including to support pricing/reimbursement), and to
support appropriate usage for Final Product in Japan, including analysis,
testing, any necessary pre-clinical studies required by Japanese Regulatory
Authorities, and development activities pertaining to lifecycle management
(including the conduct of Phase IIIb Clinical Trials and Phase IV Clinical
Trials not explicitly for registrational purposes), new indications, and, if
applicable, new formulations developed specifically for the Japan market,
including, by way of example, the activities listed in the definition of
Development Costs below.  “Developing” and “Development” shall have correlative
meanings.

 

“Development Costs” has the meaning set forth in Section 4.2(a).

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

5

--------------------------------------------------------------------------------

 

“Diligent Efforts” means, for a Party, the performance of obligations in a
sustained manner consistent with the efforts such Party devotes to a product of
similar market potential  resulting from its own research efforts, based on
conditions then prevailing and taking into account the terms of this Agreement,
but without regard to whether such Party is also developing a potential
Competing Product or commercializing a Competing Product; provided, however, if,
with respect to the Commercialization or manufacture of Final Product, a Party
does not have any such product of similar market potential, such Party shall use
commercially reasonable efforts in the performance of its obligations
hereunder.  Notwithstanding the forgoing, the applicable Diligent Efforts that a
Party is required to apply under this Agreement shall not alter or supersede, or
modify the interpretation of, the Diligent Efforts that a Party may be required
to exercise under the Existing Agreements.  For emphasis, the diligence
obligation owed to ImClone under this Agreement by Merck, on the one hand, and
by BMS, on the other, shall be determined by the diligence obligations owed to
ImClone by Merck and BMS, respectively, under the Existing Agreements.

 

“Distribution Costs” means the [**] as an expense by a Party or any of its
Affiliates after the Restatement Effective Date that are specifically
identifiable or reasonably allocable to the Commercial distribution of Final
Product in Japan by a Party during the Co-Promotion Term, including: [**].

 

“Existing Committees” shall mean the Joint Executive Committee established under
the BMS-ImClone Agreement and the Merck/ImClone Steering Committee established
pursuant to the Merck-ImClone Agreement.

 

“Experienced Arbitrator” means a mutually acceptable, disinterested,
conflict-of-interest-free individual not affiliated with any of the Parties or
their Affiliates who (a) with respect to disputes of a primarily legal,
scientific, technical or regulatory nature hereunder shall be an individual with
appropriate legal, scientific, technical or regulatory expertise to resolve such
disputes, or (b) with respect to disputes of a primarily business or financial
nature (e.g., disputes referred for resolution pursuant to “baseball
arbitration” under Section 16.13(a)) shall be an individual who possesses
appropriate expertise to resolve such disputes.  The arbitrator shall not be or
have been at any time an Affiliate, employee, officer or director of any of the
Parties or any of their respective Affiliates, or, at any time within the five
years preceding the arbitration, a consultant of any of the Parties or any of
their respective Affiliates.

 

“FDA” shall mean the United States Food and Drug Administration, or any
successor thereto.

 

“Final Product” means a product that incorporates Cetuximab, in all forms,
dosages, and presentations, and that is formulated, packaged, finished, labeled,
and released for commercial sale and distribution in Japan under the Erbitux®
Trademark.

 

“Fully Burdened Manufacturing Costs” for any component or item comprising API or
Final Product means 100% of a Party’s fully burdened manufacturing cost (as
defined in the Party’s generally accepted accounting policies consistently
applied) that is (x) supplied by a Third Party and/or (y) directly manufactured
or supplied by a Party or an Affiliate of such Party, determined as follows:

 

In the case of clause (x) above, Fully Burdened Manufacturing Costs means those
amounts that are payable to a Third Party and incurred by a Party or its
Affiliates in connection with the manufacture or supply of API or Final Product,
including [**].

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

6

--------------------------------------------------------------------------------


 

Fully-Burdened Manufacturing Costs incurred by a Party or its Affiliates (other
than Fully-Burdened Manufacturing Costs that are payable to a Third Party, as
discussed above) shall comprise the sum of:

 

(a)          For API:

 

Cost of Raw Materials

 

The purchase unit cost of raw materials multiplied by [**].

 

Direct Labor and Allocable Overhead Costs:

 

The cost of direct labor and manufacturing overhead resources consumed in the
production process [**].

 

Costs will include any efficiency, activity and spending variances from
standards as well as any underabsorbed overhead expenses incurred during the
startup of the biologic operation for the Final Product or caused by subsequent
evolution of the Final Product’s volumes sold in Japan, [**].

 

Manufacturing overhead includes the following costs:

 

-               Normal depreciation of building, machinery and equipment

-               Plant management

-               Plant services and utilities

-               Plant maintenance

-               Quality control at all stages

-               Freight and storage costs at all stages

-               Cost accounting and data processing services

-               Any taxes and duties other than VAT and income tax

 

(b)          For the Processing of API into Final Product:

 

Cost of Raw Materials

 

The purchase unit cost of any materials and packaging components necessary to
make the finished goods (including the API) [**].

 

Direct Labor and Overhead Costs

 

The cost of direct labor and overhead resources consumed in the manufacturing
process, [**].

 

[**]

 

The manufacturing overhead will include:

 

-               Normal depreciation of fixed assets

-               Plant management

-               Plant common services and utilities

-               Plant maintenance

-               Quality control at all stages

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

7

--------------------------------------------------------------------------------


 

-               Subject to Section 8.6(b), reasonable manufacturing plant
capacity reservation fees to the extent reasonably allocable to binding
forecasts of production of Final Product for sale or use in Japan

-               Freight and storage costs at all stages

-               Cost accounting and data processing services

-               Any taxes and duties other than VAT and income tax.

 

For the avoidance of doubt, Fully Burdened Manufacturing Cost shall in both
cases described in subsections (a) and (b) above (as well as for purposes of
item (x) in the first paragraph of this definition of Fully Burdened
Manufacturing Cost), [**].

 

“FTE” means the equivalent of the work of one (1) employee full time for one
(1) year (consisting of at least a total of [*] hours per year, or such other
number as may be agreed by the SCJ) of work directly related to the
Commercialization of Final Product or any other activities contemplated under
this Agreement.  No additional payment shall be made with respect to any person
who works more than [*] hours per year (or such other number as may be agreed by
the SCJ), and any person who devotes less than [*] hours per year (or such other
number as may be agreed by the SCJ) shall be treated as an FTE on a pro-rata
basis, to be calculated upon the actual number of hours worked divided by [*]
(or such other number as may be agreed by the SCJ).

 

“FTE Cost”, for a given employee performing services under this Agreement, means
the FTE Rate for such category of employee as established under
Section 4.1(e) and as adjusted subsequently in accordance with Section 4.1(e),
multiplied by the percentage of time devoted by such employee to the applicable
task.

 

“GAAP” shall mean generally accepted accounting principles in the United States,
consistently applied by ImClone or BMS, as the case may be.

 

“Good Manufacturing Practices” or “cGMP” means current good manufacturing
practices for biological and other pharmaceutical products (and components
thereof) as described in regulations promulgated by the Japanese Regulatory
Authorities or other Regulatory Authorities (such as FDA), as updated and
applicable  from time to time.

 

“IFRS” shall mean International Financial Reporting Standards, consistently
applied by Merck.

 

“Indication” shall mean a specific disease indication and which, in the case of
oncology, shall be differentiated by tumor type (e.g., colorectal cancer,
non-small cell lung cancer and the like are separate Indications).  Any lines of
therapy within a given tumor type shall not be deemed separate Indications.  For
the sake of clarity, approval of new lines of therapy within a given tumor type
(e.g., 1st line, 2nd line, 3rd line or adjuvant) shall not be considered as new
Indications for purposes of this Agreement, including for purposes of
Section 3.1(c) and Article 6 of this Agreement (including Section 6.4(b)(i)).

 

“Invention” shall mean any new or useful process, compound, composition of
matter, improvements, discoveries, claims, formulae, processes, trade secrets,
technologies and know-how (including confidential data and Confidential
Information), to the extent relating to, derived from and useful for the
manufacture, use or sale of Final Product (including the formulation, delivery
or use thereof in pharmaceutical applications for human health), including
synthesis, preparation, recovery and purification processes and techniques,
control methods and assays, chemical data, toxicological and pharmacological
data and techniques, clinical data, medical uses, product forms and product
formulations and specifications, whether

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

8

--------------------------------------------------------------------------------


 

patentable or unpatentable; and in each case, limited to those Inventions
conceived or first reduced to practice or demonstrated to have utility in the
performance of activities undertaken under, and in direct connection with the
co-development and/or co-commercialization activities undertaken by or on behalf
of a Party or two or more Parties pursuant to and during the term of, this
Agreement, as contemplated herein.

 

“Japan” shall mean Japan, including its possessions and territories.

 

“Japanese Regulatory Authorities” shall mean the health regulatory
authority(ies) in Japan, and any successor(s) thereto.

 

“JNDA” means a regulatory filing made with the Japanese Regulatory Authorities
that seeks Approval to market and sell a Final Product in Japan for a given
Indication.

 

“Launch” means the first commercial sale of a Final Product to the general
public in Japan after Approval for the marketing and sale of such Final Product
has been obtained for its first Indication in Japan.

 

“Long-Term Development Plan” means the written Development plan then approved by
the SCJ for Development in Japan, which plan shall include:

 

(A)          a binding section, which shall indicate those specific Clinical
Trials that the Parties have agreed to conduct under this Agreement with respect
to Japan, and which shall include, where agreed upon:  (i) a budget for such
Clinical Trials (or a good faith estimate if a firm budget is not reasonably
practicable), (ii) any plans involving a CRO for such Clinical Trials, (iii) to
the extent known, estimated timelines for the initiation and completion of such
Clinical Trials, (iv) to the extent known, key endpoints for such Clinical
Trials, (v) to the extent known, any specific allocation of responsibilities
among the Parties with respect to the implementation of such Clinical Trials,
(vi) if applicable, any go/no-go criteria for a given study, and (vii) if
applicable, any clinical studies being conducted outside the Development Plan
(and which will not be shared as Development Costs under this Agreement) that
will be used to bridge to or support the Clinical Trials; and

 

(B)           a non-binding section, which shall indicate those Indication(s),
new line(s) of therapy within an Indication, preclinical studies and/or Clinical
Trials that the Parties are contemplating but have not yet agreed to conduct
with respect to Japan, which section may include (i) a good faith estimate of
the budget for the Development of the Indications, lines of therapy, and/or
conduct of those studies, (ii) any other or related significant Development
related activities contemplated for Japan, (iii) any plans involving a CRO,
(iv) to the extent known, estimated timelines, (v) to the extent known, key
regulatory activities and any material regulatory strategies relating to such
Indications, lines of therapy, and/or studies, and (vi) any contemplated
allocation of responsibilities among the Parties with respect to the
implementation of the Long-Term Development Plan.

 

Where references in this Agreement refer to the implementation of, or the
conduct or performance of activities in accordance with, or subject to, an
Approved Plan or a Long-Term Development Plan, such references shall be deemed
to refer only to the binding components of the Long-Term Development Plan and
not to those non-binding components of the Long-Term Development Plan.

 

“Marketing Costs” means, subject to Sections 4.1, 4.3(a) and 4.3(b), [**].

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

9

--------------------------------------------------------------------------------


 

“Medical Education Activities” means activities designed to ensure or improve
appropriate medical use of, conduct medical education of, or further research
regarding, Final Product sold in Japan, including by way of example:

 

[**]

 

“Medical Education Costs” means, subject to Sections 4.1, 4.3(a) and 4.3(c),
[**] an expense by BMKK, MJ or any of their Affiliates after the Restatement
Effective Date that are approved by the SCJ or incurred in accordance with an
Annual Commercialization Plan and Budget and that are specifically identifiable
or reasonably allocable to Medical Education Activities with respect to Final
Product Commercialization efforts of MJ and BMKK in Japan during the
Co-Promotion Term, together with any such costs incurred in excess of the budget
set forth in the Annual Commercialization Plan and Budget for same that are
approved by the JJCC or SCJ.

 

“Merck-ImClone Japan Agreement” means that separate agreement executed between
ImClone and Merck, dated as of the Restatement Effective Date, as the same may
be amended or supplemented hereafter.

 

“Net Sales” means the amount billed or otherwise charged by the final billing
Party, an Affiliate or any permitted (sub)licensee for sales or other
dispositions of Final Product to a Third Party, less (to the extent not
reimbursed or refunded to the final billing Party):

 

(a)           normal and customary discounts (including cash discounts and
quantity discounts), retroactive price reductions, charge-back payments (or
their equivalent) and rebates allowed, paid, or granted to managed health care
organizations or to national, state/provincial, local and other governments in
Japan, their agencies, and purchasers and reimbursers or to trade customers as
accrued by such Party in accordance with its customary practices in accordance
with GAAP or IFRS, as applicable to such Party;

 

(b)           credits or allowances accrued for claims, damaged goods,
rejections or returns of such Final Product, including Final Product returns in
connection with recalls or withdrawals (to the extent the recall or withdrawal
is not attributable to the negligence of the Party booking the Net Sale);

 

(c)           freight out, postage, shipping and insurance charges for delivery
of Final Product (excluding such charges that are included in Distribution
Costs), to the extent that such items are included in the gross amount billed;
and

 

(d)           taxes or duties levied on, absorbed or otherwise imposed on sale
of such Final Product, including value-added taxes, tariffs, excise taxes, or
other governmental charges otherwise imposed upon the billed amount, as adjusted
for rebates and refunds, to the extent not paid by the Third Party or otherwise
reimbursed (but not including taxes assessed against the income derived from
such sale.

 

Net Sales shall not include sales between a Party and its Affiliates, but shall
arise upon the sale by a Party or its Affiliates to unrelated Third Parties,
such as end users, wholesalers and retailers.  Net Sales, as set forth in this
definition, shall be calculated applying, in accordance with GAAP or IFRS, as
applicable to such Party, the standard accounting practices that a Party
customarily applies to other products sold by it.  [**].

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

10

--------------------------------------------------------------------------------


 

“Other Operating Expenses” means other operating costs recorded as an expense by
BMKK, MJ or any of their Affiliates after the Restatement Effective Date that
relate to the manufacture or Commercialization of Final Product by a Party in
Japan, that fall within the following cost categories, and that are specifically
identifiable to or reasonably allocable to the manufacture of Final Product by a
Party for use or sale in Japan or to Final Product Commercialization efforts of
a Party in Japan:

 

[**]

 

The methodology used to determine the amount of each item set forth above shall
be developed by the JJFC and approved by the SCJ.

 

“Packaging and Release” means those activities undertaken in connection with
this Agreement to place a label on filled vials, package (both primary and
secondary packaging) such vials, conduct QA/QC, and release Cetuximab or Final
Product for use or sale in Japan.  Packaging and Release also includes the
conduct of a market life stability program, whether performed in or outside of
Japan, including, without limitation, the timely preparation and delivery of
summary tables and reports to support regulatory filing submissions for Finished
Product for Commercialization in Japan according to stability protocols and
other requirements that are agreed to by the JJMC and as may be modified by the
JJMC from time to time.

 

“Party” shall mean, as applicable, Merck, MJ, ImClone, BMS, or BMKK and, when
used in the plural, shall mean Merck, MJ, ImClone, BMS, and BMKK.

 

“Party Group” shall mean either (i) Merck and MJ, or (ii) ImClone, BMS, and
BMKK.

 

“PDC” shall mean the Product Development Committee established pursuant to the
BMS-ImClone Agreement.

 

“PDE” or “Primary Detail Equivalent” means a primary Detail equivalent where
(a) a Primary Position Detail has a value of [**] PDE, and (b) a Secondary
Position Detail has the value of [**] PDE.  The procedures for determining PDEs
in a group presentation are set forth on Exhibit 1.1(b) hereto.

 

“PDE Rate” means the fully-burdened cost of providing an oncology PDE in Japan,
as initially established and thereafter adjusted in accordance with
Section 6.3(b).

 

“Person” shall mean an individual or a corporation, partnership, association,
trust, or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Phase IIIB Clinical Trial” means (a) a product support human clinical trial of
Final Product (i.e., a clinical trial that is not required for receipt of
Approval for an Indication in Japan or new line of therapy within an Indication,
but which may be useful in providing additional drug profile data in support of
such Approval in Japan for such Indication or new line of therapy) that is
commenced before receipt of Approval for such Indication (or new line of
therapy) in Japan, or (b) a clinical trial that is required or advised by a
Japanese Regulatory Authorities as a condition of or in connection with
obtaining or maintaining a regulatory approval for an Indication  or new line of
therapy (and that is commenced after receipt of such regulatory approval).

 

“Phase IV Clinical Trial” means (a) a human clinical trial, or other test or
study, of Final Product commenced after receipt of initial Approval for an
Indication (or for a new line of therapy within an Indication) in Japan that is
conducted within the parameters of the labeling

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

11

--------------------------------------------------------------------------------


 

approved for the Final Product, other than Phase IIIB Clinical Trials, and
(b) investigator sponsored clinical trials of Final Product that are not set
forth in the Annual Development Plan.  Phase IV Studies may include clinical
trials, or other tests and studies, conducted in support of
pricing/reimbursement for an initial Approval, epidemiological studies, modeling
and pharmacoeconomic studies, and post-marketing surveillance studies.  For
clarity, the funding, the design, and the scientific integrity (and related
matters) of any Phase IV studies are to be approved by the JJDC and not the
JJCC.

 

“Primary Position Detail” means a Detail in which [**].

 

“Profit Or Loss” means, subject to Sections 3.1(c), 6.4(f), 7.2 and 7.3, Net
Sales of Final Product in Japan, less Allowable Expenses in Japan.  For sake of
clarity, Profit Or Loss shall be determined prior to application of any income
taxes, and if such terms are used individually, “Profit” shall mean a positive
Profit Or Loss, and “Loss” shall mean a negative Profit Or Loss.

 

“QA” means quality assurance activities conducted in accordance with Good
Manufacturing Practices.

 

“QC” means quality control activities conducted in accordance with Good
Manufacturing Practices.

 

“Quarter” means each of the three (3) month periods ending on March 31, June 30,
September 30 and December 31; provided that the first Quarter during the term of
this Agreement shall commence on the Restatement Effective Date and end on
December 31, 2007.

 

“Regulatory Authority” means any national (for example, the FDA in the United
States) or supra-national (for example, the European Agency for the Evaluation
of Medicinal Products) agency or other governmental entity authorized and
empowered to grant regulatory approvals necessary to market Cetuximab outside of
Japan.

 

“Regulatory Costs” means [**] an expense by a Party or any of its Affiliates
after the Restatement Effective Date (including filing, user, maintenance and
other fees paid to Japanese Regulatory Authorities) (i) that are incurred in
accordance with an Approved Commercialization Plan, the Japan Manufacturing Plan
and Budget, or an Approved Annual Development Plan and Budget, or are otherwise
approved by the SCJ, and (ii) that are specifically identifiable or reasonably
allocable to the preparation of regulatory submissions for, and the obtaining
and maintenance of any Approval of, any Final Product in Japan, including [**]. 
Such Regulatory Costs shall be appropriately allocated between the Approved
Commercialization Plan and the Approved Development Plan.  For sake of clarity,
Regulatory Costs relating to Development activities for the purpose of obtaining
regulatory Approval for an Indication (or new line of therapy within an existing
approved Indication) for Cetuximab or Final Product in Japan to be considered
Development Costs, while Regulatory Costs incurred in connection with obtaining
pricing or reimbursement approval, maintenance of Approvals, or Phase IV
Clinical Trials to be considered Allowable Expenses.

 

“Representative” means such individual as a Party is entitled to and has
appointed to the SCJ, a Subcommittee or Working Group from time to time in
accordance with this Agreement.  Each Party will endeavor to appoint individuals
who are appropriate to, and have pertinent experience with respect to, the
functions of the SCJ, Subcommittee or Working Group.  For clarity, the
appointment or qualifications of a Party’s Representatives are not subject to
approval by the other Parties.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

12

--------------------------------------------------------------------------------


 

“Results” shall mean all data and information discovered or developed under or
in connection with a Study, the Annual Development Plan and Budget, and/or the
Development activities contemplated under this Agreement.

 

“Sales Costs” means [**] an expense by a Party or any of its Affiliates after
the Restatement Effective Date that are approved by the SCJ or incurred in
accordance with the then Approved Commercialization Plan and Budget and that are
specifically identifiable or reasonably allocable to the sales efforts during
the Co-Promotion Term for Final Product to all markets in Japan, together with
any such costs incurred in excess of the budget set forth in the Annual
Commercialization Plan and Budget for same that are approved by the JJCC or
SCJ.  Subject to the foregoing, for sake of clarity, Sales Costs shall include
the following costs paid or incurred by a Party associated with the following:

 

[**]

 

“Sales Representative” of a Party means (a) an employee of such Party or an
Affiliate of such Party or (b) an individual independent contractor engaged by
such Party or Affiliate (but only to the extent expressly permitted by
Section 6.9(b) of this Agreement or by agreement of the BMKK/BMS and MJ/Merck
members of the JJCC) to Co-Promote Final Product on behalf of such Party, in
either case (i) who is responsible for meeting in person with customers and
others who can buy or prescribe (or influence the buying or prescribing process
and decisions regarding buying or prescribing) the Final Product in Japan, and
(ii) whose success at such activities is a significant factor in the ongoing
employment or engagement, and compensation, of the individual, excluding in each
case (x) those employees or independent contractors of either Party or such an
Affiliate that are solely engaged in telemarketing, professional education or
other indirect activities in support of direct selling and (y) Medical Liaisons.

 

“Secondary Position Detail” means a Detail in which [**].

 

“Semi-Annual Period” means any period consisting of two (2) consecutive
Quarters; provided that each Semi-Annual Period shall begin on the day following
the last day of a previous Semi-Annual Period.

 

“Specifications” means the specifications for the manufacture, labeling,
packaging, storage, shipment, and release of the Final Product, as set forth in
an applicable JNDA or other regulatory filing (e.g., a drug master file (as
defined in the Code of Federal Regulations)) or Approval then in effect from
time to time.

 

“Target” means the extracellular domain of the human epidermal growth factor
receptor (EGFR, HER1, c-ErbB-1).

 

“Third Party” shall mean any Person who or which is neither a Party nor an
Affiliate of a Party.

 

“Third Party Milestone Payments” means up-front fees (including any fees paid in
installments) and milestones and other payments  payable to a Third Party in
consideration for rights necessary or useful for (i) the Commercialization or
use of the Final Product in Japan, or (ii) the manufacture of the API or Final
Product anywhere in the world for the purpose of, but only to the extent fairly
and reasonably allocable to, the Commercialization or use of the Final Product
in Japan, but excluding amounts paid in the form of Third Party Royalties.

 

“Third Party Payments” means Third Party Milestone Payments and Third Party
Royalties.  The Third Party Payments as of the Restatement Effective Date are
listed on Exhibit 1.1(a).

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

13

--------------------------------------------------------------------------------


 

“Third Party Royalties” means royalties (but excluding any royalties or other
payments that are not tied to sales of Final Product) payable to a Third Party
in consideration for rights necessary or useful for (i) the Commercialization or
use of the Final Product in Japan, or (ii) the manufacture of Final Product
anywhere in the world for the purpose of, and to the extent fairly and
reasonably allocable to, the Commercialization or use of the Final Product in
Japan.

 

“Trademark” shall include any word, name, symbol, color, designation or device
or any combination thereof, including any trademark, trade dress, service mark,
service name, brand mark, trade name, brand name, logo or business symbol, that
is used in connection with distribution, marketing, promotion and sale of the
Final Product in Japan, but excluding the Corporate Names of any Party and its
Affiliates and variants thereof.

 

“United States” or “U.S.” shall mean the United States of America, including its
possessions and territories.

 

1.2           Additional Defined Terms.  The following additional defined terms
shall have the meanings set forth in the sections of this Agreement listed
below:

 

Defined Term

 

Section Where Defined

 

 

 

“Agreement”

 

Preliminary Statement

“Alliance Manager”

 

2.9

“Alternative Trademark”

 

3.2(c)(iv)

“Annual Commercialization Plan and Budget”

 

6.1(a)

“Annual Development Plan and Budget”

 

3.1(a)

“Audited Party(ies)”

 

4.8(b)

“Auditing Party(ies)”

 

4.8(b)

“Bankrupt Party”

 

4.9(a)

“Benefit Plans”

 

6.9(h)

“BMKK”

 

Preliminary Statement

“BMKK/MJ NSF Commercialization Activities Costs”

 

4.3(a)

“BMS”

 

Preliminary Statement

“BMS-ImClone Agreement”

 

Preliminary Statement

“BMS Manufactured Component”

 

8.8(b)

“Breaching Party(ies)”

 

14.2

“Claims”

 

13.2

“Clinical Trial Expense Overrun”

 

4.2(c)

“Co-Development Agreement”

 

Preliminary Statement

“Collaboration”

 

2.1(b)

“Company Invention”

 

5.1

“Competing Product Party”

 

10.2(a)

“Confidential Information”

 

12.3

“Co-Promotion Term”

 

7.2

“Courts”

 

16.12(b)

“CSO”

 

6.9(b)

“CTNs”

 

3.2(c)(ii)

“Declining Party”

 

7.3(a)(ii)

“Duplicate Database”

 

3.6(a)

“Existing Agreements”

 

Preliminary Statement

“fill/finish”

 

8.2(c)(i)

“FM Shortage”

 

8.4

“FTE Rate”

 

4.1(e)

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

14

--------------------------------------------------------------------------------


 

Defined Term

 

Section Where Defined

 

 

 

“General Invention”

 

5.2

“Good Faith Challenge”

 

10.4

“Hiring Party”

 

6.9(h)

“ImClone”

 

Preliminary Statement

“ImClone Manufactured Component”

 

8.8(c)

“Indemnifying Party”

 

13.3(c)

“Indemnifying Party”

 

13.3(c)

“Initial Training Period”

 

6.5(c)(i)

“Interested Party”

 

3.1(c)

“Japan Agency Agreement”

 

3.2(b)

“Japan Manufacturing Plan and Budget”

 

8.1(a)

“Joint Japan Commercialization Committee” or “JJCC”

 

2.1(b)

“Joint Japan Development Committee” or “JJDC”

 

2.1(b)

“Joint Japan Finance Committee” or “JJFC”

 

2.1(b)

“Joint Japan Manufacturing Committee” or “JJMC”

 

2.1(b)

“Long-Term Commercialization Plan and Budget”

 

6.1(a)

“Losses”

 

13.1

“Manufacturing Cost Worksheet”

 

8.1(c)(iii)

“Marketing Expense Overrun”

 

4.3(b)

“Marketing Materials”

 

6.6(a)

“Master Database”

 

3.6(a)

“Medical Education Expense Overrun”

 

4.3(c)

“Merck”

 

Preliminary Statement

“Merck-ImClone Agreement”

 

Preliminary Statement

“Merck Manufactured Component”

 

8.8(a)

“MJ”

 

Preliminary Statement

“Non-breaching Party(ies)”

 

14.2

“Non-Interested Party”

 

3.1(c)

“Non-Qualifying Details”

 

6.4(b)(ii)

“Party” or “Parties”

 

Preliminary Statement

“Product Trademark”

 

9.1(a)

“Promotional Data”

 

6.4(e)

“Providing Party”

 

6.2(b)(v)(1)

“Quarterly PDE Amount”

 

6.4(b)(i)

“Reassigned”

 

6.2(b)v)(3)

“Recall”

 

8.7(a)

“Related Invention”

 

5.2

“Requesting Party”

 

6.2(b)(v)(1)

“Restatement Effective Date”

 

Preliminary Statement

“Shortfall Party”

 

6.4(f)(iii)

“Steering Committee Japan” or “SCJ”

 

2.1(b)

“Subcommittee”

 

2.1(b)

“Sublicense Proposing Party”

 

10.3(c)

“Sublicensee”

 

10.3(c)

“Third Party Acquirer”

 

Definition of Change of Control

“Trademark Infringement Claims”

 

9.3(a)

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

15

--------------------------------------------------------------------------------


 

Defined Term

 

Section Where Defined

 

 

 

“Uncured Material Default”

 

14.4(a)

“Working Group”

 

2.8(a)

 

2.             MANAGEMENT OF COLLABORATION.

 

2.1           General

 

(a)           General Scope.  The collaboration among the Parties set forth in
this Agreement shall be composed of and limited to:

 

(i)            the co-Development and regulatory activities of the Parties
undertaken with the intention to obtain marketing authorizations for Final
Product in Japan.  The Clinical Trials described in detail in the Annual
Development Plan and Budget and the binding portion of the Long-Term Development
Plan attached as Exhibit 3.1(a) hereto are those Clinical Trials with respect to
which the Parties have currently agreed to pursue for Final Product in Japan;

 

(ii)           the co-Commercialization by BMKK and MJ of Final Product in
Japan; and

 

(iii)          the manufacture and supply of Cetuximab for co-development, and
of Final Product for co-Commercialization, in Japan.

 

(b)                            Committees and Subcommittees.  Subject to the
terms and conditions of this Agreement, the Parties have established or shall
establish (i) a joint steering committee (the “Steering Committee Japan” or
“SCJ”) that will oversee the Parties’ activities under this Agreement (the
“Collaboration”) and facilitate communications between the Parties with respect
to the Development, Approval, manufacturing and Commercialization of the Final
Products hereunder, and (ii) four (4) specialized joint subcommittees
(“Subcommittees”) consisting of one to focus on each of the following areas: 
Development and Approval and other regulatory matters (such Subcommittee, the
“Joint Japan Development and Regulatory Committee” or “JJDC”), Commercialization
(such committee, the “Joint Japan Commercialization Committee” or “JJCC”),
manufacturing (such committee, the “Joint Japan Manufacturing Committee” or
“JJMC”), and financial (such committee, the “Joint Japan Financial Committee” or
“JJFC”), respectively, arising out of the Collaboration.  Each Committee shall
have the responsibilities and authority allocated to it in this Article 2 and
elsewhere in this Agreement.  The Parties intend that their respective
organizations will work together to assure the success of the Collaboration.

 

(c)                             Reservation of Rights in a Party. 
Notwithstanding the Committee structure established pursuant to
Section 2.1(b) to oversee the Collaboration, each Party shall retain the rights,
powers and discretion granted to it under this Agreement, and no such rights,
powers, or discretion shall be delegated to or vested in the SCJ or a
Subcommittee unless such delegation or vesting of rights is expressly provided
for in this Agreement or the Parties expressly so agree in writing.  The Parties
hereby agree that the following matters are outside the jurisdiction and
authority of the SCJ and the Subcommittees:  (i) the amendment, modification or
waiver of compliance with this Agreement, which shall require mutual written
agreement of the Parties, and (ii) such other matters as are expressly reserved
to the consent, approval, agreement or other decision-making authority of any
one or more Parties in this Agreement, whether or not required by this Agreement
to be considered by the SCJ one or more Subcommittees prior to the exercise of
such consent, approval or other decision-making authority.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

16

--------------------------------------------------------------------------------

 

(d)                   No Effect on Existing Agreements.  Except as provided in
Section 16.14(c), no decision by the SCJ or any Subcommittee may affect, alter
or modify a Party’s obligations under any of the Existing Agreements, as amended
by this Agreement.

 

2.2           Steering Committee Japan.  The Steering Committee Japan shall be
responsible for overseeing and coordinating each Party’s co-Development and
co-Commercialization activities as set forth in, and subject to the terms of,
this Agreement. Subject to the terms of this Agreement, the SCJ shall have
overall responsibility for the success of the Collaboration, and its general
areas of responsibility shall be: (i) to determine the Development, regulatory,
Commercialization, and manufacturing strategy for the Collaboration, (ii) to
coordinate the Parties’ activities hereunder, and (iii) as applicable, to
review, comment on, approve, and resolve disputes with respect to, plans and
budgets for, and the implementation of, the Collaboration, including the
specific responsibilities of the SCJ outlined below.  The SCJ shall have the
membership and shall operate by the procedures set forth in Sections 2.4, 2.5
and 2.6.  In particular, and subject to Sections 3.1(c) and 10.2 and to
Article 14 of this Agreement, the SCJ shall have the following specific
responsibilities:

 

(a)                   Development and Regulatory Responsibilities.  Subject to
Section 3.1(c), the SCJ shall:  (1) approve the Development and regulatory
strategy for the Final Product, (2) provide a forum for coordination of the
Parties’ Development and regulatory activities under this Agreement, and (3) as
applicable, review, comment on, approve, and seek to resolve disputes with
respect to, Development plans and budgets for, and the implementation of, the
Development and regulatory strategy for, the Final Product.  The Long-Term
Development Plan, as of the Restatement Effective Date, is as set forth in
Exhibit 3.1(a) hereto.  The SCJ may amend or supplement the Long-Term
Development Plan, and make any decision necessary to fulfill the Long-Term
Development Plan in accordance with this Agreement.  In particular, the SCJ
shall have the following specific responsibilities with respect to the
Development and registration of the Final Product in Japan:

 

(i)            subject to Section 3.1(c), review and approve all Annual
Development Plans and Budgets, and all updates, amendments and modifications to,
and waivers of provisions of, each Annual Development Plan and Budget and the
Long-Term Development Plan, including whether to pursue the Development of an
additional Indication (or a new line of therapy within an existing approved
Indication), the termination of an Indication (or line of therapy) then being
developed, or the initiation or cessation of other additional Development
activities;

 

(ii)           review and approve each Annual Development Plan and Budget or any
changes thereto approved by the JJDC, and resolve any disputes at the JJDC with
respect to the Annual Development Plan and Budget or any changes thereto;

 

(iii)          monitor progress of the ongoing Clinical Trials and any future
Clinical Trials added to the binding and non-binding sections of the Long-Term
Development Plan, identify issues and provide necessary resources, tools and
ideas to solve such issues;

 

(iv)          establish and develop common working structures (e.g., use of
common databases, investigator brochures, exchange of safety information);

 

(v)           review and comment upon interactions with the Japanese Regulatory
Authorities pursuant to Article 3 hereof;

 

(vi)          review, modify and approve, and ensure consistency between, draft
JNDAs for Cetuximab proposed by BMKK, as agent for ImClone, and MJ;

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

17

--------------------------------------------------------------------------------


 

(vii)         create, monitor, oversee and direct working groups as necessary or
useful to carry out the implementation of the binding portions of  the Long-Term
Development Plan;

 

(viii)        determine a publication strategy and oversee publications pursuant
to Sections 12.1 and 12.2;

 

(ix)           review and approve all key regulatory and key clinical
Development strategies;

 

(x)            review, modify and approve (including funding for) compassionate
use and early access programs; and

 

(xi)           approve Final Product labeling and all changes thereto.

 

(b)                            Commercialization and Manufacturing
Responsibilities.  The SCJ shall:  (1) determine the Commercialization, and
manufacturing, quality control and product release strategy for Final Product,
(2) provide a forum for coordination of the Parties’ Commercialization
activities under this Agreement, and (3) as applicable, review, comment on,
approve, and seek to resolve disputes with respect to, plans and budgets for,
and the implementation of, the Commercialization, manufacturing, quality control
and product release aspects of and strategy for Final Product.  The Long-Term
Commercialization Plan and Budget as of the Restatement Effective Date is as set
forth in Exhibit 6.2(a) hereto, and has been approved by the SCJ.  The
manufacturing plan portion of the Manufacturing Plan and Budget as of the
Restatement Effective Date is as set forth in Exhibit 8.1(a) hereto, and has
been approved by the SCJ.  Subject to applicable terms of this Agreement, the
SCJ may amend or supplement the Long-Term Commercialization Plan and Budget and
the Manufacturing Plan and Budget, and make any decision necessary to fulfill or
implement same in accordance with this Agreement.   In particular, the SCJ shall
have the following specific responsibilities with respect to the
Commercialization of Final Product and the manufacture of API and Final Product
for sale in Japan:

 

(i)            review and approve (1) each Long-Term Commercialization Plan and
Budget, (2) each Annual Commercialization Plan and Budget, and (3) all updates,
amendments and modifications thereto, and waivers of provisions thereof;

 

(ii)           review and approve (1) each Japan Manufacturing Plan and Budget,
and (2) all updates, amendments and modifications thereto, and waivers of
provisions thereof);

 

(iii)          determine whether to recall or withdraw Final Product in the
circumstances set forth in Section 8.7;

 

(iv)          review and approve long-term (i.e., for the ensuing three-to-five
years) Commercial strategy for Final Product;

 

(v)           subject to the Existing Agreements and this Agreement, review and
approve strategies for obtaining and maintaining patent and Trademark
protection, enforcing such patents and Trademarks, and defending Third Party
claims relating to patents and Trademarks;

 

(vi)          determine and approve pricing/reimbursement strategy with respect
to large health care providers, governmental agencies (e.g., national, state,
regional, and local), and other group purchasing accounts;

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

18

--------------------------------------------------------------------------------


 

(vii)         review and approve the parameters of any terms and conditions
relating to or affecting the price at which Final Product will be sold in Japan,
including discounts available to large health care providers, governmental
agencies (e.g., federal, state and local), and other group purchasing accounts;
discounts attributable to payments on receivables; and credits, price
adjustments, other discounts and allowances to be granted or refused;

 

(viii)        subject to Section 10.2(a), review and approve the specific terms
and conditions with respect to which MJ may offer Final Product for sale in
Japan.

 

(ix)           approve the methodology used to determine the amount of each item
of Operating Expenses;

 

(x)            resolve any disputes at the JJFC regarding the calculation of
Profit and Loss or any other amount due a Party under this Agreement or the
reconciliation of payments between the Parties;

 

(xi)           evaluate performance of the Parties under this Agreement;

 

(xii)          coordinate and oversee the activities of the Parties and
Committees hereunder and resolve any disputes at the JJMC, JJDC and JJCC; and

 

(xiii)         review recommendations submitted by the JJCC concerning, and
approve, patient assistance and indigent access programs and any changes
thereto.

 

(c)                            Generally.  The SCJ shall also:

 

(i)            provide guidance to the JJDC, the JJCC, JJFC and the JJMC with
respect to any other Development, Commercialization, financial, and
manufacturing activities, strategies, plans and budgets (or portions thereof);

 

(ii)           review any matter that falls within the responsibilities of the
JJDC, JJCC JJFC, or JJMC, if any Party’s members of such Subcommittee believe
that a matter should be reviewed by the SCJ following review by such
Subcommittee;

 

(iii)          perform such other responsibilities related to the Parties’
co-Development and co-Commercialization activities contemplated hereunder as
have been or may be assigned to the SCJ pursuant to this Agreement or as may be
mutually agreed upon by the Parties from time to time;

 

(iv)          periodically, as a Party may request, evaluate the performance of
the Development, manufacturing and Commercialization activities against its
related Plan goals;

 

(v)           coordinate the activities of the Parties hereunder, including
oversight of the JJDC, JJCC, and JJMC as provided herein;

 

(vi)          seek to resolve any disputes or disagreements within or between
the JJDC, JJCC, JJFC or JJMC;

 

(vii)         approve winning bids to manufacture Final Product (or any
component thereof) pursuant to Section 8.1(c); and

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

19

--------------------------------------------------------------------------------


 

(viii)        review any matter that falls within the responsibilities of the
JJDC, JJCC, JJFC or JJMC if a Party’s members of such Subcommittee (where such
Party has a vote on such Subcommittee) believe that a matter should be reviewed
by the SCJ following review by such Subcommittee.

 

2.3           Subcommittees.  Unless already established, the following
Subcommittees shall also be established by the Parties within thirty (30) days
after the Restatement Effective Date, each of which shall have, subject to
Sections 3.1(c) and 10.2 and to Article 14, the following specific
responsibilities:

 

(a)                             Joint Japan Commercialization Committee (JJCC). 
The JJCC shall be responsible for preparing and submitting to the SCJ for its
approval, on an annual basis consistent with Article 6 hereof, each Annual
Commercialization Plan and Budget and each Long-Term Commercialization Plan and
Budget.   Each such Plan shall be consistent with applicable terms of this
Agreement.  The JJCC shall be charged with taking any action and making any
decision necessary to implement each such Annual Commercialization Plan and
Budget approved by the SCJ.  In particular, the JJCC shall be responsible for
the following Commercialization activities with respect to Final Product in
Japan:

 

(i)            establish a strategy for Commercialization of Final Product in
Japan, including product positioning, consistent where achievable with the
Parties’ respective strategies in other major market countries in which they
Commercialize ERBITUX;

 

(ii)           make recommendations to the SCJ with respect to the SCJ’s review
and approval of each Long-Term Commercialization Plan and Budget, and all
updates, amendments and modifications to, and waivers of provisions of, each
such Long-Term Commercialization Plan and Budget;

 

(iii)          developing and recommending for approval by the SCJ each Annual
Commercialization Plan and Budget, and all updates, amendments and modifications
thereto, and waivers of provisions thereof, in each case consistent with the
Long-Term Commercialization Plan and Budget;

 

(iv)          develop and provide to the JJMC market, unit sales, and Net Sales
forecasts for Final Product, broken down by approved Indication and updated
quarterly, in sufficient detail and length of time as to enable the JJMC to
determine its own forecasts under Section 8.3(b);

 

(v)           determine and approve the allocation of responsibilities among the
Parties applicable to the Development activities contemplated under this
Agreement in a manner consistent with this Agreement and the Annual
Commercialization Plan and Budget;

 

(vi)          monitor progress and compliance under, and oversee the
implementation of, each Long-Term Commercialization Plan and Budget and each
Annual Commercialization Plan and Budget;

 

(vii)         monitor, review and comment on costs incurred by the Parties in
connection with their respective Commercialization activities, to the extent
practicable, on an Indication-by-Indication basis;

 

(viii)        review and recommend for approval by the SCJ packaging designs and
provide input to the SCJ regarding Product labeling;

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

20

--------------------------------------------------------------------------------


 

(ix)           review and approve Final Product marketing, advertising and
promotional strategies and materials, including all Marketing Materials,
developed by the Parties for the Parties’ Sales Representatives, for compliance
with this Agreement and applicable Law;

 

(x)            endeavor to coordinate Final Product marketing, advertising and
promotional activities, where practicable, on a worldwide basis;

 

(xi)           approve the selection of major or key marketing vendors (e.g.,
public relations agencies, advertising agencies and/or medical education
agencies);

 

(xii)          recommend reimbursement strategies for approval by the SCJ;

 

(xiii)         review and approve strategies for, and key specific, market
research plans and journal advertising, in each case in accordance with this
Agreement, the applicable Annual Commercialization Plan and Budget and the
Long-Term Commercialization Plan and Budget, and approve and assign
responsibilities for implementation of same;

 

(xiv)        review and approve, assign responsibilities for, and coordinate all
sales force activities, including Sales Representative training, the number of
Sales Representatives to be assigned to Final Product promotion, the number of
PDEs to be devoted to Final Product promotion, and the territory alignment of
Sales Representatives, in each case in accordance with this Agreement, the
applicable Annual Commercialization Plan and Budget and the Long-Term
Commercialization Plan and Budget;

 

(xv)         plan and oversee promotional programs, including speaker and
peer-to-peer activity programs, and the funding of educational and professional
symposia, in each case in accordance with this Agreement, the applicable Annual
Commercialization Plan and Budget and the Long-Term Commercialization Plan and
Budget;

 

(xvi)        discuss and recommend to the SCJ for its approval a range of
suggested prices and discount strategies for the sale of Final Product to
unaffiliated Third Parties;

 

(xvii)       receive and review each Party’s sales, pricing, and financial
reports pertaining to Sales Costs, Marketing Costs and other Allowable Expenses;

 

(xviii)      make recommendations to the SCJ with respect to patient assistance
and indigent access programs, and provide input to the SCJ with respect to early
access and compassionate use programs;

 

(xix)         review and approve any significant agreements (including any
agreement or series or group of related agreements with an aggregate expense of
more than one hundred thousand dollars ($100,000)) with Third Parties to be
entered into by a Party with respect to the Commercialization of Final Product
in Japan;

 

(xx)          facilitate the flow of Commercialization information;

 

(xxi)         review MJ’s or BMKK’s plans for detailing a product to be detailed
in the third position, where Final Product is detailed in the first or second
position;

 

(xxii)        coordinate with the Existing Committees and the JJDC, JJFC and
JJMC as appropriate; and

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

21

--------------------------------------------------------------------------------


 

(xxiii)       provide updates to the SCJ on its activities no less frequently
than once each Quarter after the Restatement Effective Date and during the term
of this Agreement.

 

Except as otherwise provided in Article 6, the JJCC shall, in allocating
responsibilities between the Parties with respect to Commercialization
activities:  (A) endeavor to take advantage of the respective resources,
capabilities and expertise of MJ and BMKK, and (B) endeavor to (i) maintain, to
the extent reasonably practical and commercially appropriate, continuity in
functions and commitments of personnel and physical resources of MJ and BMKK,
(ii) avoid duplication of efforts by the Parties, and (iii) foster efficient use
by the Parties of resources and personnel, consistent with this Agreement, the
applicable Annual Commercialization Plan and Budget and the Long-Term
Commercialization Plan and Budget.

 

(b)                           Joint Japan Development and Regulatory Committee
(JJDC).  Subject to the terms of this Agreement, the JJDC shall be responsible,
in consultation with the JJCC and the JJMC, as applicable, for preparing and
submitting to the SCJ for its approval any key regulatory strategies for the
Development and Commercialization of Final Product in Japan, for proposing
amendments to the Long-Term Development Plan for review and approval by the SCJ,
for approving an Annual Development Plan and Budget for review and/or
modification by the SCJ, for overseeing and coordinating the Development of, and
the making of regulatory filings for, Final Product in Japan, for facilitating
the flow of information with respect to Development activities, for overseeing
the conduct of Phase I-IIIA Clinical Trials, and, where necessary or
appropriate, for collaborating with the JJCC  to oversee any Phase IIIB Clinical
Trials and Phase IV Clinical Trials.  Subject to the terms of this Agreement,
the JJDC shall be charged with taking any action and making any decision
necessary to implement the binding portion of the Long-Term Development Plan and
each approved strategy in cooperation with the Existing Committees, the JJCC,
JJFC, and the JJMC, as applicable.  In particular, subject to the terms of this
Agreement, the JJDC shall be responsible for the following Development and
regulatory activities with respect to Final Product in Japan:

 

(i)            recommending a strategy for the Development and Approval of Final
Product in Japan, on an Indication-by-Indication basis, for review and approval
by the SCJ;

 

(ii)           making recommendations to the SCJ with respect to its review and
approval of the Long-Term Development Plan and all updates, amendments and
modifications thereto, and waivers of provisions thereof;

 

(iii)          preparing and recommending each Annual Development Plan and
Budget for review and approval by the SCJ, and all updates, amendments and
modifications thereto, and waivers of provisions thereof, in each case
consistent with the binding portion of the Long-Term Development Plan;

 

(iv)          determine and approve the allocation of responsibilities among the
Parties applicable to the Development activities contemplated under this
Agreement in a manner consistent with this Agreement, the Annual Development
Plan and Budget, and the binding portion of the Long-Term Development Plan;

 

(v)           overseeing the implementation of, and monitoring the progress of,
the clinical and regulatory program, consistent with the Long-Term Development
Plan, including making proposals to the SCJ whether to conduct, cease or suspend
any Phase I-IIIA Clinical Trials;

 

(vi)          reviewing and approving the scientific integrity and protocols of
all Clinical Trials included in the Annual Development Plan and Budget, and the
binding

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

22

--------------------------------------------------------------------------------


 

portion of the Long-Term Development Plan, and supervising the use and
dissemination of the resulting data;

 

(vii)         recommend for approval by the SCJ a budget for all Clinical Trials
that is consistent with the binding portion of the Long-Term Development Plan
and the Annual Development Plan and Budget;

 

(viii)        formulating and proposing for inclusion in the Long-Term
Development Plan, a regulatory strategy, schedule, and plan for filing and
obtaining Approvals, on an Indication-by-Indication basis (it being understood
that any such inclusion shall not control or affect a Party’s decision as to
whether it will agree (or not agree) to include a given Clinical Trial in the
Annual Development Plan and Budget or the binding portion of the Long-Term
Development Plan);

 

(ix)           overseeing and monitoring regulatory aspects of the Development
with respect to obtaining Approval, including all regulatory actions,
communications and filings and submissions (including filings and submissions of
supplements and amendments to Approvals) to or with the Japanese Regulatory
Authorities;

 

(x)            overseeing and making recommendations to the SCJ and JJCC with
respect to Final Product labeling;

 

(xi)           coordinating preparation for and attendance at meetings of
Japanese Regulatory Authorities with respect to Final Product;

 

(xii)          coordinating responses to additional requirements and inquiries
of Japanese Regulatory Authorities with respect to Final Product;

 

(xiii)         drafting, or having drafted, the contents of the Chemistry,
Manufacturing and Controls section of any JNDA with respect to Final Product;

 

(xiv)        facilitating the exchange of all critical Final Product regulatory
information and data between the Parties, as well as ensuring that significant
issues concerning Final Product adverse event information and safety issues are
addressed in a timely manner, consistent where practicable, to the manner in
which such issues are addressed by the Parties with Regulatory Authorities in
other countries;

 

(xv)         reviewing and approving the content, strategies for, and other
aspects (other than level of funding) for (A) Product labeling, (B) early access
and compassionate use programs for a given Indication or line of therapy (prior
to launch in Japan for such Indication or line of therapy), and (C) Medical
Education Activities, as well as approve and assign responsibilities for
implementation of same; and

 

(xvi)        providing updates at least quarterly on its activities to the SCJ,
JJCC, and Existing Committees.

 

(c)                            Joint Japan Manufacturing Committee (JJMC).  The
JJMC shall be responsible for preparing and submitting the Japan Manufacturing
Plan and Budget annually to the SCJ for its approval.  The JJMC shall be charged
with taking any action and making any decision necessary to implement each such
Japan Manufacturing Plan and Budget approved by the SCJ.  As soon as practicable
after the Restatement Effective Date, the first annual Japan Manufacturing Plan
and Budget shall be prepared by the JJMC consistent with the long-term Japan
Manufacturing Plan and Budget and forwarded to the SCJ for review, comment and
approval.  In particular, subject to the terms of this Agreement and the
Existing

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

23

--------------------------------------------------------------------------------


 

Agreements, the JJMC shall be responsible for the following manufacturing and
supply activities with respect to Final Product in Japan:

 

(i)            delineate requirements and responsibilities for development and
licensure of manufacturing processes and facilities for the supply of Final
Product in Japan;

 

(ii)           develop a manufacturing strategy for the Long-Term Development
Plan, the Long-Term Commercialization Plan and Budget and the Annual
Commercialization Plan and Budget, to enable development and licensure of
manufacturing processes and facilities for Final Product in Japan that includes
all aspects of manufacture and release, including bulk drug substance (API),
intermediate(s), dosage form (formulations), devices, product characterization
studies, stability studies and manufacturing plans and forecasts;

 

(iii)          prepare and submit to the SCJ annually a long-term and annual
Japan Manufacturing Plan and Budget, and allocate responsibilities for and
oversee the implementation thereof;

 

(iv)          prepare and submit to the SCJ on a quarterly basis updated
forecasts for requirements of API, Cetuximab, and Final Product for
Commercialization in Japan in the manner set forth in Section 8.3;

 

(v)           oversee and approve process development plans prior to the
manufacture of registration batches;

 

(vi)          review quality assurance efforts, including those efforts with
respect to the establishment of Specifications and quality standards;

 

(vii)         approve the terms of any supply or quality agreement involving any
Party or its Affiliates that affects (or may affect) the supply of bulk drug
substance (API) , any intermediates or Final Product;

 

(viii)        approve the Chemistry, Manufacturing and Controls (CMC) section of
each JNDA and any revisions to same, and coordinate with the JJDC the drafting
and contents of the CMC section of each JNDA and any revisions to same;

 

(ix)           review and approve technology transfer plans for any changes in
manufacturing sites, testing sites, and responsibilities in the bulk drug
substance (API), intermediates, or Final Product supply chain, it being
understood that decisions regarding the selection of which of a Party’s own
manufacturing and testing sites shall be used to manufacture any component of
Final Product, if a Party manufactures any component of Final Product pursuant
to this Agreement or any related supply agreement, shall remain in the sole
control of such Party;

 

(x)            prepare for regulatory inspections and ensure adherence to
compliance standards;

 

(xi)           ensure that future logistical strategies and capacity planning
for bulk drug substance (API), intermediates, fill/finish, QC/QA and Final
Product are consistent with applicable forecasts, as well as determine inventory
levels that an applicable Party or Third Party contract manufacturers should
maintain for bulk drug substance (API), intermediates, Final Product and any
components used in connection therewith;

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

24

--------------------------------------------------------------------------------


 

(xii)          review quality-related issues pertaining to bulk drug substance
(API), intermediates, fill/finish, QC/QA and Final Product;

 

(xiii)         provide updates on its activities to the SCJ, as appropriate;

 

(xiv)        review and approve each Party’s Fully-Burdened Manufacturing Cost
that is used in the determination of Profit and Loss;

 

(xv)         initiate and review all bids for Final Product (or any component
thereof) as provided in Section 8.1(c), and recommend bidders to be selected for
approval by the SCJ; and

 

(xvi)        review and approve any significant agreements, purchase orders or
amendments with Third Parties to be entered into by any Party that cover the
manufacture of bulk drug substance (API), any intermediates, or Final Product
for sale and use in Japan.

 

The JJMC shall meet at such times and in such manner as is necessary to perform
its responsibilities.

 

(d)                           Joint Japan Finance Committee (JJFC).  The JJFC
shall provide support to the SCJ and all other Subcommittees and Working Groups
with respect to accounting and financial matters relating to the importation,
use and sale of Final Product in Japan and the manufacture of the Cetuximab and
Final Product for use and sale in Japan.  In particular, subject to the terms of
this Agreement and the Existing Agreements, the JJMC shall be responsible for
the following activities with respect to Final Product in Japan:

 

(i)            work with the SCJ and other (sub)committees to assist in
financial, budgeting and planning matters as required, including assisting in
the preparation of budgets and annual and long-term plans;

 

(ii)           recommend for approval by the SCJ procedures, formats and
timelines consistent with this Agreement for reporting financial data and assist
in resolving differences that relate to the financial terms of this Agreement;

 

(iii)          recommend for approval by the SCJ a procedure for monitoring and
reporting to the SCJ and the other applicable Subcommittees the rate of spending
compared to budget under the applicable Development Plan and Budget, Japan
Manufacturing Plan and Budget and Annual Commercialization Plan and Budget, as
the case may be, and report such performance to the SCJ or such other
Subcommittees as directed;

 

(iv)          review MJ reporting of Net Sales, and the Parties’ reporting of
BMKK/MJ NSF Commercialization Costs and Development Costs under this Agreement,
and recommend, for approval by the SCJ, any changes to reporting procedures;

 

(v)           compute adjustments to the FTE rates and PDE Rates in accordance
with this Agreement, evaluate the methodology for determining and accounting for
FTEs and associated costs used by each Party, and seek to resolve any
differences between the Parties in connection with the performance of , and
subject to the terms of, this Agreement;

 

(vi)          recommend, for approval by the SCJ, additional or alternative
reporting procedures concerning financial aspects of the Collaboration including
templates and timing, and develop a format for reports required by this
Agreement or otherwise requested by the SCJ for the implementation of the
financial aspects of the Collaboration;

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

25

--------------------------------------------------------------------------------


 

(vii)         review the appropriate allocation of costs and expenses under this
Agreement;

 

(viii)        make recommendations to the SCJ, if necessary, concerning the
exchange of information between the Parties on a Quarterly (or more frequent)
basis with respect to Development Costs, Allowable Expenses, BMKK/MJ NSF
Commercialization Activities Costs (but only when and to the extent each Party
is required to do so under this Agreement), Profit and Loss, and Net Sales in
furtherance of a Party’s obligations under this Agreement or pursuant to
applicable law (such as SEC or stock exchange reporting obligations);

 

(ix)           recommend, for approval by the SCJ, a means of reconciling, one
to the other, the internal reporting and accounting standards of each of the
Parties where necessary and methods of charging costs and expenses of each of
the Parties;

 

(x)            review and approve the calculations of the amount of any payments
to be made by the Parties (or their Affiliates) hereunder and review and approve
the reconciliation of payments;

 

(xi)           coordinate audits of data where appropriate and required or
allowed by this Agreement;

 

(xii)          perform such other finance-related functions as the SCJ may
request from time to time; and

 

(xiii)         provide Quarterly updates on the JJFC’s activities and
achievements to the SCJ.

 

2.4           Membership and Meetings of the SCJ and Subcommittees.

 

(a)                            SCJ.  Subject to the terms of this Agreement, the
SCJ shall consist of six members, with one Representative designated by each of
Merck, MJ, BMS and BMKK and two Representatives designated by ImClone.  The
Representatives of the SCJ and its current chairperson as of the Restatement
Effective Date are set forth on Exhibit 2.4(a) hereto.

 

(b)                            Subcommittees.  Subject to the terms of this
Agreement, the JJDC, JJCC, JJFC and JJMC shall each consist of up to two
Representatives from each of BMS/BMKK, ImClone, and Merck/MJ.  The
Representatives on each such Subcommittee and the current chairs of each such
Subcommittee, to the extent known as of the Restatement Effective Date, are set
forth on Exhibit 2.4(a) hereto.

 

(c)                            Representative Replacement; Non-Member
Representatives.  Each Party may replace any or all of its Representatives on
the SCJ or any Subcommittee at any time upon written notice to the other Parties
in accordance with Section 16.6 of this Agreement.  Any Representative of the
SCJ or any Subcommittee may designate an appropriate substitute to attend and
perform the functions of that Representative, as applicable, at any meeting of
such committee.  Each Party may, in its discretion, invite a reasonable number
of non-member representatives from such Party to attend meetings of the SCJ or
any Subcommittee; provided that any such non-member representatives who are not
employed by a Party are under obligations of confidentiality and non-use
applicable to the Confidential Information of each Party that are at least as
stringent as those set forth in Article 12, and subject in the case of
non-employees of a Party to the consent of the other Parties, which shall not be
unreasonably withheld or delayed.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

26

--------------------------------------------------------------------------------

 

(d)           Chairperson.  The chair function of the SCJ and each Subcommittee
will be rotated among the Parties every twelve months for the first four years
following the Restatement Effective Date, as follows: for first twelve months
following the Restatement Effective Date: Merck/MJ; for months 13-24 following
the Restatement Effective Date: BMS/BMKK; for months 25-36 following the
Restatement Effective Date: Merck/MJ; and for months 37-48 following the
Restatement Effective Date: ImClone.  In each four year period thereafter, the
chair function of the SCJ and each Subcommittee will continue to be rotated
every twelve months among the Parties in the same manner as it was rotated for
the initial 48-month period following the Restatement Effective Date. The chair
of the SCJ and of each Subcommittee shall be appointed by the applicable Party
from one of its Representatives to the SCJ or such Subcommittee.  The
chairpersons of the SCJ and of each Subcommittee shall be responsible for
calling meetings, preparing an agenda in advance of each meeting of such
Committee, and sending written notice of all meetings of such committee to all
of its members together with the agenda for the meeting (such notice of the
meeting to be given, where practicable, no less than 30 days before the date of
each meeting and the agenda to be provided no less than seven days before the
date of each meeting).  The chairperson shall also be responsible for the
preparation of meeting minutes as set forth in Section 2.6 below.

 

(e)           Meetings of the SCJ.  Commencing upon the Restatement Effective
Date and thereafter while Development and Commercialization activities under
this Agreement are ongoing, the SCJ shall meet in person at least once each
calendar year and by means of telecommunications or video conferences at least
once each Quarter, and more frequently as the SCJ deems appropriate, on such
dates, and at such places and times, as the SCJ shall agree.  Meetings of the
SCJ that are held in person shall take place in Japan, or such other place as
the SCJ may agree.

 

(f)            Meetings of Subcommittees.  Commencing upon the Restatement
Effective Date and thereafter while Development and regulatory, manufacturing,
finance, and Commercialization activities under this Agreement are ongoing, the
JJDC, JJCC, JJFC, and JJMC, as the case may be, shall meet in person at least
once each calendar year and by means of telecommunications or video conferences
at least once each Quarter, and more frequently as such Subcommittee deems
appropriate, on such dates, and at such places and times, as such Subcommittee
may agree.  Meetings of any such Subcommittee shall take place in Japan or such
other place as any such Subcommittee may agree.

 

(g)           Expenses.  Each Party shall be responsible for all travel and
related costs and other expenses for its Representatives and its invitees to
attend meetings of, and otherwise participate on, the SCJ and each Subcommittee.

 

(h)           Teleconferences.  Meetings of the SCJ and any Subcommittee may be
held by audio or video teleconference with the consent of each Party, which
shall not be unreasonably withheld or delayed; provided that at least one
(1) meeting per year of the SCJ and such Subcommittee shall be held in person.

 

2.5           Decision-making.  Subject to Sections 3.1(c) and 10.2 and to
Article 14:

 

(a)           Authority.  The SCJ and each Subcommittee may make decisions with
respect to any subject matter that is within such committee’s decision-making
authority under this Agreement, provided, (i) that such decision does not
conflict with the Section 2.1 and any other provisions of this Agreement; and
(ii) each Subcommittee’s decisions are consistent with any applicable guidance
or directives of the SCJ.

 

(b)           Consensus.  Decisions made by the SCJ and any Subcommittee shall
be made by unanimous consensus of the Representatives entitled to vote on the
SCJ or

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

27

--------------------------------------------------------------------------------


 

such Subcommittee who are present (in person or otherwise) at the meeting.  No
action taken at any meeting of the SCJ or any Subcommittee shall be effective
unless a voting Representative of each Party entitled to vote is participating.

 

(c)           Disagreements on Subcommittees.  Except for matters outside the
jurisdiction and authority of the Subcommittees as provided in Section 2.1, and
in any event without limiting the other rights and obligations of the Parties
under this Agreement, any disagreement between the Representatives of the
Parties on the JJDC, JJCC, JJFC, or JJMC as to matters within such
Subcommittee’s jurisdiction shall, at the election of any Party having voting
rights on such Subcommittee, be addressed, first, with the Alliance Managers,
and, if the dispute is not resolved within ten (10) Business Days after such
referral to the Alliance Managers, then it shall, upon written notice by such
Party to the other Parties, be submitted to the SCJ for resolution.  The SCJ, in
consultation with the Alliance Managers, shall endeavor to resolve any such
matter submitted to it for resolution within twenty (20) Business Days after
such submission.

 

(d)           Dispute.  If, with respect to a matter (i) that is subject to the
SCJ’s jurisdiction under Section 2.2 as to which the SCJ cannot reach a decision
or (ii) that is otherwise referred to it for resolution pursuant to
Section 2.5(c), the SCJ cannot reach a decision within twenty (20) Business Days
after such submission of such matter to it, then, in each case (i) and (ii), the
matter shall be resolved in accordance with Section 2.5(f); provided, that if
the BMS/BMKK and Merck/MJ members of the SCJ wish to implement (x) an increase
to a budget item (not tied to a decrease in any other item) and the dispute
involves the absolute amount of the increase, then the JJCC and SCJ will
immediately implement the undisputed amount of the increase during the period
that the dispute over the disputed amount of the increase that is desired by the
one, but not the other, Party may be resolved or (y) a decrease to a budget item
(not tied to a increase in any other item) and the dispute involves the absolute
amount of the decrease, then JJCC and SCJ will immediately implement the
undisputed amount of the decrease during the period that the dispute over the
disputed amount of the decrease that is desired by the one, but not the other,
Party may be resolved.

 

(e)           Referral to Existing Committees.  At any time, any member of the
SCJ may refer any matter on which there is significant disagreement at the SCJ
for discussion by the Existing Committees for a period not to exceed sixty (60)
days after such referral, after which the matter shall return to the SCJ for
resolution.

 

(f)            Unresolved Dispute at SCJ.  In the event a dispute at the SCJ
cannot be resolved by agreement of the SCJ and the matter has been previously
referred to the Existing Committees for discussion or if all Parties agree not
to refer the matter to the Existing Committees for discussion, then such dispute
shall be referred to the following senior management of the Parties for
resolution:

 

 

For BMS and BMKK:

 

BMS President - International or a direct report

 

 

 

 

 

For Merck and MJ:

 

Merck President of Pharma Ethicals or a direct report

 

 

 

 

 

For ImClone:

 

ImClone CEO or a direct report

 

In the event that such dispute is not resolved within 20 Business Days by such
senior management of the Parties, then, subject to Sections 3.1(c) and 10.2(a),
any Party may, subject to the terms and conditions of Section 16.13, submit the
matter to arbitration pursuant to Section 16.13 of this Agreement.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

28

--------------------------------------------------------------------------------


 

2.6           Minutes.

 

(a)                           Preparation.  Definitive minutes of all meetings
of the SCJ and of each Subcommittee shall be finalized promptly following the
meeting to which the minutes pertain, as follows:

 

(i)            After the committee meeting, the chairperson of the committee
shall promptly prepare and distribute to all Representatives of the committee
draft minutes of the meeting.  Such minutes shall record all determinations and
other matters acted upon and approved or disapproved by the committee, and any
matters the committee failed to resolve (with a description, in reasonable
detail, of each Party’s differences with respect to such unresolved matter).

 

(ii)           The chairperson of the committee shall promptly collect comments
thereon from the Representatives representing each Party on such committee.

 

(iii)          The committee shall then promptly discuss the comments of all of
the Parties and finalize the minutes; provided, that such minutes will not be
deemed finalized until at least one voting Representative from each Party on
such committee confirms in writing the accuracy of such minutes.

 

(b)                           Dispute.  If at any time during the preparation
and finalization of the meeting minutes of the JJDC, JJCC, JJFC or JJMC, as
applicable, a Representative of a Party entitled to vote at such Subcommittee
does not agree on the content of any decision made by such Subcommittee to be
reflected in such minutes, such issue shall be resolved by a decision of the
SCJ.  If the SCJ cannot resolve such dispute, or if at any time during the
preparation and finalization of a SCJ’s meeting minutes, any such Party does not
agree on any content of any decision to be reflected in the minutes, such issue
shall be resolved in accordance with Section 2.5(d).

 

2.7           Term.  The SCJ and the JJDC, JJMC, JJFC and JJCC shall each exist
throughout the term of this Agreement.

 

2.8           Certain Committees and Boards.

 

(a)                           Working Groups.  From time to time, the SCJ, the
JJCC, JJFC, JJDC and/or JJMC may establish and delegate duties to other
committees, sub-committees or directed teams, including data safety monitoring
boards, radiology review boards (each, a “Working Group”), on an “as-needed”
basis to oversee particular projects or activities, which delegation shall be
reflected in the minutes of the meetings of the applicable Subcommittee.  Each
such Working Group shall be constituted and shall operate as the SCJ, JJDC,
JJCC, JJFC, or JJMC, as the case may be, determines; provided that each Working
Group shall have equal representation from each Party entitled to vote on the
applicable delegating committee.  Working Groups may be established on an ad hoc
basis for purposes of a specific project, for the life of a Product, or on such
other basis as the applicable committee may determine.  Each Working Group and
its activities shall be subject to the oversight, review and approval of, and
shall report to, the committee that established such Working Group.  In no event
shall the authority of the Working Group exceed that specified for the relevant
committee in this Article 2.  Any disagreement between the designees on a
Working Group shall be referred to the applicable committee for resolution.

 

(b)                           Interactions Between Committees and Internal
Teams.  The Parties recognize that each Party possesses an internal structure
(including various committees, teams and review boards) that will be involved in
administering such Party’s activities under

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

29

--------------------------------------------------------------------------------


 

this Agreement.  Each Subcommittee (and Working Group) shall establish
procedures to facilitate communications between such Subcommittee (and Working
Group) and the relevant internal committee, team or board of each of the Parties
in order to maximize the efficiency of the Collaboration, including by requiring
appropriate members of such Subcommittee (or Working Group) to be available at
reasonable times and places and upon reasonable prior notice for making
appropriate oral reports to, and responding to reasonable inquiries from, the
relevant internal committee, team or board.

 

(c)           Costs.  The costs of creating and operating such Working Groups
shall be part of [**].  The costs of creating and operating the SCJ, JJCC, JJDC
and JJMC shall not be shared among the Parties (it being understood and agreed
that each Party shall bear its own costs for operating, and participating as a
member of, the SCJ, JJCC, JJDC, JJFC, and JJMC), except that the costs of
non-employees of any Party or its Affiliates from whom the applicable
Subcommittee has agreed to seek advice shall be shared.

 

2.9           Alliance Managers.   Each of ImClone, BMS and BMKK collectively,
and MJ and Merck collectively, shall appoint one senior representative who
possesses a general understanding of clinical, regulatory, manufacturing and
marketing issues to act as its respective alliance manager for this relationship
(each, an “Alliance Manager”).  The Alliance Managers as of the Restatement
Effective Date are set forth on Exhibit 2.4(a) hereto.  A Party may replace its
respective Alliance Manager at any time upon written notice to the other Parties
in accordance with Section 16.6 of this Agreement.  Any Alliance Manager may
designate a qualified substitute to temporarily perform the functions of that
Alliance Manager.  Each Alliance Manager shall be charged with creating and
maintaining a collaborative work environment within and among the SCJ and its
Subcommittees.  Each Alliance Manager, in conjunction with that Party’s project
team leader, will also be responsible for:

 

(a)           coordinating the relevant functional representatives of the
Parties, in developing and executing strategies and plans for Cetuximab in an
effort to ensure consistency and efficiency within Japan, and if practicable,
with the Parties territories in other parts of the world;

 

(b)           providing a single point of communication for seeking consensus
both internally within the respective Party’s organizations and together
regarding key strategy and plan issues;

 

(c)           identifying and raising cross-country, cross-Party and/or
cross-function disputes relating to Final Product and Japan to the appropriate
committee in a timely manner; and

 

(d)           planning and coordinating: (i) cooperative efforts in Japan for
Final Product; and (ii) internal and external communications.

 


THE ALLIANCE MANAGERS SHALL BE ENTITLED TO ATTEND MEETINGS OF THE SCJ AND ITS
SUBCOMMITTEES, BUT SHALL NOT HAVE, OR BE DEEMED TO HAVE, ANY RIGHTS OR
RESPONSIBILITIES OF A MEMBER OF ANY SUCH COMMITTEE.  EACH ALLIANCE MANAGER MAY
BRING ANY MATTER TO THE ATTENTION OF THE SCJ AND ANY OF ITS SUBCOMMITTEES, WHERE
SUCH ALLIANCE MANAGER REASONABLY BELIEVES THAT SUCH MATTER REQUIRES SUCH
ATTENTION.


 

2.10         Cooperation.

 

(a)           Global Development Cooperation.  BMKK and MJ expressly understand
and agree that the Development activities under this Agreement shall be closely

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

30

--------------------------------------------------------------------------------


 

coordinated and in line, to the maximum practical extent, with the global
development efforts of BMS and Merck in their respective territories under the
Existing Agreements.

 

(b)           Global Commercialization and Manufacturing Cooperation.  BMKK and
MJ understand and agree that the Commercialization activities under this
Agreement shall be closely coordinated and in line, to the maximum practical
extent, with the Commercialization efforts of BMS/ImClone and Merck in their
respective territories pursuant to the Existing Agreements.  Each Party
expressly understands and agrees that the manufacturing activities under this
Agreement shall be closely coordinated, to the maximum practical extent, with
the global manufacturing efforts for Cetuximab of ImClone, BMS and Merck (and
their respective Affiliates).  Each Party agrees that any and all material
Commercialization and manufacturing activities undertaken by it or its
Affiliates pursuant to this Agreement shall be subject to review by applicable
Existing Committees as and to the extent provided for under the Existing
Agreements.

 

3.             DEVELOPMENT.

 

3.1           The Long-Term Development Plan.

 

(a)           Current Long-Term Development Plan.  The Long-Term Development
Plan as of the Restatement Effective Date is attached to this Agreement as
Exhibit 3.1(a), and may be revised or modified  from time to time as provided in
this Agreement.

 

(b)           Annual Development Plan and Budget.

 

(i)            In General.  The Development of the Final Product in Japan for a
given calendar year shall be governed by a detailed and specific annual
development plan and budget covering all material Development and regulatory
activities to be performed for such year, as well as budgets covering all
Development Costs for those Development activities, by Indication, to be
conducted in support of Approvals in Japan (each such plan, when approved by the
SCJ and/or JJDC, an “Annual Development Plan and Budget”).  Each Annual
Development Plan and Budget shall be initially prepared by either MJ or BMKK, as
designated by the JJDC, in consultation with the other Party, for approval by
the JJDC. Each Annual Development Plan and Budget for an Indication, and any
modifications thereto, shall cover, and be consistent in all material respects
with, all the Development and regulatory activities and budgets in the
then-current Development Plan for such Indication that are to be performed in
that particular calendar year.  The Parties will endeavor to prepare and propose
each Annual Development Plan and Budget for a calendar year to the JJDC for its
review, comment and approval by not later than September 30 of the immediately
preceding calendar year with a goal of having the Annual Development Plan and
Budget approved, and any disputes resolved, by October 31 of such immediately
preceding calendar year.

 

(c)           Continuation of Development

 

(i)            New Lines of Therapy.  Subject to Section 3.1(c)(i)(3) below, in
the event that BMS/BMKK (as one party) or Merck/MJ (as the other party) (the
“Interested Party”) wishes to initiate a Clinical Trial program, and thereafter
seek Approval, for a new line of therapy within either a new, or an existing
approved (for example, second line therapy once third line therapy has been
approved), Indication for Final Product in Japan, and the other Party (BMS/BMKK
or Merck/MJ) does not, subject to Section 3.1(c)(i)(3), wish to amend the
Long-Term Development Plan to include the activities necessary to seek Approval
in Japan for such new line of therapy in Japan (the “Non-Interested Party”),
then the Interested Party shall have the right, but not the obligation, to
conduct such Clinical Trial program and to perform all other

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

31

--------------------------------------------------------------------------------


 

necessary activities to seek and obtain Approval for such specific new line of
therapy for Final Product in Japan, at the Interested Party’s sole cost and
expense, provided that if the SCJ by majority vote reasonably determines that
there are good grounds to believe that the proposed course of activities are
reasonably likely to be significantly detrimental to the product profile or
marketing of Final Product for any one or more Indications or lines of therapy
that have been previously approved (or that have been previously filed and are
awaiting regulatory approval) in Japan (by way of example, and without
limitation, because the proposed protocol is poorly designed or is likely to
yield poor results), or to materially adversely impact the Commercialization of
Final Product in the EU or the U.S., or that the proposed course of activities
presents a medical risk/benefit that is so unfavorable as to be incompatible
with the welfare of patients, then the Interested Party shall not proceed.  The
Interested Party shall be entitled to cross-reference any data generated or
controlled by a Non-Interested Party anywhere in the world in support of such
new line of therapy for Development and registration of same in Japan.

 

(1)           Subject to Section 3.1(c)(i)(4), in the event the Interested Party
obtains Approval for such additional line of therapy within a given Indication,
and there are no other lines of therapy within such Indication that (x) have
been approved by the Japanese Regulatory Authorities and (y) BMKK and MJ are
then Co-Promoting, then the Interested Party, but not the Non-Interested Party,
shall (A) be solely responsible for the Commercialization of Final Product for
such Indication (it being understood that, if BMS or BMKK is the Interested
Party, then MJ shall continue to provide the services set forth in Section 6.7
with respect to Final Product for such Indication), (B) [**], (C) be solely
entitled to develop the Annual Commercialization Plan and Budget for such
Indication, provided, that such Annual Commercialization Plan and Budget for
such Indication must be consistent in all key respects (including product
positioning, reimbursement strategies, and pricing and discount strategies) with
the Annual Commercialization Plan and Budget approved by the SCJ for other
Indications that BMKK and MJ are Co-Promoting; (D) if Merck/MJ is the Interested
Party, reimburse the other Parties quarterly for any Allowable Expense incurred
by any of them in connection with, and that is attributable to, such additional
Indication that is not otherwise reimbursed under other sections of this
Agreement, (E) [**].  If the Interested Party is BMKK/BMS, then Merck/MJ shall
pay such Profit, and BMKK/BMS shall pay Merck/MJ for any Loss, attributable to
such Indication on a quarterly basis (with an annual reconciliation of same). 
[**].

 

(2)           In the event the Interested Party obtains Approval for such a new
line of therapy within an existing approved Indication in Japan where at least
one of the approved lines of therapy within such existing approved Indication
had been co-Developed and co-funded by BMKK and MJ and is then being Co-Promoted
by BMKK and MJ, then (A) the Interested Party and the Non-Interested Party shall
both Co-Promote and provide PDEs such Final Product for such new line of therapy
within such existing Indication as though it had been developed by both the
Interested and Non-Interested Parties, (B) the determination of which Party
shall be responsible for the performance of Marketing Activities, Medical
Education Activities, sales activities (other than the provision of PDEs) and
regulatory activities attributable to such new line of therapy shall be
determined in the same manner as though such new line of therapy within such
existing Indication had been developed by both the Interested and Non-Interested
Parties, (C) the Annual Commercialization Plan and Budget for such new line of
therapy shall be approved in the same manner as the Annual Commercialization
Plan and Budget for all other approved lines of therapy; (D) [**].  Such Profit
Or Loss percentage for such new line of therapy within such Indication shall be
determined by the SCJ, [**] by taking in account, among other pertinent factors
that may be considered: [**].

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

32

--------------------------------------------------------------------------------


 

(3)           This Section 3.1(c)(i) shall only apply where a Non-Interested
Party (i.e., BMS/BMKK or Merck/MJ, as the case may be) has agreed in writing
that it will not Develop a new line of therapy or, based on objective facts and
circumstances, it is reasonably certain that such Party is not willing to
Develop such new line of therapy.  For clarity, this Section 3.1(c)(i) shall not
apply (x) if such Party is willing to Develop the new line of therapy subject to
specific go/no criteria applicable to same (and the Parties cannot agree on
same) or to successful Development of a lower line (e.g., third line prior to
second line) of therapy, or (y) if there is a significant difference of opinion
between BMS/BMKK and Merck/MJ, if both Parties would otherwise wish to Develop
such new line of therapy, as to the nature, cost, trial design, and/or extent of
any studies that would be required to Develop such new line of therapy, or
(z) if a Party wishes to await the outcome of bridging studies before making a
determination whether to proceed with the Development of a new line of therapy.

 

(4)           In the event that Section 3.1(c)(i)(1) should apply, but Merck/MJ
and BMS/BMKK thereafter co-fund and co-develop, and receive Approval for,
another line of therapy within the same Indication as that within which an
Interested Party had previously developed and obtained Approval for a line of
therapy pursuant to Section 3.1(c)(i)(1), then Section 3.1(c)(1) shall no longer
apply to such Indication and Section 3.1(c)(i)(2) shall apply to such Indication
thereafter as though the timing of the receipt of the Approvals for said lines
of therapy within such Indication had been reversed.

 

(ii)           Continuation of Development of Indications that do not Meet Go
Criteria.  No Party may continue a Clinical Trial program for a new line of
therapy being developed for a Final Product in Japan pursuant to the Long-Term
Development Plan for which one or more pertinent go/no-go studies set forth in
the Long-Term Development Plan for such new line of therapy have not met
specific go criteria that either are set forth in the Long-Term Development Plan
or have otherwise been agreed to in writing by BMS/BMKK and Merck/MJ, without
the prior written consent of the other Parties (to be given or withheld in such
Party’s sole discretion).

 

(d)           CROs.  Any agreement(s) with a CRO for the conduct of a Clinical
Trial in Japan shall be agreed upon and signed jointly by the CRO on the one
side and by BMKK, in its own capacity and as agent for ImClone pursuant to
Section 3.2(b) below, and MJ on the other, but only after consultation, review
and approval of such CRO agreement by the SCJ; provided, that BMKK may also
enter into a CRO agreement without MJ and without the consent of the other
Parties, and vice-versa, (x) in order to perform Development obligations
undertaken by MJ or BMKK under Section 3.1(c) or (y) if and to the extent needed
to cure a breach of such other Party’s Development obligations under this
Agreement.  Further, except where a CRO is used, BMKK, in its own capacity and
as agent for ImClone pursuant to Section 3.2(b) below, and MJ shall both sign
all Clinical Trial agreements with each Clinical Trial site for studies
conducted in Japan under the Annual Development Plan and Budget, unless agreed
to otherwise by the JJDC or SCJ or unless and to the extent necessary in order
to cure a breach of this Agreement by the other Party.

 

3.2           Allocation of Development Responsibilities.

 

(a)           Allocation of Responsibilities.  Subject to the remainder of this
Section 3.2, the allocation of certain responsibilities of each of the Parties
as of the Restatement Effective Date shall be set forth in the Long-Term
Development Plan as amended from time to time.  To the extent not expressly
delegated to certain Parties or otherwise provided for in this Agreement or the
Long-Term Development Plan, the JJDC shall determine and approve the allocation
of responsibilities applicable to the Development activities contemplated under
this Agreement in a manner consistent with this Agreement and the Long-Term
Development Plan.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

33

--------------------------------------------------------------------------------


 

For the avoidance of doubt, in the event of any conflict between this Agreement
and the Long-Term Development Plan, this Agreement shall govern.

 

(b)                           Japan Agency Agreement.  Under a separate
agreement (the “Japan Agency Agreement”), ImClone has appointed BMKK as its
agent for the sole purpose of undertaking the specific Development activities
expressly set forth in this Agreement which relate to the Development of
Cetuximab and Alternative Final Product containing same under the Alternative
Trademark in Japan.  Unless terminated early by ImClone or BMKK pursuant to the
Japan Agency Agreement, such agency shall continue during the term of this
Agreement.

 

(c)                           Joint Preparation of Regulatory Filings for Final
Product.  Subject to the binding portion of the Long-Term Development Plan and
decisions of the JJDC and SCJ, BMKK, as agent for ImClone, and MJ shall, with
respect to Final Product:

 

(i)            jointly prepare for consultations with the Japanese Regulatory
Authorities relating to the Clinical Trials to be performed according to the
binding portion of the Long-Term Development Plan;

 

(ii)           jointly sponsor all Clinical Trials which are made part of
binding section of the Long-Term Development Plan, and jointly apply for all
Clinical Trial notifications (“CTNs”), except where the JJDC agrees that it
would be more efficient for one Party to be the sponsor and/or contracting party
with an academic institution or physician with respect to a given Clinical
Trial;

 

(iii)          subject to Section 3.2(d)(vii), jointly prepare the JNDA for
Final Product for each new Indication or new line of therapy within an existing
Indication and all regulatory submissions thereafter to each such JNDA, with MJ
to submit such jointly prepared JNDA in its (or an Affiliate’s) name;

 

(d)                           Notification.  MJ shall duly inform the Japanese
Regulatory Authorities that Final Product branded with the Trademark Erbitux® is
licensed from ImClone, and where appropriate, that the Parties are co-Developing
and co-Commercializing such Final Product in Japan.  BMKK shall duly inform the
Japanese Regulatory Authorities that Alternative Final Product branded with the
Alternative Trademark is licensed from ImClone, and where appropriate, that the
Parties are co-Developing and co-Commercializing such Final Product under the
ERBITUX® Trademark in Japan pursuant to the JNDA filed by MJ.

 

(e)                           Alternative Final Product JNDA Submissions.  The
Parties acknowledge that MJ has filed a JNDA for Final Product and that BMKK, as
agent for ImClone, has filed a JNDA for Alternative Final Product using the
BRICETUX trademark.  BMKK may use any Trademark for Alternative Final Product
(the “Alternative Trademark”) that is clearly distinguishable from the Trademark
Erbitux® and the Trademarks ONCERB, XETUXA, and ERBLOC, and that is agreed to by
ImClone (it being agreed that the Alternative Trademark BRICETUX is acceptable
to all Parties).   At any time, BMS and ImClone may agree to withdraw such
Alternative Final Product JNDA.  Unless and until BMS and ImClone so withdraw
such Alternative Final Product JNDA:

 

(i)            BMKK, as agent for ImClone, shall be entitled to submit filings
to such Alternative Final Product JNDA that mirrors in all material respects the
filings made for the Final Product JNDA and shall be entitled to seek a
marketing authorization for the same Indication for Alternative Final Product as
for Final Product, unless the Parties agree otherwise.  The Parties agree that
new data developed under this Agreement that is filed to the JNDA for Final
Product may also be filed concurrently to the JNDA for Alternative Final
Product.  BMKK will endeavor to assure that any related information provided by
it to the Japanese

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

34

--------------------------------------------------------------------------------


 

Regulatory Authorities, as well as any responses, discussions and interactions
that it has with the Japanese Regulatory Authorities regarding such Alternative
Final Product JNDA, are consistent in all material respects with the Final
Product JNDA and the responses, discussions and interactions had with respect to
the Final Product JNDA.

 

(ii)           Neither BMKK nor ImClone nor their respective Affiliates will
apply for price listing and reimbursement for the Alternative Final Product,
unless notice of termination of the Co-Promotion Term is given by a Party in
accordance with this Agreement.  During the Co-Promotion Term, the Alternative
Final Product will not be launched; and

 

(iii)          BMKK shall be the primary point of contact for all communications
with the Japanese Regulatory Authorities regarding the development of
Alternative Final Product in Japan, all regulatory filings, and any
pricing/reimbursement discussions in connection therewith.

 

(iv)          BMKK shall promptly forward to the other Parties copies of all
documents, filings and correspondence with the Japanese Regulatory Authorities
regarding the development of Alternative Final Product in Japan.

 

Any filing or other regulatory costs for Alternative Final Product incurred by
BMKK/BMS/ImClone shall be borne solely by BMKK/BMS/ImClone and shall not be
deemed Allowable Expenses or Development Costs under this Agreement

 

3.3           Interactions with Japanese Regulatory Authorities and Ethics
Committees.

 

(a)                           MJ, subject to the direction of the SCJ, will
apply for and obtain price listing and reimbursement for the Final Product
branded with the Erbitux® Trademark.  BMKK and MJ will jointly Commercialize
Final Product in Japan pursuant to this Agreement.  MJ shall use, and will
permit BMKK (as agent for ImClone) and its Affiliates to use, the Trademark
Erbitux® exclusively on the Final Product (i) pursuant to Article 9 hereof
during the Co-Promotion Term to the extent permitted by Applicable Law or as
provided in Section 6.6(a), without the addition or use of any other trademarks
other than BMKK’s Corporate Name, and (ii) upon termination of this Agreement as
set forth in Article 14.

 

(b)                           The Parties agree to assist one another in
responding to and otherwise communicating with the Japanese Regulatory
Authorities and ethics committees in connection with the Development activities
contemplated hereunder during the term of this Agreement and for an additional
period of five years after the termination of this Agreement, so long as the
Existing Agreements to which such Party is a party has not been terminated in
accordance with their terms.

 

(c)                           Subject to the Long-Term Development Plan and the
Annual Development Plan and Budget, to the Long-Term Commercialization Plan and
Annual Commercialization Plan and Budget, and to decisions of the SCJ, JJCC
and/or JJDC, as applicable, from and after the Restatement Effective Date, MJ
shall be the primary point of contact for all communications with the Japanese
Regulatory Authorities regarding the Development of Final Product in Japan, all
regulatory filings, and all pricing/reimbursement discussions.  Any attendees of
a Party at such meetings shall be restricted to those employees of a Party who
are expected to make a meaningful contribution to such meetings, plus a minimal
number of observers, as reasonably determined by the JJDC or SCJ.

 

(d)                           Each Party shall promptly forward to the other
Parties copies of all documents, filings and correspondence with the Japanese
Regulatory Authorities regarding the Development of Final Product in Japan.  All
Parties agree to assist in the preparation for

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

35

--------------------------------------------------------------------------------


 

any meetings with the Japanese Regulatory Authorities.  BMKK, as agent for
ImClone, and MJ shall each be responsible for all communications with the
Clinical Trial sites and ethics committees regarding the Development of Final
Product in Japan depending upon which Party is designated by the JJDC as the
lead Party for a given Clinical Trial protocol.  Without limiting the generality
of the foregoing, BMKK, as agent for ImClone, and MJ shall (i) provide each of
the Parties, whether through the JJDC or otherwise, a reasonable opportunity to
review and comment on all communications with Japanese Regulatory Authorities
and pricing/reimbursement authorities regarding the Development of Final Product
in Japan prior to it initiating such communications (provided that this
Section 3.3(d) shall not prohibit or otherwise act to prevent BMKK and MJ from
promptly responding to the Japanese Regulatory Authorities’ requests for
immediate information or otherwise in responding to Japanese Regulatory
Authorities in circumstances where it would be unreasonable to expect BMKK
and/or MJ to provide the Parties a reasonable opportunity to review and
comment), and (ii) take into good faith consideration all such comments of the
Parties when undertaking communications with Japanese Regulatory Authorities. 
In any event, all such communications with Japanese Regulatory Authorities
regarding the Development of Final Product in Japan shall be undertaken in a
manner consistent with this Agreement, the Long-Term Development Plan and the
Annual Development Plan and Budget, the Long-Term and Annual Commercialization
Plans, and decisions of the SCJ, JJCC and/or JJDC, as applicable.

 

3.4           Conduct of the Co-Development.  The Parties, acting in accordance
with this Article 3 and the decisions made by the SCJ and/or JJDC, shall use
Diligent Efforts to undertake the Development activities contemplated
hereunder.  Without limiting the generality of the foregoing, each Party shall:

 

(a)                           Cooperate with the other Parties to execute the
Long-Term Development Plan and complete the Developmental goals under the
Long-Term Development Plan, including using Diligent Efforts to achieve
marketing authorizations in Japan based on the Clinical Trials that the Parties
have agreed to conduct under the Long-Term Development Plan;

 

(b)                           Use Diligent Efforts to perform the Development
work (and related regulatory and manufacturing activities) required of each such
Party in connection with each Approved Plan and this Agreement;

 

(c)                           Conduct Development activities (including the
manufacture of Cetuximab and Final Product in connection therewith) in a good
scientific manner, and in compliance in all material respects with all
requirements of Applicable Laws, as well as all requirements of any applicable,
definitive guidance document or guideline promulgated by the Japanese Regulatory
Authorities (including MHW Ordinance No. 28 dated March 27, 1997 and any
successor standards applicable to sponsoring, managing and implementing clinical
studies in Japan, any current Good Manufacturing Practices, current Good
Laboratory Practices and current Good Clinical Practices promulgated by the
Japanese Regulatory Authorities), using Diligent Efforts to attempt to achieve
the binding objectives of the Long-Term Development Plan efficiently and
expeditiously;

 

(d)                           Maintain records, in sufficient detail and in good
scientific manner, which shall be complete and accurate and shall fully and
properly reflect all work done by such Party and results achieved by such Party
in connection with the Development and manufacturing activities required of such
Party under an Approved Plan in the form required under all Applicable Laws. 
The other Parties shall have the right, during normal business hours and upon
reasonable prior written notice, in no event, however, upon less than ten
(10) Business Days prior written notice, to inspect and copy all such records at
its own expense, so long as doing so is not unreasonably disruptive.  The other
Parties shall maintain such records

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

36

--------------------------------------------------------------------------------


 

and information contained therein in confidence in accordance with Article 12
and shall not use such records or information except to the extent otherwise
permitted by this Agreement; and

 

(e)                           Allow representatives of the other Parties, upon
reasonable prior written notice and during normal business hours, to visit such
Party’s facilities where any clinical or regulatory activities contemplated
hereunder are being conducted, and consult, during such visits and by telephone,
with such Party’s personnel performing such clinical or regulatory work on
Clinical Trial activities being conducted under the Annual Development Plan and
Budget or the binding portion of the Long-Term Development Plan, so long as such
visits and consultations are not unreasonably disruptive.  The other Parties
shall maintain any information received (whether by observation or otherwise)
during such visit in confidence in accordance with Article 12 and shall not use
such information except to the extent otherwise permitted by this Agreement.

 

3.5           Process Flows and Study Instructions.

 

The SCJ shall determine and approve the strategic development related process
flows and Clinical Trial instructions, including those relating to bulk drug
substance and Final Product supply shipment, handling, testing, data query
generation, resolution and Master Database (defined in Section 3.6(a) below) for
each Clinical Trial required to be conducted under the Long-Term Development
Plan or Annual Development Plan and Budget.  Consistent with such strategic
direction, each Party to whom certain Development responsibility has been
assigned shall follow its own internal standard operating procedures in carrying
out such Development responsibilities consistent with local clinical practice,
the SCJ-approved monitoring plans and Applicable Law, and shall develop detailed
process flows and Clinical Trial instructions consistent with the foregoing,
using such standard operating procedures to carry out each such Clinical Trial. 
Critical functions such as, for example and not by way of limitation, Clinical
Trial monitoring, analysis or results and statistical analysis plan shall be
done in accordance with the detail set forth in the Long-Term Development Plan
and the Annual Development Plan and Budget.

 

3.6           Databases and Ownership of Results.   Subject to Section 3.2(c):

 

(a)                           During the conduct of the Development activities
contemplated hereunder the Annual Development Plan and Budget and binding
portion of the Long-Term Development Plan, the SCJ shall agree on the creation
and the primary location for the database for each Clinical Trial that the
Parties have agreed to conduct (the “Master Database”), which Master Database
may reside with any of the Parties, or at a CRO.  The Master Database for each
such Clinical Trial shall contain all of the data collected as part of the
Development activities for such Clinical Trial which is intended to be included
in or otherwise directly reflected in the cleaned and locked copy of the Master
Database.  Copies of the Master Database shall be transferred from the Party or
CRO, where the primary Master Database is located, to the other Parties on a
regular basis, but no less frequently than monthly (“Duplicate Database”).

 

(b)                           The Master Database for each such Clinical Trial
will be created by and reside with such Party or the CRO until the Master
Database is clean and locked.  After the Master Database has been cleaned and
locked, a copy of the Master Database will then be transferred to a Party
designated by the SCJ for analysis according to an analysis plan determined and
approved by the SCJ, with a copy to the other Parties at the same time.  The
Party designated by the SCJ to conduct the analysis shall transfer such analysis
to the other Party promptly upon its completion and sufficiently prior to any
submission for publication as to enable the other Parties reasonable opportunity
to comment thereon.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

37

--------------------------------------------------------------------------------

 

(c)           Analysis and reporting of the results of any such Clinical Trial,
e.g., the generation and review of statistical analysis plans, the lock of the
Master Database, the performance of interim or final analysis, Clinical Trial
report writing and review, publication writing and review, performed under this
Agreement shall be a joint effort of the two Party Groups (unless otherwise
expressly set forth herein or otherwise mutually agreed by the Party Groups),
and shall be determined and approved by the SCJ.

 

(d)           Each Party shall have equal access to all Master Databases, which
access shall survive any termination or expiration of this Agreement until all
Parties in good faith certify that each of the Duplicate Databases is an exact
duplicate of any Master Database(s).

 

(e)           The Parties shall facilitate electronic data transfer of all
Clinical Trial and Development related data hereunder in an industry standard
format, and shall endeavor to ensure that such format is compatible with the
data management systems of all of the Parties.

 

(f)            The SCJ shall determine and approve a process flow for query
handling with the aid of the data cleaning work group which shall be composed of
one or more representatives of each Party Group.

 

(g)           All Results shall be jointly owned by ImClone and Merck, and may
be freely used by Merck for regulatory filings outside Japan that are in the
Merck Territory (as determined by the Merck-ImClone Agreement) and by ImClone
for regulatory filings in countries outside the Merck Territory (e.g., the U.S.
and Canada).

 

(h)           The Parties shall each have the right to use any and all Results
in accordance with the Existing Agreements to which they are a party and this
Agreement.

 

(i)            The retention time of all data pertaining to Clinical Trials in
the Master Database shall be consistent with 1st Clause of Article 26-2-3 of the
Japanese Implementation Rules for the Pharmaceutical Affairs Law.  Without
limiting the foregoing:

 

(i)            Data which will be the basis for data submitted with any
application for Approval relating to Final Product in Japan (or approval of
Cetuximab outside of Japan) shall be preserved in the Master Database until the
completion of all reexaminations by the Japanese Regulatory Authorities relating
to such applications.

 

(ii)           Data which will be the basis for data submitted with any
application for reexamination of Final Product shall be preserved in the Master
Database for 5 years following the date of the completion of all reexaminations
of Final Product by the Japanese Regulatory Authorities.

 

(j)

 

(i)            ImClone and BMS/BMKK covenant that they will not, without the
consent of Merck, change the BMS-ImClone Agreement in a way that would change
Merck/MJ’s ability (whether directly or through ImClone) under
Section 4.1(c) thereof to obtain and use such data in Japan for Development,
regulatory and Commercialization purposes in accordance with this Agreement and
the Existing Agreements, and covenant that, if such section does not survive
termination or expiration of said Agreement, BMS/BMKK and ImClone will continue
to observe the requirements of such section following any such termination (so
that Merck/MJ obtains the benefits thereof).

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

38

--------------------------------------------------------------------------------


 

(ii)           ImClone and Merck/MJ covenant that they will not, without the
consent of BMS, change the Merck-ImClone Agreement in a way that would change
BMS/BMKK’s ability (whether directly or through ImClone) under Section 3.6
thereof to obtain and use such data in Japan for Development, regulatory and
Commercialization purposes in accordance with this Agreement and the Existing
Agreements and covenant that, if such section does not survive termination of
said Agreement, MJ/Merck and ImClone will continue to observe the requirements
of such section following any such termination (so that BMS/BMKK obtains the
benefits thereof).

 

3.7           Reporting of Safety Information.  Any and all adverse events shall
be handled and reported consistent with the applicable provisions of the
Pharmacovigilance Data Exchange Agreement entered into by and among ImClone, BMS
and Merck as of November 1, 2006, as amended from time to time.

 

4.             PAYMENT, COSTS, AND REPORTING FOR DEVELOPMENT AND
COMMERCIALIZATION PURPOSES.

 

4.1           General Obligations of the Parties.

 

(a)           Cost Bearing.  Except as expressly provided in this Agreement or
in the Existing Agreements, each Party shall bear all internal costs and
expenses it incurs in undertaking activities relating to or as part of this
Agreement.

 

(b)           General Principles Regarding Equal Contribution of Internal FTEs. 
Except as set forth in Section 3.1(c) or Article 14, each Party Group will
contribute substantially equal internal personnel resources (FTEs) to
Development and related regulatory activities under this Agreement.  Except as
set forth in Section 3.1(c) or Article 14, BMKK and MJ shall use Diligent
Efforts to equally contribute, as nearly as practicable, substantially equal
internal FTEs (other than Sales Representative detailing activities) to
Commercialization activities for the Final Product in Japan.  The SCJ and the
Subcommittees shall apply this principle when allocating Development and
Commercialization responsibilities  under the Annual Development Plan and Budget
and the Annual Commercialization Plan and Budget.  The substantially equal FTE
determination shall be allocated and determined separately for each Party Group
for each of (x) Development and related regulatory activities and (y) such
Commercialization (other than Sales Representative Detailing activities) and
related regulatory activities, and not in the aggregate for (x) and
(y) combined.

 

(c)           Internal FTE Budgeting.  As part of the process of producing the
Annual Commercialization Plan and Budget and the Annual Development Plan and
Budget, the Parties may determine, but shall not be obligated (except as may be
required pursuant to an Existing Agreement) to provide one another with their
estimate of, internal FTE resources required for (1) all Development and related
regulatory activities under the Annual Development Plan and Budget and (2) all
non-Sales Force Commercialization and related regulatory activities under the
Annual Commercialization Plan and Budget, for Final Product for such year.

 

If the JJDC agrees that the internal FTE efforts in the aggregate to be expended
by each Party Group (including by any Affiliates of the Parties within such
Party Group) for (A) for Clinical Trials conducted pursuant to the Annual
Development Plan and Budget and (B) for regulatory activities reasonably
allocable to the Development of Cetuximab or Final Product in Japan are expected
to be essentially equivalent, then, except as provided in Section 4.1(c)(i) and
4.1(c)(ii) below, the Parties need not express any Development or related
regulatory activity (whether individually or in the aggregate) in the Annual
Development Plan and Budget in terms of FTEs, but shall designate within such
Annual Development Plan and

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

39

--------------------------------------------------------------------------------


 

Budget those Development and related regulatory activities that will be
performed by the relevant Party Group.

 

If the JJCC agrees that the internal FTE efforts in the aggregate to be expended
by each Party Group (including by any Affiliates of the Parties within such
Party Group) for all Commercialization (but not taking into account for this
purpose Sales Representative Detailing activities) activities, any related
regulatory activities and all Medical Education Activities are expected to be
essentially equivalent (with ImClone’s FTEs to be taken into account for such
purposes only with respect to those regulatory activities, if any, related to
Commercialization that are to be performed by ImClone under the Annual
Commercialization Plan and Budget), then, except as provided in
Section 4.1(c)(i) and 4.1(c)(ii) below, the Parties need not express any
individual Commercialization activities, Medical Education Activities, or
related regulatory activity (whether individually or in the aggregate) in the
Annual Commercialization Plan and Budget in terms of FTEs, but shall designate
within such Annual Commercialization Plan and Budget those Commercialization and
related regulatory activities that will be performed by the relevant Party.

 

Neither Party Group shall be required by this Agreement to record the actual FTE
hours worked under this Agreement, except as follows:

 

(i)            If the JJDC or JJCC, as the case may be, does not agree that the
internal FTE efforts expected to be expended by each Party Group (including by
any Affiliates of the Parties within such Party Group) for (x) Clinical Trials
conducted pursuant to the Annual Development Plan and Budget and for regulatory
activities reasonably allocable to the Development of Cetuximab or Final Product
in Japan to be approved for the immediately succeeding year and/or
(y) Commercialization activities (but not taking into account for this purpose
Sales Force activities), Medical Education Activities, and related regulatory
activities under the proposed Annual Commercialization Plan and Budget to be
approved for the immediately succeeding year are expected to be essentially
equivalent (as determined separately for each of (x) and (y), and not in the
aggregate), then all internal personnel costs required to be taken into account
under the applicable Plan and Budget (with the exception of Sales
Representatives) for (x) and/or (y), as the case may be, will be tracked using
actual FTEs used by a Party for such activities for such year, and the internal
personnel costs will be calculated and charged either as Development Costs or as
BMKK/MJ NSF Commercialization Activities Costs (based on the applicable category
into which such costs fall), as the case may be, for such year using such actual
FTEs and using the same FTE Rate for all Parties for a given activity.

 

(ii)           In the event that any Party that is a member of a Party Group
believes that the other Party Group is not fulfilling its obligations to
complete the Development or Commercialization activities (other than Sales
Representative Detailing activities) allocated to it under a given Annual
Development Plan and Budget or Annual Commercialization Plan and Budget, as
applicable, then such Party may notify the JJDC or JJCC, as the case may be.  If
the JJDC or JJCC agrees that the activity is not being completed in accordance
with the agreed Annual Development Plan and Budget or Annual Commercialization
Plan and Budget, as applicable, then either (1) BMKK, if its Party Group has
been fulfilling its obligation and the MJ/Merck Party Group has not or (2) MJ,
if its Party Group has been fulfilling its obligation and the BMS/BMKK/ImClone
Party Group has not, will have the right to step in and complete the activity
not then being performed and charge the associated incremental internal
personnel costs to either Development Costs or to BMKK/MJ NSF Commercialization
Activities Costs (based on the applicable category into which such costs fall),
as the case may be (using the actual FTE costs incurred and the applicable FTE
Rate) through the end of such year (provided, that if the non-performing Party
Group can reasonably demonstrate that is capable of resuming its obligations
prior to the end of such year, it may do so and the Party Group that had stepped

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

40

--------------------------------------------------------------------------------


 

in to perform shall not charge any incremental costs after the date that the
non-performing Party resumes performance of its obligations); provided, however,
that if there is a dispute at the JJDC or JJCC as to whether an activity is
being completed or the amount of the FTE costs that should be charged,  then the
dispute will be elevated to the SCJ for resolution, and if the SCJ cannot agree,
then BMKK or MJ may submit such dispute to submitted for baseball arbitration
pursuant to Section 16.13(a), and only BMKK and MJ shall be entitled to provide
offers for consideration by the arbitrator in connection with such baseball
arbitration.

 

(d)           Records.  If required in accordance with Section 4.1(c), each
Party shall track, record and account for its internal FTE efforts as provided
therein (and only from the point forward from when it becomes required to track
such FTE efforts), and shall report such internal FTE efforts to the JJDC or
JJCC, as applicable, on a Quarterly basis.  Except to the extent expressly
provided otherwise in this Agreement, each Party shall calculate and maintain
such records of FTE efforts incurred by it in the same manner as used for other
products commercialized or developed by such Party in Japan, unless instructed
by the SCJ to employ other procedures, in which case such other procedures shall
be applied equally to all Parties.  The SCJ shall facilitate any reporting under
this Section 4.1(d).

 

(e)           FTE Rate Determination.  If required in accordance with
Section 4.1(c), each Party’s FTE Rates shall be determined in accordance with
the rates and categories set forth in Exhibit 4.1(e), as determined by the JJFC
and approved by the SCJ.  Such rates shall be adjusted annually, with each
annual adjustment effective as of January 1 of each year, with the first such
annual adjustment to be made as of January 1, 2008, based the average of each
Party’s change in the fully absorbed cost of a full-time employee in the
applicable functional area in Japan from the previous January 1 (or as otherwise
determined by the JJFC).  Such determination shall be approved by the SCJ.

 

4.2           Development Costs.

 

(a)           Determination of Development Costs.  The “Development Costs” under
this Agreement shall include and be limited to:

 

[**]

 

As used in (i) and (v) above, the phrase “external costs” shall mean costs
charged by unrelated, non-Affiliate Third Parties to a Party.  If any cost or
expense is directly attributable or reasonably allocable to more than one
activity or category within Development Costs, such cost or expense shall be
counted as a Development Cost with respect to only one of such activities.

 

(b)           Equal Sharing.  Except as set forth in Sections 3.1(c) and
4.2(c) and Article 14, and excluding, for purposes of determining the
Development Costs to be shared under this Section 4.2(b), the Parties’ internal
FTE Costs incurred in any Development activities (except either (x) where and to
the extent such internal FTE costs are required to be taken into account
pursuant to Section 4.1(c)(i) and 4.1(c)(ii) or (y) if and as otherwise agreed
to by the SCJ), BMKK and Merck/MJ shall, commencing effective as of the
Restatement Effective Date, share all Development Costs equally.  The Parties
shall use commercially reasonable efforts to structure and effect any such
Development Cost reimbursement payments in a manner that eliminates, to the
maximum extent lawful, the need for any tax withholdings with respect to such
payments.  The JJDC shall review the actual Development Costs incurred against
budget not less than quarterly.  ImClone’s share (whatever it may be) of any
such Development Costs shall be allocated and borne as between ImClone and
BMS/BMKK as and to the extent provided in the BMS-ImClone Japan Agreement.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

41

--------------------------------------------------------------------------------


 

(c)           Clinical Trial/Phase IV Clinical Trial Expense Overrun.  If the
Development Costs (exclusive of internal FTEs) of any given Clinical Trial
identified in the Long-Term Development Plan or Annual Development Plan and
Budget should, following conclusion of such Study, exceed the amounts that had
been originally budgeted (under the Long-Term Development Plan for Phase I-III
trials and under the applicable Annual Development Plan and Budget for Phase IV
Clinical Trials for the completion of such Clinical Trial from start to finish
(and taking into account any subsequent amendments to the protocol for such
Clinical Trial that would have affected the budget for same) by more than [**],
such excess expenses (each a “Clinical Trial Expense Overrun”) shall be borne
solely by that Party who (or whose Affiliates or Third Party contractors) was
responsible for performing or managing or causing to be performed the Study, but
only if, and only to the extent, that any such Clinical Trial Expense Overrun
was attributable to the negligence of such Party (or its Affiliates or Third
Party contractors); otherwise, the entire Clinical Trial Expense Overrun shall
be treated as any other Development Cost and shared as provided in
Section 4.2(b).  This Section 4.2(c) shall represent the exclusive remedy under
this Agreement and the Existing Agreements with respect to the sharing of any
cost overruns arising out of the conduct of a Clinical Trial.

 

4.3           Equal Sharing of Non-Sales Force Commercialization Activities
Costs.

 

(a)           Equal Sharing of Costs.   Subject to Sections 3.1(c), 4.3(b),
4.3(c) and 4.3(d) and Article 14, and excluding, for purposes of determining the
costs to be shared under this Section 4.3(a), the costs incurred by a Party
(using the applicable PDE Rate) to provide its budgeted PDEs in a given year,
BMKK and MJ shall, commencing as of the Restatement Effective Date, equally bear
all Marketing Costs, Sales Costs, Medical Education Costs and Regulatory Costs
(to the extent such Regulatory Costs are reasonably related to Commercialization
activities) contemplated by the Annual Commercialization Plan and Budget or
otherwise agreed to by the JJCC or the SCJ (all of the foregoing, collectively,
the “BMKK/MJ NSF Commercialization Activities Costs”).  The JJCC shall review
the actual BMKK/MJ NSF Commercialization Activities Costs incurred against the
budget set forth in the applicable Annual Commercialization Plan and Budget not
less than quarterly. Any non-Sales Force internal FTE Costs shall not be taken
into account in determining BMKK/MJ NSF Commercialization Activities Costs,
except either where and to the extent such internal FTE costs are required to be
taken into account pursuant to Sections 4.1(c)(i) or 4.1(c)(ii) or if and as
otherwise agreed to by the SCJ.

 

(b)           Marketing Expense Overrun.  If actual Marketing Costs (excluding
Internal FTE costs) for all Marketing Activities delegated for performance or
supervision by a given Party (either MJ or BMKK, as the case may be) in a given
calendar year should exceed in the aggregate the total amount that had been
budgeted in the Annual Commercialization Plan and Budget for all such Marketing
Activities delegated to MJ or BMKK (and taking into account any subsequent
amendments to Annual Commercialization Plan and Budget approved for such year)
by more than [**] in such year, such excess expenses (each a “Marketing Expense
Overrun”) shall be borne solely by that Party who was responsible for performing
or managing or causing to be performed such Marketing Activities, but only if,
and only to the extent, that any such Marketing Expense Overrun was attributable
to the negligence of such Party (or its Affiliates or Third Party contractors);
otherwise, the entire Marketing Expense Overrun shall be treated as any other
BMKK/MJ NSF Commercialization Activities Cost and shared as provided in
Section 4.3(a).  This Section 4.3(b) shall represent the exclusive remedy under
this Agreement and the Existing Agreements with respect to the sharing of any
Marketing Expense Overruns.

 

(c)           Medical Education Expense Overrun.  If actual Medical Education
Costs (excluding Internal FTE costs) for all Medical Education Activities
delegated

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

42

--------------------------------------------------------------------------------


 

for performance or supervision by a given Party (either MJ or BMKK, as the case
may be) in a given calendar year should exceed in the aggregate the total amount
that had been budgeted for such Medical Education Activities delegated to MJ or
BMKK (and taking into account any subsequent amendments to Annual
Commercialization Plan and Budget approved for such year) by more than [**] in
such year, such excess expenses (each a “Medical Education Expense Overrun”)
shall be borne solely by Party who was responsible for performing or managing or
causing to be performed such Medical Education Activities, but only if, and only
to the extent, that any such Medical Education Expense Overrun was attributable
to the negligence of such Party (or its Affiliates or Third Party contractors);
otherwise, the entire Medical Education Expense Overrun shall be treated as any
other BMKK/MJ NSF Commercialization Activities Cost and shared as provided in
Section 4.3(a).  This Section 4.3(c) shall represent the exclusive remedy under
this Agreement and the Existing Agreements with respect to the sharing of any
Medical Expense Overruns.

 

4.4           Reporting.

 

(a)           Each Party shall report any Development Costs that it (or any of
its Affiliates) shall have incurred in a given Quarter to the JJFC, to the JJDC,
to BMKK (who will report same to BMS and ImClone), and to MJ (who will report
same to Merck) within thirty (30) days following the end of each such Quarter
(or for the last Quarter in a year, sixty (60) days after the end of such
Quarter).  Such reports shall be a reasonably detailed account of such
Development Costs setting forth the reasons for such costs and expenses.  Such
reports shall be accompanied by copies of the applicable invoices or other
appropriate supporting documentation for any payments to Third Parties
(including CROs) that individually exceed $50,000 or such other amount as may be
determined by the SCJ that qualify as Development Costs under or involve
activities performed pursuant to the Annual Development Plan and Budget.  Each
Party shall also provide a more detailed report of such Development Costs as may
be required by Applicable Law, as may be requested by the JJFC and/or the SCJ,
or as may be reasonably requested by any Party to comply with its applicable
reporting and accounting requirements.  The JJFC shall be responsible for
preparing a report comparing actual Development Costs incurred against budget.

 

(b)           Each Party shall report any Allowable Expenses and BMKK/MJ NSF
Commercialization Activities Costs that it (or its Affiliates) shall have
incurred in a given Quarter to the JJFC, to the JJCC, to BMKK (who will report
same to BMS and ImClone), and to MJ (who will report same to Merck) within
thirty (30) days after the end of each Quarter (or for the last Quarter in a
year, sixty (60) days after the end of such Quarter) and in a manner sufficient
to enable the other Party to comply with its governmental and regulatory
reporting requirements.  Such report shall specify in reasonable detail all
deductions and expenses included: (i) in Allowable Expenses for the applicable
Quarter and shall be accompanied by invoices or other appropriate supporting
documentation for any payments to Third Parties that individually exceed [**] or
such other amount as may be determined by the SCJ; and (ii) in BMKK/MJ NSF
Commercialization Activities Costs.  Each Party shall also provide a more
detailed report of such expenses as may be required by Applicable Law, as may be
requested by the JJFC and/or the SCJ, or as may be reasonably requested by any
Party to comply with its applicable reporting and accounting requirements. 
Allowable Expense shall also be estimated and reported on a monthly basis within
30 days after the end of each of the first two months in a Quarter.  The first
such report for the period from and after the Restatement Effective Date shall
be due at the end of the first Quarter following the Restatement Effective Date
and shall cover the period from the Restatement Effective Date through the end
of such Quarter.  Thereafter, reports shall be made as provided in
Section 4.4(a) and this Section 4.4(b).

 

(c)           MJ shall report to the JJCC and the other Parties within thirty
(30) days after the end of each Quarter with regard to Net Sales reported by MJ
during such

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

43

--------------------------------------------------------------------------------


 

Quarter in Japan and in a manner sufficient to enable each other Party to comply
with its reporting requirements under this Agreement.  MJ shall also estimate
and report Net Sales on a monthly basis within 30 days after the end of each of
the first two months in a Quarter.

 

(d)           Each Party shall also provide a more detailed report of such
expenses under Sections 4.4(a) and 4.4(b) or Net Sales under Section 4.4(c) as
may be required by Applicable Law, or as may be requested by the JJFC and/or the
SCJ, or as may be reasonably requested by any Party to comply with its
applicable reporting and accounting requirements.

 

(e)           Within forty-five (45) days after the end of each Quarter (or for
the last Quarter in a year, sixty (60) days after the end of such Quarter), the
JJFC shall review and serve as a forum for resolving and reconciling any
disputes or issues arising among the Parties as to the calculation of
Development Costs, Net Sales, Allowable Expenses and BMKK/MJ NSF
Commercialization Activities Costs incurred or accrued in such Quarter, and
shall also ascertain the Profit Or Loss for such Quarter.

 

(f)            Development Costs and BMKK/MJ NSF Commercialization Activities
Costs incurred by an Affiliate of any of BMKK, MJ, or ImClone, as the case may
be, shall be deemed incurred by BMKK, MJ, or ImClone, respectively, as the case
may be, for accounting purposes under this Agreement and the BMS-ImClone Japan
Agreement.

 

(g)           For purposes of determining Development Costs, BMKK/MJ NSF
Commercialization Activities Costs and Profit Or Loss under this Agreement, any
Allowable Expenses, Development Costs, and BMKK/MJ NSF Commercialization
Activities Costs incurred by ImClone shall be deemed incurred by BMS/BMKK for
purposes of such reconciliation, but shall not otherwise affect the sharing of
such costs and expenses by BMS and ImClone pursuant to the BMS-ImClone Agreement
and the BMS-ImClone Japan Agreement.

 

4.5           Reimbursements of Costs and Payment of Profit Or Loss.

 

(a)           Once BMKK, MJ and ImClone have all reviewed a Party’s cost report
provided pursuant to Section 4.4(a) above, BMS/BMKK, on the one hand, and
Merck/MJ, on the other, with the oversight, review and approval of the JJFC
(and, in the event of a dispute at the JJFC, approval by the SCJ), shall net out
the amounts due with respect to Development Costs and calculate the net
balancing payments due one another such that the reported and approved
Development Costs are allocated in a manner consistent with Section 4.2(b).  For
purposes of the foregoing, Development Costs incurred by ImClone shall be deemed
incurred by BMS/BMKK for purposes of such reconciliation, but shall not
otherwise affect the sharing of such Development Costs by BMS and ImClone
pursuant to the BMS-ImClone Agreement and the BMS-ImClone Japan Agreement. The
Party (BMKK or MJ) that has borne less than one-half of the aggregate pertinent
Development Costs shall make an adjusting payment to the other Party to assure
that each such Party bears its equal share of same.  Such payments shall be made
within sixty (60) days following the end of each Quarter (ninety (90) days after
the end of the last Quarter in a calendar year), provided any disputed amounts
shall instead be due to be paid within thirty (30) days following the resolution
of the dispute (with any undisputed or uncontested amounts shall be paid within
the applicable 60- or 90-day period).  Each Party shall also provide a more
detailed report of such expenses as may be required by Applicable Law, as may be
requested by the JJFC and/or the SCJ, or as may be reasonably requested by
another Party to comply with its applicable external reporting and accounting
requirements.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

44

--------------------------------------------------------------------------------


 

(b)           Once BMKK, MJ and ImClone have all reviewed a Party’s cost report
provided pursuant to Section 4.4(b) above, BMS/BMKK, on the one hand, and
Merck/MJ, on the other, with the oversight and review of the JJFC and the SCJ,
shall net out the amounts due with respect to BMKK/MJ NSF Commercialization
Activities Costs, and calculate the net balancing payments due one another such
that the reported and approved BMKK/MJ NSF Commercialization Activities Costs
are allocated and shared evenly between BMKK and MJ in a manner consistent with
Section 4.3(a)   The Party (BMKK or MJ) that has borne less than one-half of the
aggregate pertinent BMKK/MJ NSF Commercialization Activities Costs shall make an
adjusting payment to the other Party to assure that each Party bears its equal
share of same.  Such payments shall be made within sixty (60) days following the
end of each Quarter of the year (ninety (90) days after the end of the last
Quarter in a calendar year), provided any disputed amounts shall instead be due
to be paid within thirty (30) days following the resolution of the dispute (with
any undisputed or uncontested amounts shall be paid within the applicable 60- or
90-day period).  Each Party shall also provide a more detailed report of such
expenses as may be required by Applicable Law, or as may be requested by the
JJFC and/or the SCJ, or as may be reasonably requested by another Party to
comply with its applicable external reporting and accounting requirements.

 

(c)           Subject to Section 3.1(c) and Article 14, Profit Or Loss shall be
paid as follows:

 

(i)            Within sixty (60) days after the end of each Quarter (or for the
last Quarter in a year, ninety (90) days after the end of such Quarter), Merck
will reimburse ERS, BMKK and/or BMS (and/or any of their Affiliates, in each
case to such entity as BMS may direct) for any Allowable Expense (which shall
then be deemed an Allowable Expense of MJ for purposes of  determining Profit Or
Loss) incurred by BMKK, ImClone or BMS (or their Affiliates) in respect of such
Quarter.

 

(ii)           If there is a Profit for such Quarter, Merck (or any of its
Affiliates) shall pay to ERS, BMKK and/or BMS (and/or to any of their
Affiliates, as BMS may direct) an amount equal to fifty percent (50%) of the
Profits for such Quarter attributable to Commercialization of Final Product in
Japan, less any payments on account of Profit received previously in respect of
such Quarter.

 

(iii)          If there is a Loss in such Quarter, then ERS, BMKK and/or BMS
(and/or any of their Affiliates, as BMS may direct) shall pay to Merck (and/or
to any of its Affiliates, as Merck may direct) an amount equal to fifty percent
(50%) of the Loss for such Quarter attributable to Commercialization of Final
Product in Japan, less any payments on account of Loss made previously in
respect of such Quarter.

 

The payments required under subsections (i)-(iii) of this section 4.5(c) may be
netted for a given Quarter as agreed to by BMS and Merck.

 

(d)           No separate payments shall be made with respect to the last
Quarter per se in any calendar year.  Instead, at the end of each such year, a
final reconciliation payment for the entire year shall be made by the Party or
Parties owing same within ninety (90) days after the end of the calendar year
with respect to amounts due under Sections 4.4(a), 4.4(b) and 4.4(c) after
taking into account all amounts (if any) previously paid to or by, or retained
by, such Party for prior Quarters during such year.  The JJFC may also request
that each Party provide such additional information or data as may be reasonably
necessary to ensure a proper accounting and reconciliation.

 

(e)           [**]  If a Party enters into an agreement with a Third Party for
the provision of materials or services pursuant to this Agreement, and if such
Party possesses a [**]

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

45

--------------------------------------------------------------------------------


 

or more ownership interest in such Third Party, then, for purposes of
determining Profit and Loss only or with respect to determining Development
Costs Allowable Expenses, or BMKK/MJ NSF Commercialization Activities Costs, all
costs incurred for the provision of such materials or services by such Third
Party that are shared by the Parties under this Agreement shall be accounted for
on the basis of (i) the transfer price in effect under the agreement between
such Party and such Third Party, if such transfer price is comparable to that
which such Third Party agrees to with other Third Parties in the ordinary course
of business, or (ii) otherwise, [**].  Nothing in this Section 4.5(e) or
elsewhere in this Agreement is intended to modify or affect, or shall be
interpreted to modify or affect, the actual transfer price imposed in
transactions for the purchase and supply of services, materials or Products
between (x) a Party (or any of its Affiliates) with one of its Affiliates, (y) a
Party (or any of its Affiliates) with another Party or any of its Affiliates, or
(z) a Party or any of its Affiliates with any Third Party, [**] or more of which
Third Party’s voting securities are owned by a Party or its Affiliates.

 

4.6           Mode of Payment.

 

(a)           Each of BMKK and MJ shall make all payments required under
Sections 4.5(a) and 4.5(b) of this Agreement in Japanese Yen, via wire transfer
of immediately available funds as directed by the other Party from time to time,
net of any out-of-pocket transfer costs or fees.  Accounting for payments and
reimbursement amounts due under this Agreement shall be in Japanese Yen.  To the
extent that payments are made between the other Parties to this Agreement, such
shall be made pursuant to either: (a) the Existing Agreements; or (b) as has
been otherwise established as a course of business conduct between such Parties.

 

(b)           All payments of Profit Or Loss under Section 4.5(c) shall be in
Japanese Yen.

 

(c)           For the purpose of determining Allowable Expenses incurred by a
Party, BMKK/MJ NSF Commercialization Activities Costs, Development Costs or
other shared expenses under this Agreement which are incurred by a Party in a
currency other than in Japanese Yen, such Allowable Expense, BMKK/MJ NSF
Commercialization Activities Costs, Development Costs or other shared expense
amounts shall be converted into Japanese Yen on a quarterly basis based on
currency exchange rates quoted by the European Central Bank at the following
website:
www.ecb.int/stats/exchange/eurofxref/html/index.en.html, at 5:00 p.m. EST on the
last business day in an applicable calendar quarter.

 

4.7           Records Retention.  Each of the Parties shall keep complete and
accurate records pertaining to the Development Costs, Allowable Expenses, and
the BMKK/MJ NSF Commercialization Activities Costs incurred by it as part of the
activities contemplated hereunder, for a period of three calendar years after
the year in which such activities occurred.

 

4.8           Payment Audits.

 

(a)           Any Party shall have the right to request that another Party’s
independent, certified accounting firm perform an audit or interim review of the
other Party’s books in order to express an opinion regarding such Party’s
compliance with GAAP (in the case of ImClone, BMS and BMKK), and with IFRS (in
the case of Merck and MJ).  Such audits or review shall be conducted at the
expense of the requesting Party.

 

(b)           During the term of this Agreement and for a period of three years
thereafter, at the request and expense of the requesting Party(ies) (“Auditing
Party(ies)”), the other Party(ies) (“Audited Party(ies)”) shall permit an
independent, certified public accountant appointed by the Auditing Party(ies)
and reasonably acceptable to the Audited Party(ies), at reasonable times and
upon reasonable written notice, to examine such records as may be

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

46

--------------------------------------------------------------------------------


 

necessary to determine the correctness of any report or payment made under this
Agreement; provided, however, that such accountant shall sign a confidentiality
agreement in a form reasonably satisfactory to the Audited Party(ies), and,
provided further, that such examination shall not be permitted more than once in
any 12-month period.  Said accountant shall not disclose to the Auditing
Party(ies) or any other person any information, except that such accountant may
disclose to the Auditing Party the fact of a deficiency, the lack of a
deficiency or any overpayment, and the degree thereof, as well as the dollar
amount (and the equivalent amount in Japanese Yen).  All results of any such
examination shall be made available to the Audited Party(ies).

 

(c)           In the event that any audit reveals a deficiency in the amount
that should have been paid by one Party to another Party, then the underpaid
amount shall be paid within forty-five (45) days after the Party(ies) who is
owed payment makes a demand therefor, plus interest thereon if such deficiency
is in excess of [**] of the amount that actually should have been paid.  Such
interest shall be calculated from the date such underpaid amount was due until
the date such underpaid amount is actually paid, at a simple interest rate equal
to the lesser of (x) the three (3) month LIBOR rate of the respective currency
in which the payments was due as published by Citibank, N.A., New York, New
York, or any successor thereto, at 12:01 a.m. on the first day of each Quarter
in which such payments are overdue, plus [**], and (y) the maximum rate
permitted by Applicable Law, calculated on the number of days such payment is
delinquent.  In addition, if such underpaid amount is in excess of [**] of the
amount that actually should have been paid, then the Auditing Party(ies) shall
be reimbursed by the Audited Party(ies) for the reasonable cost of such audit
unless this [**] underpayment threshold would not have been crossed other than
as the result of the misstatement of financial data by another Party.  In the
event of an overpayment, such amounts shall be deducted from future amounts
due.  If such overpaid amounts have not been settled by such future deductions
within one (1) year from the date originally overpaid, the Party who is owed
such overpayment shall invoice the owing Party for such amounts.  Interest
payments shall be made in the same currency as the underlying obligation.

 

4.9           Taxes.

 

(a)           In the event that a Party(ies) is mandated under the laws of a
country to withhold any tax to the tax or revenue authorities in such country in
connection with any payment to the other Party(ies), such amount shall be
deducted from the payment to be made by such withholding Party(ies), provided
that the withholding Party(ies) shall take reasonable and lawful actions to
avoid and minimize such withholding and promptly notify the other Party(ies) so
that the other Party(ies) may take lawful actions to avoid and minimize such
withholding.

 

(b)           The withholding Party(ies) shall promptly furnish the other
Party(ies) with copies of any tax certificate or other documentation evidencing
such withholding as necessary to satisfy the requirements of the United States
Internal Revenue Service or any other competent tax authority related to any
application by such other Party(ies) for foreign tax credit for such payment.

 

(c)           Each Party agrees to reasonably cooperate with the other Parties
in claiming exemptions from such deductions or withholdings under any agreement
or treaty from time to time in effect, and, so long as the same does not
prejudice or adversely affect a Party’s own tax position, obtaining the release
of any withheld amounts.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

47

--------------------------------------------------------------------------------


 

5.             OWNERSHIP OF INVENTIONS; USE OF RESULTS; PATENTS.

 

5.1           Ownership of Inventions made by the Parties.  In the event that
any Party or any of its Affiliates, alone or jointly with one or more other
Parties and their respective Affiliates, makes an Invention (a “Company
Invention”), ImClone and Merck shall jointly own such Company Invention.  In
such case, ImClone and Merck shall be joint applicants and shall mutually
determine whether, how and in which countries to file for patent protection,
consistent with the Existing Agreements.  Inventorship in such Company
Inventions shall be determined in accordance with U.S. patent law.  In the event
that Merck or ImClone intend to file an application in a country where the other
does not want to maintain a patent right, the Party intending to so file may
file an application on a sole basis in such a country and must bear all costs
associated therewith.  In the case of joint filings, the costs will be shared
equally.  Notwithstanding the foregoing, if the BMS-ImClone Agreement provides
that, as between ImClone and BMS, a given Company Invention is owned by BMS,
then all of ImClone’s rights and obligations with respect to such Company
Invention pursuant to the foregoing four sentences shall instead be assigned to
BMS with respect to such Company Invention; for the avoidance of doubt, this
means, among other things, that BMS and Merck would jointly own such Company
Invention.  To the extent necessary to effectuate the foregoing, each Party
shall take any action reasonably necessary to effectuate ownership of Company
Inventions pursuant to the foregoing.

 

5.2           Ownership of Inventions made by Third Parties.    All Inventions
made by a CRO and/or any Third Party (such as, without limitation, a clinical
investigator) to the extent solely relating to Final Product (“Related
Inventions”) shall be owned by ImClone, while Inventions so made that have
general utility in connection with other products and/or compounds in addition
to Final Product (“General Inventions”) shall be jointly owned by ImClone, BMS
and Merck.  Inventorship in such Related Inventions and General Inventions shall
be determined in accordance with U.S. patent law.  Any invention report
submitted by a CRO or any Third Party to one of the Parties shall be forwarded
by the receiving Party to the other Parties without delay.  With respect to
Related Inventions, ImClone shall determine whether, how and in which country to
file for patent protection, consistent with the Existing Agreements.  With
respect to General Inventions, ImClone and Merck shall mutually determine
whether, how and in which countries to file for patent protection.  In the event
that Merck or ImClone intend to file an application in a country where the other
Party does not want to maintain a patent right, the Party intending to so file
may file an application on a sole basis in such a country and must bear all
costs associated therewith.  In the case of joint filings, the costs will be
shared equally.  To the extent necessary to effectuate the foregoing, each Party
shall take any action reasonably necessary to effectuate ownership of Related
Inventions and General Inventions pursuant to the foregoing.

 

5.3           Use of Inventions and Results.   Each Party shall have the right
to use the Company Inventions and Related Inventions as provided for in the
Existing Agreements to which it is a party.  Each Party shall have the right to
use General Inventions as it deems appropriate, including the use of same for
other products and/or compounds without compensating the other Parties, and
including the grant of licenses to Third Parties.  A Party’s grant of such
license to a Third Parties shall not require consent of the other Parties if the
license is granted for the manufacture, use or sale of a specific compound or
other product developed, owned, or controlled by a Party or its Affiliates that
is not a Competing Product.  Otherwise, a Party’s grant of such license to a
Third Party shall require the other Parties’ prior written consent.  Each Party
shall have the right to use Results as it deems appropriate, so long as such use
is consistent with the Existing Agreements and all other provisions of this
Agreement.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

48

--------------------------------------------------------------------------------

 

5.4           Patent Enforcement, Patent Maintenance and Infringement.  Subject
to Sections 7.3(a)(ii) and 13.2 hereof, patent enforcement, patent prosecution
and maintenance, and Third Party patent infringement defense shall be governed
by the provisions of the Existing Agreements applicable to the Parties that are
a party to such agreements.

 

6.             COMMERCIALIZATION.

 

6.1           Commercialization Plans and Budgets.

 

(a)           In General.  The Commercialization of Final Product in Japan shall
be governed by a comprehensive, three-year, Commercialization plan and budget
for Final Product (the “Long-Term Commercialization Plan and Budget”), and by
detailed Commercialization plans and budgets covering the Commercialization
activities to be performed for a particular calendar year (each, an “Annual
Commercialization Plan and Budget”).

 

(b)           Limitations.  Notwithstanding anything contained in this
Agreement, the Long-Term Commercialization Plan and Budget or any Annual
Commercialization Plan and Budget adopted hereunder to the contrary, unless
otherwise agreed to in writing by each Party to this Agreement, ImClone shall
have no obligation to perform under this Agreement any Commercialization
activities in Japan, but shall be responsible for such manufacturing activities
and funding such Development activities with respect to Japan that it is
obligated to perform under this Agreement and the Existing Agreements.

 

6.2           Commercialization Plans and Budgets.  Subject to Section 10.2 and
to applicable terms in Article 14 of this Agreement:

 

(a)           Adoption and Content.  Each Long-Term Commercialization Plan and
Budget shall set forth the performance and funding obligations for the
Commercialization of Final Product in Japan, on an Indication-by-Indication
basis to the extent reasonably practicable, but which shall include in any event
(i) subject to Sections 3.1(c), 6.2(b)(iv), and other applicable terms of this
Agreement, a non-binding estimate of the maximum and minimum number of Sales
Representative FTEs required of BMKK and of MJ for the Commercialization of all
Indications in Japan for each calendar year covered by such Long-Term
Commercialization Plan and Budget, and (ii) subject to Section 3.1(c), a
non-binding estimate of PDEs and call positions in Japan for each year covered
by such Long-Term Commercialization Plan and Budget, (iii) a non-binding
estimate of BMKK/MJ NSF Commercialization Activities Costs for each year covered
by such Long-Term Commercialization Plan and Budget, and (iv) any additional
information determined by the SCJ (and which shall be non-binding upon the
Parties).  Following the adoption of the initial Long-Term Commercialization
Plan and Budget, the JJCC shall thereafter prepare, during the first Quarter of
each calendar year thereafter, the Long-Term Commercialization Plan and Budget
for the year of adoption and for the ensuing two calendar years, using a process
determined by the JJCC that will allow the SCJ a reasonable opportunity to
review and comment on same before such Long-Term Commercialization Plan and
Budget is adopted by the JJCC and the SCJ.

 

(i)            Initial Long-Term Commercialization Plan and Budget.  The initial
Long-Term Commercialization Plan and Budget shall cover the period from the date
that is one year prior to expected Launch of Final Product in Japan through the
end of the second (2nd) full calendar year following the expected Launch of
Final Product in Japan, and is (or shall be) attached as Exhibit 6.2(a) hereto.

 

(b)           Annual Commercialization Plans and Budgets.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

49

--------------------------------------------------------------------------------


 

(i)            In General.  The Commercialization of Final Product in Japan in a
given calendar year shall be governed by an Annual Commercialization Plan and
Budget.  The first Annual Commercialization Plan and Budget is included in
Exhibit 6.2(a) hereto and covers the period from the Restatement Effective Date
through December 31, 2008.  Subject to Section 3.1(c) and applicable sections of
Articles 4 and 6, each Annual Commercialization Plan and Budget shall set forth
the Commercialization activities to be performed in Japan for an applicable
calendar year, and shall be consistent, to the extent practicable, with the most
recent Long-Term Commercialization Plan and Budget covering such year.

 

(ii)           Adoption of Annual Commercialization Plans and Budgets.   The
JJCC shall prepare the Annual Commercialization Plan and Budget annually,
according to a schedule and using a process determined by the JJCC, which will
provide the SCJ a reasonable opportunity to review and comment on same before
such Annual Commercialization Plan and Budget is adopted by the SCJ.  Each
Annual Commercialization Plan and Budget shall describe the plan and budget for
Commercialization of Final Product for the calendar year covered by such plan
and budget, broken down, where practical, on an Indication-by-Indication basis
and Quarterly basis, including, as applicable:

 

(1)           general strategies for the Commercialization of Final Product in
Japan, consistent to the maximum practical extent with the Parties’ key product
positioning strategies for the other countries in which Cetuximab is
Commercialized;

 

(2)           subject to Sections 3.1(c), 4.1 and 4.3, allocation of
responsibilities between BMKK and MJ for all significant Commercialization
activities (other than Sales Force activities).  Unless otherwise agreed to by
the BMKK and MJ Representatives of the JJCC, the foregoing matters will be
allocated evenly between BMKK and MJ to the maximum practical extent or in such
other fair and equitable manner as may be approved by the JJCC (taking into
account all relevant factors, including  the target audience and geography) and
in a manner that (A) seeks to achieve, where practicable, reasonable consistency
in the allocation of such responsibilities from year to year, and (B) seeks to
avoid duplication of FTE effort to the maximum practical extent;

 

(3)           subject to Sections 3.1(c), 6.2(b)(iv), 6.2(b)(v), 6.3(a) and
other applicable terms of this Agreement:  (A) the number of Sales
Representative FTEs of MJ and BMKK to be used in Detailing Final Product for
such year; (B) the number of PDEs to be delivered for Final Product each year by
such Party (broken out by quarter and, where practicable, by month), (C) subject
to Section 6.4(b), the position of such Details, call schedule and frequency of
Details, target prescriber list (whether by categories of medical professionals
(e.g., office-based physicians), medical care segments (e.g., primary care),
specialists, and/or specific target prescriber lists); and (D) the nature of any
other key promotional activities to be provided by a Party’s Sales
Representatives;

 

(4)           a general plan and strategy for the marketing, promotion and sale
of Final Product to large health care providers, governmental agencies (whether
national, regional, federal, state or local), and other group purchasing
organizations, including contracting strategy, with the JJCC to review and
discuss contract creation, government reporting, rebate processing, pricing
schedules, contract compliance, monitoring and audits, and contract
administration and claims processing to the extent reasonably relating thereto;

 

(5)           market, unit sales, and Net Sales forecasts for Final Product,
broken down by approved Indication and updated quarterly, in sufficient detail
and length of time as to enable the JJMC to determine its own forecasts under
Section 8.3(b);

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

50

--------------------------------------------------------------------------------


 

(6)           plans for developing and deploying all Final Product marketing and
promotional materials;

 

(7)           subject to Sections 4.1 and 4.3, Medical Education Activities to
be conducted by each of BMKK and MJ (and the budgeted spend in the aggregate for
such activities for each of BMKK and MJ);

 

(8)           subject to Sections 4.1 and 4.3, any Marketing Activities
(including advertising, public relations and other promotional programs
regarding Final Product and including speaker and peer-to-peer activity
programs) to be conducted by each of BMKK and MJ (and the budgeted spending in
the aggregate for such activities for each of BMKK and MJ); and

 

(9)           forecast Profit Or Loss statement for Final Product for the
relevant time period covered by each Annual Commercialization Plan and Budget.

 

(iii)          Amendments.  In the event that a material event occurs that has
not been adequately and/or foreseeably anticipated in a given Annual
Commercialization Plan and Budget, or if any event occurs that materially
affects the assumptions that were used to develop a given Annual
Commercialization Plan and Budget (such as the failure to achieve Approval for
an Indication or new line of therapy, a request by the Japanese Regulatory
Authorities for additional Clinical Trials before it will approve an Indication
or new line of therapy, an unanticipated delay in the Japanese Regulatory
Authorities’ review and approval of Final Product, the failure of Phase III
Clinical Trial data to support an anticipated JNDA filing, failure of the
Japanese Regulatory Authorities to approve a label for Final Product that
supports the Commercial Detailing levels that had been planned for an Indication
or new line of therapy within an existing Indication, a material adverse change
in the label (such as a black box warning) for Final Product, a material change
in Applicable Law, a material delay in the launch of a new Indication or new
line of therapy, or unexpected efficacy or safety data from a competing
product), the JJCC will propose for review and approval by the SCJ such
amendment(s) to the then current Long-Term Commercialization Plan and Budget
and/or Annual Commercialization Plan and Budget to reflect the impact of same as
promptly as practicable.

 

(iv)          Number of Sales Representative FTEs.

 

(1)           The total number of such Sales Representative FTEs required of
each of MJ and BMKK for the first [**] months post-Launch in any Long-Term
Commercialization Plan and Budget or any Annual Commercialization Plan and
Budget shall not, unless otherwise agreed to by BMKK and MJ in writing, be less
than [**] nor greater than [**] Sales Representative FTEs on average for each
Quarter during such period.  It is generally anticipated that the number of
Sales Representative FTEs to be provided by a BMKK or MJ thereafter will
increase as additional Indications are approved for Final Product and that the
number of Sales Representative FTEs will generally decline for a given
Indication over the life cycle of such Indication, and the Long-Term
Commercialization Plan and Budget shall set forth such additional Sales
Representative FTEs and Medical Liaisons contemplated by reason of any new
Indication expected to be approved for the Final Product during the period
covered by the then current Long-Term Commercialization Plan and Budget.  MJ and
BMKK agree to have such number of Sales Representative FTEs required of it fully
trained and ready to commence Final Product promotion at Launch or at such time
of Approval of a new Indication.

 

(2)           Amendments to a Long-Term Commercialization Plan and Budget may
also be proposed by a Party at any time to reflect material developments, and

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

51

--------------------------------------------------------------------------------


 

such amendments shall be subject to review and approval by the JJCC, and final
review and approval of the SCJ.

 

(v)           Borrowing of PDEs; Continuity of Sales Representatives.

 

(1)           Borrowing of Sales Representatives.  In the event that either
Party anticipates that it will have insufficient Sales Representative employees
available at a given point in time to satisfy its PDE obligations for a given
Quarter, it may request that the other Party provide additional PDEs to meet the
PDE obligations that the requesting Party anticipates that it will be unable to
provide, subject to the following terms and conditions:

 

(A)          BMKK agrees that it will provide any insufficiency requested by MJ
from the date of initial Launch of the Final Product in Japan through [**] (at
which point, BMS will have no further obligation to assist MJ by making up any
such insufficiency), provided, that (i) BMS shall not be obligated to provide
[**] of MJ’s required PDEs in a given Quarter during such period, unless BMKK
otherwise agrees to provide a higher percentage in its sole and absolute
discretion; (ii) MJ gives BMS not less than [**] notice prior to Launch of the
number of PDEs that it believes it will not be able to provide and the time
frame for same, and (iii) the JJCC agrees on such amendments to the Annual
Commercialization Plan and Budget to reflect same (e.g., the additional
territories and physician groups to be called on by the BMS Sales
Representatives).

 

(B)           after [**], either Party (a “Requesting Party”) may request the
other (the “Providing Party”) to provide such Sales Representatives and PDEs on
a temporary basis (not to exceed three months in any twelve (12) month period)
to reflect reasonably unforeseeable events warranting same; provided, that
(i) the Providing Party shall not be under any obligation, express or implied,
to agree to make up any portion or all of the insufficiency, and (ii) the JJCC
agrees on such amendments to the Annual Commercialization Plan and Budget to
reflect same (e.g., the additional territories and physician groups to be called
on by the Providing Party’s Sales Representatives).

 

In each case (A) and (B) under this subparagraph 6.2(b)(v)(1):

 

(C)           a Providing Party shall, subject to the terms of this Agreement
and the Annual Commercialization Plan and Budget, retain the same control over
the provision of such PDEs in the same manner as any other PDEs to be provided
by it;

 

(D)          any such additional Sale Representatives used by the Providing
Party shall remain the employee of the Providing Party and the Providing Party
shall be solely responsible for all compensation and benefits due such
individual; and

 

(E)           any failure of the Providing Party to provide the agreed upon PDEs
shall not be considered a failure of either Party for purposes of section
6.4(f), and such non-provided FTEs shall simply reduce the total annual or
quarterly PDEs, as the case may be, to be provided by both Parties for purposes
of such Section 6.4(f);

 

(F)           the Requesting Party shall reimburse the Providing Party for [**]
(1) all PDEs that both such Parties agreed would be provided by the Providing
Party or (2) the actual additional PDEs provided by the Providing Party, in

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

52

--------------------------------------------------------------------------------


 

each case (1) or (2) at [**] the then prevailing PDE Rate, but the provision of
such PDEs by the Providing Party at the request of the Requesting Party shall
not, in and of itself, effect any change in the applicable percentage for
sharing Profit Or Loss.

 

(2)           Continuity.  The Long-Term Commercialization Plan and Budget and
the Annual Commercial Plan and Budget also shall set forth any limitations with
respect to yearly and Quarterly variances from each Party’s number of Sales
Representatives and, unless otherwise consented to by the other Party’s members
of the JJCC, which consent will not be unreasonably withheld or delayed:
(x) during any twelve-month period during the first [**] months following the
Launch of Final Product in Japan for its first Indication, no more than [**] of
such Party’s Sales Representatives that are assigned to sell or promote the
Final Product may be Reassigned by such Party in any such twelve-month period,
and (y) for any twelve-month period ending after [**] following the Launch of
Final Product in Japan for its first Indication, no more than [**] of such
Party’s Sales Representatives that are assigned to sell or promote the Final
Product may be Reassigned by such Party in any such twelve-month period.  In the
event either Party fails in any year to comply with the restrictions regarding
reassignment of Sales Representatives as set forth in the immediately preceding
sentence, such Party shall pay to the other Party for such year an amount equal
to the product of (a) the remainder of (i) the actual percentage of Sales
Representatives reassigned by such Party in such year minus (ii) the maximum
allowable reassignment percentage for such year (as set forth in clause (x) or
(y) above, as applicable) multiplied by (b) the Net Sales in Japan of the Final
Product for such year.

 

(3)           For purposes of Section 6.2(b)(v)(2), a Sales Representative is
deemed “Reassigned” if (1) he or she was previously Detailing the Final Product
in Japan, (2) in a given twelve month period, he or she does not provide at
least [**] of the Details that were required to be provided by him or her in the
previous twelve-month period (after taking into account any required
proportionate cutback in the Details to be provided by all Sales Representatives
of a Party in such period pursuant to the applicable Annual Commercialization
Plans and Budgets), and (3) such failure to provide such Details in such
12-month period is not due to such individual being promoted to a district or
regional sales manager for the Final Product or to such individual’s employment
being terminated with a Party, whether involuntarily or voluntarily, during such
twelve-month period.

 

6.3           Equal Sharing of Sales Force Commercialization Efforts.  Subject
to the applicable provisions of Article 14:

 

(a)           Number of PDEs.

 

(i)            Except as provided in Section 3.1(c) and 6.3(a)(ii), BMKK and MJ
shall contribute the same number of PDEs to be delivered for Final Product for
each year (broken out by month, where practicable), unless otherwise agreed to
in writing by the BMKK and MJ Representatives of the SCJ for a given Quarter
(and which shall be limited in force and effect to such Quarter only).

 

(ii)           In the case of a line of therapy for which BMKK or MJ will be the
sole Party under Section 3.1(c) who will provide PDEs for such line of therapy:
(A) the cost of providing such PDEs shall be borne solely by the Party providing
same (and, for clarity, such costs shall not be taken into account as an
Allowable Expense), (B) such PDEs for such line of therapy shall be in addition
to the PDEs for all other Indications and lines of therapy that the Parties are
equally providing, and (C) any shortfall in the PDEs provided by such Party
shall not be subject to any of the remedies or payments provided in
Section 6.4(f) for such lines of therapy that BMKK and MJ are jointly
co-Detailing.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

53

--------------------------------------------------------------------------------


 

(b)           Sales Representative PDE Rate.  The PDE Rate shall be the [**]. 
As of the Restatement Effective Date, the applicable PDE Rate has been
determined and is attached as Exhibit 6.3(b) hereto. The PDE Rate may be
adjusted subsequently from time to time by the joint agreement of the BMKK and
MJ Representatives on the JJCC, subject to approval by the SCJ, and shall be
adjusted whenever the FTE Rate changes.  Any amendments to such PDE Rate
approved by the SCJ shall be calculated using the same methodology as was used
to calculate such initial PDE Rate, as set forth on Exhibit 6.3(b).  If the SCJ
cannot agree on the applicable adjustment to the PDE Rate, then BMKK or MJ may
submit such dispute to submitted for baseball arbitration pursuant to section
16.13(a), and only BMKK and MJ shall be entitled to provide offers for
consideration by the arbitrator in connection with such baseball arbitration.

 

6.4           Diligent Efforts; Sales Efforts and Sales Representative
Deployment.

 

(a)           Diligent Efforts.  Subject to the terms of this Agreement, MJ and
BMKK shall each use its Diligent Efforts to Commercialize Final Product in Japan
in accordance with the Annual Commercialization Plan and Budget, and to perform
the Commercialization activities assigned to it under each Annual
Commercialization Plan and Budget in accordance with such Annual
Commercialization Plan and Budget.  Each Party shall perform all
Commercialization activities assigned to it under each Annual Commercialization
Plan and Budget in accordance with the terms of this Agreement.

 

(b)           Position of the Details to be Provided.  During the first [**]
months post Launch, each of BMKK and MJ will provide [**] Primary Position
Details for Final Product to the relevant targeted doctors on its call list,
unless otherwise decided by the SCJ.  Additionally, unless otherwise decided by
the SCJ, each of BMKK and MJ will each thereafter provide (i) [**] Primary
Position Details for Final Product, for a period of twelve (12) months following
Approval of a new Indication, to the relevant targeted doctors on its call list
with respect to such Indication; and (ii) [**] Primary Position Details for
Final Product, for a period of twelve (12) months following Approval of a new
line of therapy within an existing approved Indication, to the relevant targeted
doctors on its call list with respect to such tumor type.  Otherwise, except as
may be agreed upon and set forth in the Annual Commercialization Plan and
Budget, BMKK and MJ shall determine in their discretion their respective
allocation of the required Annual PDEs between Primary Position Details and
Secondary Position Details.  In addition and subject to the foregoing:

 

(i)            The Annual Commercialization Plan and Budget shall also set forth
how each such Party’s required annual PDEs shall be allocated on a Quarterly
basis (the “Quarterly PDE Amount”) and, in the event that BMKK or MJ delivers in
excess of [**] of such Party’s Quarterly PDE Amount for a particular Quarter,
then the number of such Party’s PDEs in excess of such [**] threshold shall be
excluded from the calculation in determining if a Party’s obligations have been
met with respect to such Party’s annual PDE requirements under this Agreement
(including for purposes of Sections 6.4(f)(i) and 6.4(f)(ii) below); and

 

(ii)           Unless otherwise specified in the Annual Commercialization Plan
and Budget or by the JJCC, not less than (i) [**] of the Primary Position
Details and (ii) [**] of the total PDEs required to be provided by BMKK or MJ
shall be presented to such Party’s specific target prescriber list.  If more
than [**] of a Party’s required Primary Position Details or more than [**] of a
Party’s total required PDEs are presented to health care professionals not
included in the Party’s specific target prescriber list, such excess Details
(referred to herein as “Non-Qualifying Details”) shall be excluded in
determining whether a Party has satisfied its obligation to provide a specified
number of PDEs hereunder and for purposes of determining whether there has been
a shortfall in the number of PDEs provided by such Party (including for purposes
of Sections 6.4(f)(i) and 6.4(f)(ii) below).

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

54

--------------------------------------------------------------------------------


 

(c)           Detailing of Other Products by a Party’s Sales Force
Representatives.

 

(i)            Each of BMKK’s and MJ’s Sales Representatives who Detail the
Final Product shall not Detail the following products without the consent of MJ
or BMKK, respectively (such consent not to be unreasonably withheld or delayed
if the products do not compete with each other or are likely to be used in
combination or sequentially, as opposed to being used as competitive
substitutes):

 

(1)           any product that is not an Antibody but is approved in Japan for
any of the Indications for which the Final Product is approved in Japan; and

 

(2)           any product that is or contains an Antibody.

 

In the event that BMKK or MJ does not provide such consent, the other Party
shall (A) ensure that its employees that have direct responsibility on a
day-to-day basis for the Detailing of Cetuximab and Final Product in Japan (but
not such employees’ district managers or regional managers) shall be separate
from those employees that are responsible for the Detailing of the products set
forth above, and (B) establish appropriate firewalls to prevent leakage of key,
nonpublic commercial information from the Final Product Sales Representatives to
the separate sales force that is commercializing such product in (1) or
(2) above.

 

(d)           Additional Commercialization Expertise.  Each of MJ and BMKK will
in a jointly agreed approach, through its representatives and Representatives to
the JJCC and SCJ, respectively, use reasonable efforts to provide reasonable
assistance to each other relating to, and access to, its general
Commercialization expertise, as well as to provide one another with strategies
and tactics for establishing relationships with vendors, customers, prescribers
and key opinion leaders in the field of oncology in Japan; provided, that no
Party shall be obligated to provide any information, data or assistance where it
believes in good faith that to do so would conflict with Applicable Law.  Each
such Party shall be responsible for its own costs and expenses in performing its
activities under this Section 6.4(d), which shall not be included in the
Allowable Expenses or otherwise shared or reimbursed under this Agreement.

 

(e)           Records.  BMKK and MJ shall each record the number of Sales
Representatives assigned to promoting Final Product in Japan, the proportion of
their time devoted to promotion of Final Product, and the number of sales calls
and PDEs made by its Sales Representatives in the aggregate, during each
calendar month for Final Product in Japan, and shall specify in such records the
position of such sales calls and such other information as the SCJ may
reasonably require (collectively, the “Promotional Data”).  Such records shall
be maintained for at least two (2) years following the year in which such
activities were performed.  Within thirty (30) days after the end of each
Quarter, BMKK and MJ shall each report to the JJCC the Promotional Data for such
Quarter.  Unless otherwise agreed by the JJCC, such internal reporting and
record keeping, including the calculation of sales force efforts and PDEs, shall
be determined in accordance with applicable self-reporting procedures
customarily employed in Japan, (a) for other similarly Detailed and similarly
reported pharmaceutical products to the target audience in Japan for Final
Product as customarily employed by it, consistently applied, or (b) if (a) does
not apply to such Party, for other similarly Detailed and similarly reported
pharmaceutical products to the target audience in Japan for Final Product as
customarily employed within the Japan pharmaceutical industry, consistently
applied.  Any other reports or record keeping required by the JJCC relating to a
Party’s sales activities under this Agreement shall apply to BMKK and MJ equally
and shall not become effective for a reporting period unless the Parties have
received written notice of such other requirements at least one hundred eighty
(180) days (or such other period as BMS/BMKK and Merck/MJ may mutually agree in
writing) in advance of the start of such

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

55

--------------------------------------------------------------------------------


 

reporting period, provided that in no event shall BMKK or MJ be required to make
any unduly onerous modification to its then-current policies, procedures or
systems used for its internal reporting and record keeping or otherwise engage
in any reporting or record keeping that is not reasonably supported by such
policies, procedures and systems.

 

Upon reasonable advance notice to the other Party but in no event more
frequently than once per calendar year, BMKK and MJ shall each be entitled, at
its expense, to have access to the other Party’s internal sales call reporting
system as it relates to Final Product in Japan, for the purpose of verifying
such other Party’s determination of the number of sales calls and Details and
the accuracy of the Promotional Data reports for any period during the two year
period prior to the date of an audit.  Should a Party discover information
indicating, in its good faith opinion, an inaccuracy in the calculation of the
number of sales calls or Details, it shall so notify the other Parties in
writing thereof (and shall set out its preliminary conclusions in reasonable
detail).  The audited Party shall advise the auditing Party in writing within
ten (10) Business Days after receiving such notice, should the audited Party
disagree with the determination of the auditing Party.  If the audited and
auditing Parties cannot agree on a mutually acceptable resolution of any such
disagreement within twenty (20) Business Days of the auditing Party’s receipt of
such notice from the audited Party, then such dispute shall be submitted for
“baseball arbitration” pursuant to section 16.13(a), and only the audited Party
and the auditing Party shall be entitled to provide offers for consideration by
the arbitrator in connection with such baseball arbitration.

 

(f)            Failure to Provide Required PDEs.

 

(i)            Make-Up by a Party of Other Party’s Required PDEs.  Subject to
Section 6.4(f)(vi), if in any calendar year either MJ or BMKK (together with its
permitted independent contractors, if any) provides less than the number of PDEs
required to be provided by it pursuant to the Annual Commercialization Plan and
Budget and the terms of this Agreement, then

 

(1)           the other Party shall have the right, but shall be under no
obligation, to provide such additional PDEs as may be necessary to make up such
shortfall and

 

(2)           the Party that fails to provide the requisite PDEs shall:

 

(x)            [**] (to the extent actually replaced, if at all, up to the
number of unprovided PDEs) calculated using the applicable PDE Rates; and

 

(y)           [**]:

 

Percentage Range of Shortfall in the Party’s PDEs

 

Additional Payment to the Other Party as a Percentage of the Applicable PDE Rate
(whether or not such PDEs are replaced)

 

[**]

 

For example, if BMKK provided [**] of the PDEs it was required to provide in a
calendar year pursuant to the Annual Commercialization Plan and Budget for such
calendar year (which

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

56

--------------------------------------------------------------------------------


 

would represent a [**] shortfall in BMKK’s PDEs for such calendar year), then
BMKK would be obligated to pay to MJ an amount equal to [**].

 

(i)            Continuous Shortfall Exceeding [**].  In addition to the amounts
payable under Section 6.4(f)(i) above, if the shortfall in PDEs by either BMKK
or MJ in any [**] exceeds [**] in each such calendar year and is less than [**]
in each such calendar year, then, the Profit  payable to the non-performing
Party for the [**] shall be decreased (and the Loss that it bears shall be
increased) by an amount equal to the product of [**].

 

(ii)           Shortfall Below [**].  The Parties acknowledge and agree that,
while the remedies set forth in Sections 6.4(f)(i) and 6.4(f)(ii) provide an
adequate measure of damages for the failure of BMKK or MJ to provide more than
[**] of its required PDEs under an Annual Commercialization Plan and Budget for
a given year, it may not provide a full measure of such damages for the failure
of BMKK or MJ to provide less than [**] of its required PDEs.  Accordingly,
notwithstanding the preceding sentence, if BMKK or MJ does not provide at least
[**] of the PDEs required of it under an Annual Commercialization Plan and
Budget for a given year (whichever Party that is, the “Shortfall Party”), then,
[**]:

 

Year:

 

Reduction In Profit:

 

 

 

[**]

 

 

 

In the event that both Section 6.4(f)(ii) and 6.4(iii) apply in a given year,
the damages set forth in this Section 6.4(f)(iii) shall apply, and no damages
shall be calculated for such year under Section 6.4(f)(ii).  Damages payable
under Section 6.4(iii) in a given year shall be in addition to any amounts
payable under Section 6.4(f)(i) for such year.

 

In no event shall the Shortfall Party’s Profit in a given year under the above
calculation fall below zero.

 

(iii)          Dispute.  Any dispute as to the amount of any shortfall or any
other figure required to be determined under this Section 6.4(f) shall, if the
SCJ cannot agree on the applicable amount or figure, be submitted for “baseball
arbitration” pursuant to Section 16.13(a), and only BMKK and MJ shall be
entitled to provide offers for consideration by the arbitrator in connection
with such baseball arbitration.

 

(iv)          Exclusive Remedy.  All Parties agree that Sections 6.4(f)(i),
6.4(f)(ii), 6.4(f)(iii) and 6.4(f)(iv) provide and establish all Parties’ sole
and exclusive remedies under this Agreement, and represents full and complete
liquidated damages, for BMKK’s or MJ’s failure to deliver its PDE requirements
in a given year (including any alleged breach of Diligent Efforts based on the
failure to provide such required PDEs).

 

(vi)          Coordination with Section 3.1(c).  This subsection 6.4(f) shall
not apply to a shortfall in PDEs arising with respect to an Indication where the
Indication is one that has been solely funded by such Party under
Section 3.1(c) and is solely Commercialized by such Party under
Section 3.1(c)(i)(1).

 

6.5           Sales Force Capabilities; Training.

 

(a)                           Minimum Requirements.  All decisions with respect
to a Party’s Sales Representatives, including the hiring, training, management,
promotion and termination of such Sales Representatives, shall be the sole
responsibility and decision of such Party; provided, that all BMKK and MJ Sales
Representatives who Detail Final Product shall

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

57

--------------------------------------------------------------------------------


 

meet the minimum education, training, and experience requirements set forth on
Exhibit 6.5(a) hereto, as modified as the JJCC may determine from time to time
hereafter.

 

(b)           General Sales Training.  Each Party shall be solely responsible,
at its sole expense, for general sales training and for general oncology
training of its Sales Representatives.

 

(c)           Product-Specific Sales Training.  For Final Product:

 

(i)            Initial Training.  Following the first JNDA filing for Final
Product, BMKK and MJ shall coordinate the provision of the initial Final
Product-specific sales training to their respective Sales Representatives and
sales trainers for a period of [**] following such JNDA Approval (the “Initial
Training Period”).  Such training program shall be subject to revision from time
to time by the JJCC.  The Parties will reasonably cooperate to schedule training
for its Sales Representatives in sufficient time to ensure that the necessary
Sales Representatives are fully trained at least [**] prior to anticipated
Launch date for Final Product in Japan, consistent with any requirements for
such training as may be set forth in the applicable Annual Commercialization
Plan and Budget for Final Product.  All training will be scheduled in an
efficient and timely manner as determined by the JJCC.  All such training shall
also include training on the proper handling and reporting of adverse drug
experiences encountered for Final Product and on timely reporting to the JNDA
holder for Final Product in Japan of inquiries relating to Final Product and
other requests for information related to Final Product in Japan.

 

(ii)           Product-Specific Initial Sales Training Following Initial
Training Period.  Except as provided in this Section 6.5, each Party shall be
responsible for providing its own Final Product-specific training to its Sales
Representatives following the Initial Training Period.  Each Party shall
coordinate through the JJCC with respect to any Final Product-specific training
that such Party plans to provide to its Sales Representatives.  Such Sales
Representative training provided by a Party shall be consistent with the
training provided during the Initial Training Period (as modified for any new
Indications or lines of therapy approved, and label changes made, since the end
of the Initial Training Period) and with Final Product-specific training
materials and program developed by both Parties for training their respective
sales force.

 

(iii)          Subsequent Training on New Indications.   As new Indications and
lines of therapy are approved for Final Product in Japan, MJ and BMKK shall
update the Final Product-specific training materials and coordinate the training
of their trainers and existing Sales Representatives with respect to such new
Indications and lines of therapy as promptly as practicable.

 

(iv)          Training Costs.  All Sales Representative and Medical Liaison
training costs incurred by MJ and BMKK shall be solely the responsibility of
such Party, and shall not be included in the calculation of BMKK/MJ NSF
Commercial Activities Costs.

 

(d)           Co-Promotion-Related Meetings.  If either BMKK or MJ organizes
Co-Promotion-related meetings of its employees (such as periodic briefings of
its Sales Representatives) for Final Product in Japan, it shall make reasonable
efforts to keep Final Product-related portions of such meetings independent from
other matters and to give the other Party advance written notice of such
meetings.  If requested by the other Party and agreed to by the organizing
Party, such agreement not to be unreasonably withheld or delayed, the Party
organizing such meeting shall permit Sales Representatives of the other Party to
attend and participate in such meetings or such portions thereof that relate to
the Co-Promotion of Final

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

58

--------------------------------------------------------------------------------


 

Product in Japan.  The Parties shall coordinate their respective pre-Launch
meetings for Final Product in Japan.

 

(e)           Training Materials.  The JJCC shall determine the content that it
wishes to include in Final Product-specific training materials (including Final
Product sales orientation assessment tests and refresher tests).  Subject to the
foregoing, one Party, as determined per the Annual Commercialization Plan and
Budget, shall be responsible for preparing all Final Product-specific training
materials used in a given year, but all such materials shall be reviewed and
approved by BMKK’s and MJ’s medical, regulatory and legal teams, and reviewed
and approved by the JJCC, prior to use by either such Party.  The JJCC shall
review Final Product-specific training materials from time to time and make
recommendations for any revisions and updates thereto as the JJCC may deem
appropriate, subject to review by BMKK’s and MJ’s medical, regulatory and legal
teams, with the goal of ensuring that each such Party is providing substantially
the same quality and level of Final Product-specific training to its Sales
Representatives.  At the initial Final Product-specific training session for
Sales Representatives, MJ shall provide to BMKK reasonable quantities of all
such training materials (or provide BMKK with electronic copies that BMKK can
use to make copies for itself), and such costs shall be included in Sales
Costs.  BMKK and MJ shall jointly own the copyright in and to any Final
Product-specific training materials authored by either such Party that directly
and specifically relate to the training of Sales Representatives in the
Commercialization of Final Product, and the Parties shall make such assignments
to one another as are necessary to effect the foregoing.

 

6.6           Co-Promotion Advertising and Promotional Materials.

 

(a)           Marketing and Other Materials.  The Parties shall utilize only
promotional, advertising, communication, literature and other Commercialization
materials (collectively, “Marketing Materials”) relating to Final Product in
Japan and only conduct Co-Promotional activities for Final Product that, in each
case, have been included in the applicable Long-Term Commercialization Plan and
Budget or Annual Commercialization Plan and Budget, or that are otherwise
approved by the JJCC or SCJ.  BMKK or MJ, as determined per the Annual
Commercialization Plan and Budget, shall prepare all Marketing Materials and any
other promotional materials used in a given year to support the use of Final
Product in Japan, under the direction of, and in accordance with the marketing
and promotional strategy approved by the JJCC; provided, that all such materials
shall be reviewed and approved by BMKK’s and MJ’s medical, regulatory and legal
teams, and reviewed and approved by the JJCC, prior to use by BMKK or MJ; and
provided, further, that the content of the Marketing Materials, once approved,
need not be re-submitted for approval again prior to re-use within one (1) year
of its initial approval, unless the Final Product labeling in the Approval
applicable to such Marketing Materials has been changed since such prior
approval date.  The development of all Marketing Materials relating to Final
Product in Japan shall be consistent with the applicable Long-Term
Commercialization Plan and Budget and Annual Commercialization Plan and Budget,
with Applicable Law, and with Final Product labeling approved by the Japanese
Regulatory Authorities.  In Commercializing Final Product, BMKK and MJ will be
identified and described as Co-Promoting Final Product, and all Marketing
Materials and other Commercialization activities, including oral presentations,
direct-to-consumer advertising, patient information materials and patient
benefit programs, that identify either such Party, shall identify both such
Parties and shall display the MJ and BMKK Corporate Names as promoters and/or
marketers with equal prominence, as permitted by Applicable Law.  In addition,
as a prominent part of each communication with customers and other Third
Parties, the Call Center and any patient information and benefit programs that
the SCJ establishes for Final Product shall clearly identify Final Product as a
joint product of MJ and BMKK, developed under license from ImClone.  In the
event of a shortfall in the quantity of Marketing Materials, the available
Marketing Materials shall be evenly allocated between

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

59

--------------------------------------------------------------------------------


 

the Parties’ respective sales forces.  MJ shall, in consultation with BMKK, take
the lead in obtaining any approvals from Japanese Regulatory Authorities
required for the use of any Marketing Materials, as well as submit all
applicable Marketing Materials to the Japanese Regulatory Authorities as
required by Applicable Law.  BMKK and MJ shall jointly own the copyright in any
such Marketing Materials and the Parties shall make such assignments to one
another as are necessary to effect the foregoing.

 

(b)           Specific Responsibilities of the Parties.  Each Party shall:

 

(i)            instruct its Sales Representatives to use, and shall use Diligent
Efforts to train and monitor its Sales Representatives so that such Sales
Representatives use, only Marketing Materials (without any addition, deletion or
other modification) approved for use under Section 6.6(a) for the promotion of
Final Product in Japan;

 

(ii)           instruct its Sales Representatives to do the following, and shall
use Diligent Efforts to train its Sales Representatives so that such personnel
do the following:

 

(1)           limit claims of efficacy and safety for Final Product to those
that are consistent with Applicable Law and with approved promotional claims in,
and not add, delete or otherwise modify claims of efficacy and safety in the
promotion of Final Product in any respect from those claims of efficacy and
safety that are contained in, Final Product labeling approved by the Japanese
Regulatory Authorities and approved Marketing Materials;

 

(2)           use the Marketing Materials within Japan in a manner that is
consistent with the applicable Long-Term Commercialization Plan and Budget and
Annual Commercialization Plan and Budget, with Applicable Law, and with the
Final Product labeling approved by the Japanese Regulatory Authorities;

 

(3)           Co-Promote Final Product in adherence in all material respects
with Applicable Law, and, to the extent not inconsistent with the foregoing,
such Party’s policies; and

 

(4)           not to, directly or indirectly, pay, promise to pay, or authorize
the payment of any money, or give, promise to give, or authorize the giving of
anything of value to any official or employee of any  government, or of any
agency or instrumentality of any government or of any of its agencies or
instrumentalities), or to any political party, or official thereof, or to any
candidate for political office (including any party, official, or candidate) for
the purpose of promoting the sale or improper use of a Product in Japan.

 

(c)           Approval of Materials Other Than Marketing Materials.  All
written, electronic and visual communications provided by BMKK or MJ to a
majority  of its own Sales Representatives Detailing Final Product in Japan
regarding Co-Promotion strategy, positioning or selling messages shall be
reviewed by both such Parties’ medical, regulatory and legal teams, and reviewed
and approved by the JJCC; provided that a message, once approved, need not be
re-submitted for approval again prior to its re-use unless the Final Product
labeling in the Approval applicable to such message has been changed since such
prior approval date.  MJ shall, in consultation with BMKK, take the lead in
obtaining any approvals from Japanese Regulatory Authorities required for the
use of any such materials.

 

(d)           Research Data.  After the Restatement Effective Date and during
the term of this Agreement, each Party shall provide the other Parties with
access to primary and secondary (audited and non-audited) market research data
for Final Product in Japan

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

60

--------------------------------------------------------------------------------


 

reasonably promptly if and after the same are made available to a Party and so
long as such Party has the lawful right to provide same; provided that any such
receiving Party shall hold such provided information as Confidential Information
of the providing Party, and shall have executed such confidentiality agreement
as may be requested by any Third Party provider of such information with respect
to such disclosure of such provided information.

 

(e)           Medical Education Materials.  One Party, as determined per the
Annual Commercialization Plan and Budget, shall prepare all Medical Education
Materials used in a given year in connection with Final Product in Japan, under
the direction of the JJCC; provided, that all such materials shall be reviewed
and approved by BMKK’s and MJ’s medical, regulatory and legal teams, and
reviewed and approved by the JJCC prior to use by either such Party.

 

6.7           Sales and Distribution in Japan.  MJ shall hold title to Final
Product in Japan until sale to customers, and shall be responsible for invoicing
and booking sales for, and warehousing and distributing, Final Product in Japan
and shall perform all related distribution activities.  No other Party may
accept orders for Final Products or make sales for its own account or for MJ’s
account.  If any such other Party receives any orders for Final Product in
Japan, it shall refer such orders to MJ for acceptance or rejection.  MJ shall
also be responsible for handling all returns, recalls (subject to Section 8.7),
order processing, invoicing and collection, distribution, and inventory and
receivables.  Subject to any applicable guidance, parameters or other terms
established by the JJCC and/or SCJ and subject to each applicable Annual
Commercialization Plan and Budget and the terms of this Agreement, MJ shall have
the right and responsibility for establishing and modifying the terms and
conditions with respect to the sale of Final Product in Japan, including any
terms and conditions relating to or affecting the price at which Final Product
will be sold; discounts available to large health care providers, governmental
agencies (e.g., federal, state and local), and other group purchasing accounts;
discounts attributable to payments on receivables; distribution of Final
Product; and credits, price adjustments, other discounts and allowances to be
granted or refused.

 

6.8           Incentive Plans for Sales Representatives.  MJ and BMKK shall each
establish and implement a target bonus or sales incentive program under which a
Party’s Sales Representatives are compensated for their efforts with respect to
Final Product in Japan with such Party’s other programs for a similar nature
product in Japan (and taking into consideration the commercial life cycle of
Final Product in Japan).  In any event, all such programs shall be in compliance
with all Applicable Law.  MJ and BMKK shall use good faith efforts to align
their target bonus or sales incentive programs to the extent reasonably
practicable under the circumstances or otherwise ensure that their respective
Sales Representatives are appropriately incentivized (but shall not disclose to
one another base salaries or benefits payable to its Sales Representatives or
any other compensation-related information other than the target bonus or sales
incentive programs); provided however, that each Party shall retain final
control over all decisions relating to compensation and bonus incentives for its
Sales Representatives.  Each Party shall utilize data provided by IMS
International (or another recognized service provider reasonably acceptable to
the other Party) to determine the actual performance of its Sales
Representatives for purposes of establishing compensation and bonuses.

 

6.9           Sales Representatives.  The following provisions shall apply to
each Party’s Sales Representatives in Japan:

 

(a)           Employees.  Except as otherwise provided in this Section 6.9, each
Party’s Sales Representatives shall be full-time employees of such Party or its
Affiliates or an individual acting as an independent contractor as permitted
below.  Each Party shall treat its Sales Representatives employed by it or its
Affiliates as its (or its Affiliate’s) own employees for all purposes, including
national, federal, state and local tax and employment laws.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

61

--------------------------------------------------------------------------------

 

(b)           Independent Contractors.  Neither BMKK nor MJ shall use
independent contractors, including contracts sales organizations (“CSOs”) to
provide PDEs for Final Product in Japan without prior written the consent of the
other Party.  Each of BMKK and MJ shall (i) be responsible for any permitted
CSOs or independent contractors who serve as such Party’s Sales Representatives,
(ii) use Diligent Efforts to cause such independent contractors or CSOs to
perform its, his or her services as a Sales Representative in compliance with
the Annual Commercialization Plan and Budget and the provisions of this
Agreement, and (iii) indemnify and hold the other Party harmless against any
material breach of this Agreement by such Party, or any Loss to the other Party,
resulting from any material failure of any such CSOs or independent contractors
to perform their services as a Sales Representatives in compliance with the
Annual Commercialization Plan and Budget and the provisions of this Agreement. 
All compensation, reimbursement of costs and other payments to be made to any
such CSO or independent contractor shall be solely a matter between the Party
engaging such CSO or independent contractor and such CSO or independent
contractor, and such CSO or independent contractor shall be treated as a Sales
Representative of such Party for purposes of determining Allowable Expenses
under this Agreement.

 

(c)           Allocation; Turnover.  BMKK and MJ shall each use Diligent Efforts
to hire or otherwise allocate such number of Sales Representatives as may be
necessary to fulfill its duties under an applicable Long-Term Commercialization
Plan and Budget or Annual Commercialization Plan and Budget, to provide full
training (both general and Final Product-specific training) to such Sales
Representatives, and, consistent with its normal business practices but always
subject to Section 6.2 (b)(v), to minimize turnover of such Sales
Representatives.

 

(d)           Inadequate Performance.  In the event that information comes to
BMKK’s or MJ’s attention that provides such Party with a reasonable basis to
believe that Sales Representatives of the other Party used in Japan may have
(i) violated any Applicable Law, or (ii) failed to provide satisfactory service
or to comply with the Annual Commercialization Plan and Budget and/or the
provisions of this Agreement, then, without limiting such Party’s rights and
remedies as may be available under this Agreement or under Applicable Law, such
Party shall have the right to request that the other Party immediately assess
the performance of such Sales Representative, and to exercise any other rights
or remedies available to such Party under this Agreement or at law or in
equity.  The other Party shall promptly use Diligent Efforts to evaluate and
resolve such issue in accordance with its policies or as it may otherwise deem
appropriate, shall keep the requesting Party informed of the progress of, and
information learned during, such evaluation, and shall provide the requesting
Party with a reasonably detailed written report summarizing any steps taken
toward resolution of the matter, within fifteen (15) Business Days after the
requesting Party first brings such information to the other Party’s attention.

 

(e)           Compliance with Applicable Law.  Unless exempted by law from such
compliance, each of MJ and BMKK shall comply with all Applicable Law with
respect to the hiring, employment, and discharge of its Sales Representatives,
their managers, marketing personnel and Medical Liaisons.  Each such Party
represents to the other that such Party is an equal opportunity employer and it
is such Party’s corporate policy not to discriminate against any person because
of race, color, creed, age, sex, or national origin.

 

(f)            Agreements with Sales Representatives.  Each Party’s Sales
Representatives shall execute, or shall previously have executed, an agreement
with such Party, that includes, among other terms, terms requiring that the
individual:

 

(i)            agrees to perform his/her obligations as a Sales Representative
as required by Applicable Law and the terms of this Agreement; and

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

62

--------------------------------------------------------------------------------


 

(ii)           agrees to perform his/her duties as a Sales Representative in
accordance with such Party’s internal policies, a copy of which is provided or
made available by such Party to all its Sales Representatives.

 

(g)           Employees of Hiring Party.  Each of BMKK and MJ acknowledges and
agrees that all of its respective Sales Representatives, their managers,
marketing personnel and Medical Liaisons are not, and are not intended to be
treated as, employees of the other Party or any of its Affiliates.  All matters
of compensation, benefits and other terms of employment for any such personnel
shall be solely a matter between BMKK or MJ (as the case may be) and its Sales
Representatives, their managers, marketing personnel, clinical development
personnel and Medical Liaisons.  Neither BMKK nor MJ shall be responsible to the
other Party (the “Hiring Party”), or to any Sales Representatives, their
managers, marketing personnel, clinical development personnel, and Medical
Liaisons used by the Hiring Party to promote or sell Final Product, for any
compensation, expense reimbursements or benefits, payroll-related taxes or
withholdings, or any governmental charges or benefits that may be imposed on or
be related to the performance by the Hiring Party or its Sales Representatives,
their managers, marketing personnel, clinical development personnel, and Medical
Liaisons of its obligations under this Agreement, all of which shall be the sole
responsibility of the Hiring Party.

 

Notwithstanding anything to the contrary in this Section 6.9, a Hiring Party
shall have no liability to any other Party, under this Section 6.9, to the
extent attributable to any discriminatory, harassing or retaliatory acts of such
other Party, or any tortious acts (including acts constituting assault, battery
or defamation) by the such other Party, with respect to any Sales
Representatives, their managers, marketing personnel, clinical development
personnel, Medical Liaisons and/or other employees/contractors of the Hiring
Party, or any breach of this Agreement by the such other Party.  Nothing
contained in this Section 6.9 is intended to affect or limit any Profit Or
Loss-sharing provided for in this Agreement.

 

(h)           Responsibility for Employees.  Each Party shall be solely
responsible for its acts and omissions and for those acts or omissions of its
Sales Representatives, their managers, marketing personnel and Medical Liaisons
while performing any of the services or activities to be provided by such Party
under this Agreement.

 

(i)            Responsibility for Employment Terms and Policies.  Each Party
shall be solely responsible and liable for all probationary and termination
actions taken by it with respect to its Sales Representatives, as well as for
the formulation, content, and for the dissemination (including content) of all
employment policies and rules (including written probationary and termination
policies) applicable to its Sales Representatives.

 

6.10         Government, Group Purchasing and Other Accounts.  MJ and BMKK shall
be jointly responsible for implementing the strategy for large health care
providers, group purchasing and other accounts for Final Product in Japan in
accordance with the Long-Term Commercialization Plan and Budget and the
applicable Annual Commercialization Plan and Budget and the parameters set forth
therein.  Each such Party shall provide the JJCC with quarterly reports
regarding the implementation of the strategy and plans with respect to such
accounts, and shall furnish the JJCC with information regarding contracting and
formulary status and such other information relating to specific accounts as the
other Party may reasonably request; provided, that a Party shall not be required
to provide information that it does not otherwise collect as part of its
internal reporting system or that relates to products other than Final Product.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

63

--------------------------------------------------------------------------------


 

7.             SHARING OF PROFIT OR LOSS.

 

7.1           Sharing/Bearing of Profit Or Loss.

 

(a)           Subject to applicable terms of this Agreement (including
Section 3.1(c)), Merck/MJ and BMS/BMKK shall evenly share Profit and evenly bear
Loss with respect to the Commercialization of Final Product in Japan.  Such
Profit Or Loss shall be determined and paid out, on a quarterly basis, as
provided in Sections 4.5 and 4.6.

 

(b)           ImClone’s share of such Profit Or Loss shall be determined and
paid to or by ImClone pursuant to the BMS-ImClone Japan Agreement.

 

(c)           Nothing in Agreement shall affect the determination or payment of
such royalties as Merck is obligated to pay to ImClone pursuant to the
Merck-ImClone Agreement, which are attributable to Net Sales in Japan.

 

7.2           Term of Profit Sharing.  Subject to the terms of this Agreement,
the Parties shall share Profit Or Loss with respect to Final Product in Japan,
commencing as of the Restatement Effective Date until the date that this
Agreement is terminated (the “Co-Promotion Term”).

 

7.3           Third Party Payments.

 

(a)           License from a Third Party.

 

(i)            If a Party believes that the manufacture of Final Product (or any
component thereof) for Commercialization in Japan, the Development of Final
Product or Cetuximab in Japan, or the Commercialization of Final Product by BMKK
or MJ in Japan in accordance with this Agreement, might infringe or potentially
infringe any Third Party patent right (other than a patent to which a Party is
granted a license or sublicense that avoids such potential infringement pursuant
to an Existing Agreement or pursuant to a separate agreement existing as of the
Restatement Effective Date between such Party and such Third Party), or if a
Party believes it necessary or desirable to obtain a license under such Third
Party’s patent rights to avoid any claims or litigation concerning a potential
allegation of infringement by a Third Party against any Party with respect to
Commercialization of Final Product in Japan, the Development of Final Product or
Cetuximab in Japan, and/or the manufacture of Final Product for Japan, then such
Party shall promptly bring such matter to the attention of the other Parties,
and the Parties shall discuss same [**].  The Parties shall execute such
agreements in connection with such discussions as may be reasonably necessary to
preserve legal privileges and confidentiality.  If, following such discussions,
a Party continues to believe that it is necessary or desirable to obtain such a
license, [**].

 

(ii)

 

(1)           If any one or two of BMKK/BMS, ImClone, or MJ/Merck, but not the
other Party or Parties, determines that it is necessary or desirable to obtain
such a license described in Section 7.3(a)(i) to avoid infringing or potentially
infringing a Third Party’s patent rights, then, except as provided in
Section 7.3(a)(ii)(2):  (i) no Party or its Affiliates shall seek such license,
(ii) [**].

 

(2)           If a Party is manufacturing Cetuximab or Final Product (or a
component thereof) for use or Commercialization of same in Japan (or is
obligated to bid on the manufacture and supply of same for use or
Commercialization in Japan) and (A) has expressed to the other Parties that it
desires to obtain a license from a Third Party [**] and such

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

64

--------------------------------------------------------------------------------


 

Party shall not have received the consent of the other Parties pursuant to
Section 7.3(a)(i) above to pursue such a license from such Third Party, or
(B) wishes either to obtain a license from a Third Party to settle patent
infringement litigation brought by a Third Party against such Party claiming
infringement of patent rights controlled by such Third Party that claim a
manufacturing process (or the composition of an intermediate) used in the
manufacture of Cetuximab or Final Product by such Party (or by its Affiliates or
subcontractors), or to comply with a judgment in such litigation, then such
Party may, upon written notice to the other Parties and without the consent of
the other Parties, seek a license from such Third Party, on such terms as it may
negotiate in good faith and at arm’s length with such Third Party; provided,
that (i) such license agreement (or such set of license agreements as it may
enter into for such patent rights for Japan and countries other Japan) does not
inequitably, unreasonably or unfairly allocate the consideration for such
license (or such set of license agreements) to Japan; and (ii) [**].  A final
copy of such license agreement (or set of license agreements) shall be provided
to all the Parties.  Third Party Payments under such license agreement (or such
set of license agreements) that equitably, fairly and reasonably relate to the
manufacture of Final Product for Commercialization in Japan shall be an
Allowable Expense; provided, however, that if the Parties do not agree that the
license agreement (or such set of license agreements) equitably, reasonably and
fairly allocates the consideration for such license to Japan, then a decision as
to the proper allocation and amount to be charged as an Allowable Expense shall
be subject to arbitration under Section 16.13.  If requested by any other Party,
the Party entering into such license agreement (or such set of license
agreements) shall promptly provide such other Party with such financial
information possessed by it that reasonably relates to (x) the methodology used
to allocate Third Party Payments under such license agreement (or such set of
license agreements) to Japan and other markets, (y) the calculation of the Third
Party Payments allocable to Japan under such license agreement (or such set of
license agreements), and (z) the fairness and reasonableness of the such
allocation methodology and calculations.

 

(iii)          If BMKK/BMS, ImClone, and MJ/Merck all agree that it is necessary
or desirable to seek a license to avoid infringing or potentially infringing a
Third Party’s patent rights with respect to the manufacture of Final Product for
Commercialization in Japan, the Development of Final Product or Cetuximab in
Japan, and/or the Commercialization of Final Product by BMKK or MJ in Japan in
accordance with this Agreement, as the case may be, then (except as provided in
Section 7.3(a)(ii)(2)(B) with respect to a license sought by a Party to settle
patent infringement litigation brought by a Third Party against such Party or to
comply with a judgment in such litigation) the three Parties shall cooperate in
negotiating the terms of such license with such Third Party and shall jointly
agree in writing prior to making any proposal to such Third Party regarding the
terms of any such license.  Any Third Party payments payable to such Third Party
under any such license agreement approved by all the Parties that are reasonably
allocable to the manufacture of Final Product for Commercialization in Japan,
the Development of Final Product or Cetuximab in Japan, or the Commercialization
of Final Product by BMKK or MJ in Japan in accordance with this Agreement shall
be taken in to account in determining Allowable Expenses.

 

(1)           The SCJ shall determine which Party or Parties shall enter into
such a license for Japan, subject to the following guidelines:    If the license
relates to a method of manufacturing or an intermediate used in the manufacture
of Cetuximab or Final Product, then either or both of Merck/MJ and/or ImClone
shall enter into one or more licenses, as ImClone and Merck may agree best
serves their respective manufacturing interests. If the license relates to a
method of use or other patent not falling within the preceding sentence, then
ImClone shall enter into the license agreement unless otherwise agreed to by the
SCJ.

 

(2)           If, notwithstanding agreement among all the Parties as to the
desirability or necessity of seeking such a license, the Parties are unable to
agree on the terms thereof, then, (x) section 7.3(a)(ii)(2) shall apply if the
license relates to a method of

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

65

--------------------------------------------------------------------------------


 

manufacturing or an intermediate used in the manufacture of Cetuximab or Final
Product that a Party believes it requires, and (y) section 7.3(a)(ii)(1) shall
apply if the license relates to any method of use or other patent, with the
Party or Parties (BMKK/BMS, ImClone, or MJ/Merck, as the case may be) that does
not wish to agree to the Third Party’s terms to be treated as the Declining
Party for purposes of such Section 7.3(a)(ii)(1).

 

(b)           Except as expressly provided in this Agreement, no Party shall
seek or obtain a license from a Third Party after the Restatement Effective Date
of any patents or know-how of such Third Party covering the manufacture of Final
Product for Commercialization in Japan, the Development Final Product or
Cetuximab in Japan, or the Commercialization of Final Product by BMKK or MJ in
Japan in accordance with this Agreement, without the prior written consent of
the other Parties.

 

7.4           Payments to or Reports by Affiliates.  Any payment required under
any provision of this Agreement to be made to any Party, or any report required
to be made by any Party, shall be made to or by an Affiliate of that Party if
designated in writing by that Party as the appropriate recipient or reporting
entity.

 

7.5           Non-Cash Consideration.  MJ shall not sell Final Product for any
consideration other than cash except on terms that are expressly specified in an
Annual Commercialization Plan and Budget or otherwise agreed to by the JJCC or
SCJ.  In the event MJ receives any non-monetary consideration in connection with
the sale of Final Product, the fair market value of such other consideration
shall be used to determine Net Sales, and MJ shall disclose the terms of such
arrangement to the other Parties.  For sake of clarity, the provision or use of
Final Product for Phase IIIB Clinical Trials/Phase IV Clinical Trials or other
research purposes approved by the JJCC or SCJ to the extent permitted under this
Agreement or as samples for Commercial purposes in accordance with the Long-Term
Commercialization Plan and Budget or the applicable Annual Commercialization
Plan and Budget shall not be considered a sale for non-monetary consideration.

 

8.             MANUFACTURE AND SUPPLY.

 

8.1           General Manufacturing Structure; Manufacturing Plan and Budget.

 

(a)           Manufacturing Plan and Budget.  The manufacturing of Final Product
for Development and Commercial purposes shall be governed by a comprehensive
annual and a long-term Japan manufacturing plan and budget governing the
manufacture and supply of bulk drug substance (API), the fill/finish thereof,
and the Packaging and Release of Cetuximab and Final Product for use in
Development and for Commercialization in Japan (“the Japan Manufacturing Plan
and Budget”), which shall be submitted by the JJMC for approval by the SCJ and
implemented by the JJMC.  The manufacturing plan portion of the Japan
Manufacturing Plan and Budget in effect as of the Restatement Effective Date is
attached as Exhibit 8.1(a) hereto and the budget portion of the Japan
Manufacturing Plan and Budget shall be as approved by the JJMC.  The Japan
Manufacturing Plan and Budget may be modified from time to time in accordance
with this Agreement.

 

(b)           JJMC.  The JJMC shall oversee the arrangements for the manufacture
and supply of Final Product for Japan (including the manufacture, supply and/or
conduct of API, fill/finish and the Packaging and Release of Final Product), and
the Parties shall keep the JJMC apprised in reasonable detail of the status of
their Final Product-related manufacturing activities for Japan, whether
conducted internally or with Third Parties, including prompt notification to the
members of the JJMC of any significant events that may impact the quality of
Final Product or delivery schedules, or the qualification of, or any audit of, a
plant manufacturing or facility storing any component of Final Product and the
results

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

66

--------------------------------------------------------------------------------


 

thereof (to the extent pertaining to or affecting the manufacture of Cetuximab
for Japan).  The JJMC will propose for SCJ review and approval commercially
reasonable and appropriate arrangements for back up sources of supply of bulk
drug substance (API) and Final Product and inventory levels of same to minimize
the risk of supply shortfalls, and will implement any decisions made by the
SCJ.  The JJMC may also propose for SCJ review and approval alternative
arrangements to protect against shortfalls in Final Product supply, such as
maintaining additional inventory beyond normal levels rather than engaging a
backup supply source.

 

(c)           General Structure of Manufacturing Responsibilities.  Subject to
the terms of the Manufacturing Plan and Budget, this Agreement and relevant
terms of the Existing Agreements, the Parties shall enter into, or cause to be
entered into, one or more definitive manufacturing, supply and quality
agreements between themselves (or their Affiliates) and/or between one or more
of the Parties (or their Affiliates) and appropriate Third Parties with respect
to the manufacture and supply of API, and the fill/finish and Packaging and
Release of Cetuximab and Final Product; provided that the existing supply and
quality assurance arrangements between the Parties shall continue to apply to
the supply of Cetuximab and Final Product to Japan (as such arrangements may be
amended or renewed in accordance with this Agreement to address changes in the
Party manufacturing a given component of Cetuximab or Final Product or providing
services in connection with Cetuximab or Final Product).  The Parties shall
cooperate closely to assure a reliable supply of Cetuximab and Final Product
conforming to applicable Specifications.

 

(i)            Through End of First Year Post-Launch.  Until the end of the
first twelve (12) months post-Launch, ImClone will supply all API for use in the
manufacture of Cetuximab and Final Product for all uses in Japan, at ImClone’s
Fully Burdened Manufacturing Cost.  During this period, Merck/MJ will, at its
Fully Burdened Manufacturing Cost, provide fill/finish services (either in its
own facilities and/or through [**]) using the API supplied by ImClone, and
provide Packaging and Release services for Final Product supplied for use in
Japan.  For purposes of this Agreement, “fill/finish” includes taking the API
supplied and performing all remaining activities thereafter (including
purification and rebuffering to the extent API is not supplied in “particulate
free” condition) other than the performance of Packaging and Release activities.

 

(ii)           After First Year Post-Launch.  Not later than at Launch, the JJMC
will seek separate API supply, fill/finish supply and, if applicable, Packaging
and Release bids for a three (3) year period that will commence as of the
beginning of the thirteenth (13th) month post-Launch (and as of each three year
anniversary date thereafter of such 13th month during the term of this
Agreement).  Such bids will be sought on a timetable that takes into account the
reasonable amount of time that will be needed (A) for the SCJ to provide a
written request for, review of, and determination and approval of the winning
bid, as well as taking into account the reasonable amount of time a winning
bidder may require to plan for and supply the Collaboration’s API and/or
fill/finish requirements (with the Parties to use reasonable efforts to enable
the SCJ final decision to be made not later than the seventeenth (17th) month
prior to the beginning of a new three-year cycle) and (B) for the negotiation
and entry into an agreement approved by the SCJ (with the Parties to use
reasonable efforts to finalize and execute within three months after the SCJ
determination of the winning bidder and its bid).  In making its determination
for a given three-year period, the SCJ shall consider any recommendations of the
JJMC, shall consider which bidding entity has the most competitive cost (taking
into consideration the amount of any Third Party Payments that would need to be
made with respect to such Party’s or Third Party’s bid and the Parties’ relative
burdens thereof) for such three year period for the specific API formulation
selected by the JJMC and approved by the SCJ, shall consider the reliability and
accuracy of the forecasted, estimated  Fully-Burdened Manufacturing Costs for
the relevant three-year period provided by a bidder, and

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

67

--------------------------------------------------------------------------------


 

shall consider any other customary manufacturer selection criteria (e.g.,
quality control, risk factors, reliability, capacity, and timeliness of
supply).  The SCJ shall determine (or advise the JJMC as to or delegate to the
JJMC the determination of) the process to be used for soliciting bids; provided,
that the bids for a round of bidding for a given component or service of Final
Product shall not be opened and reviewed by any other Party or its Affiliates
that is bidding on the API supply or fill/finish, as applicable, until the bid
deadline has passed for such round.  Each bidding Party shall respond promptly,
but in no event in later than five (5) Business Days thereafter, to any
reasonable request for additional information by any member of the JJMC or SCJ
with respect to the assumptions underlying, or any facts and circumstances
reasonably bearing upon, any cost component of such bid or other considerations
that may be taken into account as provided hereinabove with respect to such
bid.  If there is a dispute at the SCJ as to which Party or Third Party should
be the winning bidder for API, fill/finish, and/or Packaging and Release within
the time frame targets described hereinabove, then the matter may be referred by
any Party on the SCJ for baseball arbitration under Section 16.13 as to which
Party or Third Party should be the winning bidder.  In order to avoid undue
delay, if the winning bidder has not been selected and approved by the SCJ
within thirty (30) days after receipt of the first bid from all the Parties, any
Party may refer such matter for a decision by an arbitrator using baseball
arbitration under Section 16.13(a) on an expedited basis to pick the winning
bidder based on the bids submitted in the round of bidding immediately preceding
referral of the dispute to arbitration.  Subject to the foregoing and to
Sections 8.1(c)(iii)-(v), the following shall apply in connection with the
bidding process with respect to each such three year period:

 

(A)          For API.  ImClone shall be required to bid on the supply of all API
required under this Agreement for use in the manufacture of Cetuximab and Final
Product for use and/or sale in Japan at a price not greater than its Fully
Burdened Manufacturing Cost.  Any bid by Merck to supply such API requirements
(if it elects to do so) must be at a price not greater than its Fully Burdened
Manufacturing Cost.  For clarification, no Party, any of its Affiliates, nor any
Third Party shall be entitled to bid for such API supply if, where a license or
other right is needed to so manufacture and supply API for use in making
Cetuximab and Final Product for use and sale in Japan, it does not have such a
license or other right, it being understood that no such right or license is
granted in this Agreement.  The Parties shall use commercially reasonable
efforts to effect a smooth transition of API manufacturing responsibilities (and
associated contractual relationships and responsibilities) as and when a change
in API supplier is determined by the JJMC and approved by the SCJ.

 

(B)           For fill/finish.  Merck shall be required to bid on the supply of
all fill/finish services required under this Agreement needed to manufacture
Cetuximab and Final Product for use and/or sale in Japan at a price not greater
than its Fully Burdened Manufacturing Cost.  Any bid by Bristol/BMKK or ImClone
(if either elects to bid) to provide such fill/finish requirements shall be at a
price not greater than such bidding Party’s Fully Burdened Manufacturing Cost. 
For clarification, no Party, any of its Affiliates, nor any Third Party shall be
entitled to bid for fill/finish supply if, where a license or other right under
a patent is needed to so fill/finish API for use in making Cetuximab and Final
Product for use and sale in Japan, it does not have such a license or other
right, it being understood that no such right or license is granted in this
Agreement.  The Parties shall use commercially reasonable efforts to effect a
smooth transition of fill/finish responsibilities (and associated contractual
relationships and responsibilities) as and when a change in fill/finish supplier
is determined by the JJMC and approved by the SCJ.

 

(C)           For Packaging and Release.  Unless otherwise agreed to by the SCJ
or the Parties, MJ/Merck will provide at its Fully-Burdened Manufacturing Cost
all Packaging and Release services required under this Agreement needed to
manufacture Cetuximab and Final Product for use and/or sale in Japan.  If
MJ/Merck no longer wishes to provide such services and if so agreed to by the
SCJ or the Parties, then such services will be

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

68

--------------------------------------------------------------------------------


 

subject to the same bidding process thereafter (which may include BMKK and Third
Parties as possible bidders) as for API and fill/finish.

 

If there is a dispute regarding the winning bidder for the component or services
described in any of items (A)-(C) above for a particular three-year cycle, then,
at the election of the members of the SCJ not Affiliated with any Party that is
a party in interest in such dispute, the Party or its Affiliate that is
obligated to provide such component or services during the three-year period
during which such bid dispute occurs shall continue to provide such services
following the end of such three-year period on the same terms as such Party
provided such component or services during such prior period for the length of
time that it takes to resolve such dispute (either until the SCJ ratifies the
winning bidder or the matter is resolved by arbitration as provided
hereinabove); provided, that if the winning bidder is able to assume its duties
at the end of the original three-year term or during the pendency of any such
extended period following the end of the original three-year term, the winning
bidder may do so upon written notice to the other Parties.

 

(iii)          Bidding Requirements.  If only one Party is bidding to supply a
given component or service (API, fill/finish or Packaging and Release, as the
case may be) for a given three-year period, then no bidding process shall be
required of such Party for such three year term, but it shall provide all
information needed by the other Parties for budgeting and forecasting purposes. 
If the preceding sentence does not apply to a given component or service (i.e.,
API, fill/finish or Packaging and Release) for a given three year period, and if
a Party is required to or elects to bid under 8.1(c)(ii)(A)-(C) above, such
Party shall provide a good faith estimate of the Fully-Burdened Manufacturing
Cost reasonably expected by it for each year during such three (3) year period
and the assumptions made by it in determining such cost, and shall complete and
submit the “Manufacturing Cost Worksheet” in the form approved by the JJMC in
connection with its bid.  [**].

 

(iv)          Specific Responsibilities.  As of the Restatement Effective Date,
the Parties contemplate that, unless otherwise approved by the SCJ, API shall be
sold to Merck and its Affiliates (or to a Third Party under contract to Merck
and its Affiliates), and MJ and Merck shall be responsible for arranging for the
fill/finish and the Packaging and Release of Cetuximab and Final Product for use
and sale in Japan; provided, that the Parties will seek to qualify a back-up
supplier at all times during the term of this Agreement in order to minimize the
risk of Cetuximab or Final Product shortage.  The Parties agree that [**] will
be qualified as a back-up supplier of API and of filled/finished Final Product
for the initial Launch supply.  In addition, the Parties agree that Merck’s
Japan manufacturing facility will be submitted as a Final Product Packaging and
Release facility, with Merck’s Darmstadt, Germany facility as the back-up
Packaging and Release facility.  Merck shall also be responsible for performing
Cetuximab and Final Product regulatory responsibilities consistent with its
ownership of the JNDA for Final Product and any related Approval for Japan.  The
Parties agree to implement such responsibilities through written agreements that
shall include other customary terms and conditions consistent with this
Agreement and applicable Existing Agreements, which agreements must be approved
by the SCJ.  A Party shall be responsible for the due performance of any
manufacturing obligations (whether API, fill/finish, Packaging and Release) for
Cetuximab or Final Product that may be delegated by it to any of its Affiliates
or to Third Party contractors.

 

(v)           Supply or Capacity Problems.  If ImClone is the API supplier and
is unable to furnish the quantity of API required under this Agreement, then
Merck shall use commercially reasonable efforts to supply the shortfall of API,
to the extent that Merck has available capacity, at a price equal to the higher
of (A) the then-existing ImClone supply price or (B) Merck’s Fully Burdened
Manufacturing Cost.  If Merck is the API supplier and is unable to furnish the
quantity of API required under this Agreement, then ImClone shall use

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

69

--------------------------------------------------------------------------------


 

commercially reasonable efforts to supply the shortfall of API, to the extent
that ImClone has available capacity, at a price equal to the higher of (A) the
then-existing Merck supply price or (B) ImClone’s Fully Burdened Manufacturing
Cost.  If ImClone or BMS is the fill/finish supplier and is unable to furnish
the quantity of fill/finish required under this Agreement, then Merck shall use
commercially reasonable efforts to supply the shortfall of fill/finish to the
extent that Merck has available capacity and a facility that is qualified and/or
approved by applicable Regulatory Authorities to provide the specific
fill/finish activity for Cetuximab and Final Product to be used in Japan (and
allowing for a reasonable period of time to ramp up the necessary activities and
support structure), at a price equal to [*].  If Merck is the fill/finish
supplier and is unable to furnish the quantity of fill/finish required under
this Agreement, then ImClone or BMS (whichever is then performing fill/finish,
or has contracted with a Third Party to provide fill/finish, for the U.S.
market) shall use commercially reasonable efforts to supply the shortfall of
fill/finish to the extent that they have available capacity and a facility that
is qualified and/or approved by applicable Regulatory Authorities to provide the
specific fill/finish activity for Cetuximab and Final Product to be used in
Japan (and allowing for a reasonable period of time to ramp up the necessary
activities and support structure, at a price equal to [*].

 

(vi)          Particulate Free Formulation.  Unless otherwise agreed to by all
of the Parties, the particulate free formulation will be used in Japan.

 

8.2           Manufacturing Responsibilities.

 

(a)           Each Party manufacturing or formulating (or whose Affiliates
manufacture or formulate or who contracts itself or through its Affiliates with
Third Parties for the manufacture or formulation of) the Final Product or any
intermediates or components thereof (including API), as well as any fill/finish
or Packaging and Release of Final Product, whether for Commercialization, sale
or Phase IV Clinical Development use in Japan, shall be responsible for ensuring
that, and represents, covenants, and warrants to the other Parties that, such
Final Product or any intermediates or components thereof (including API) so
manufactured or formulated by it or its Affiliates (or for it or its Affiliates
by Third Parties), and any fill/finish or Packaging and Release of Final Product
conducted by it or its Affiliates (or for it or its Affiliates by Third
Parties), will (i) be manufactured, formulated, fill/finished, and Packaged and
Released, as the case may be, in compliance with in all material respects with
cGMP and all other Applicable Laws and in compliance with its own internal
standards, policies, and procedures; (ii) conform to applicable Specifications
therefor; (iii) not be adulterated when under the control of such Party or any
of its Affiliates (or the control of a Third Party with which such Party or its
Affiliates have contracted) or, for Final Product supplied by such Party or its
Affiliates, be misbranded, and (iv) conform in all material respects to the
certificates of analysis supplied with the shipment of the Product or components
thereof by such Party (or by any of its Affiliates or Third Party contract
manufacturers).

 

(b)           Each Party manufacturing or formulating (or whose Affiliates
manufacture or formulate or who contracts itself or through its Affiliates with
Third Parties for the manufacture or formulation of) Cetuximab or any
intermediates or components thereof (including API), as well as any
fill/finishing or Packaging and Release thereof, whether for Phase I-IIIB
Clinical Development or other preclinical study in Japan, shall be responsible
for ensuring that, and represents, covenants, and warrants to the other Parties
that, such Cetuximab or any intermediates or components thereof (including API)
so manufactured or formulated by it or its Affiliates (or for it or its
Affiliates by Third Parties), and any fill/finishing or Packaging and Release of
Cetuximab conducted by it or its Affiliates (or for it or its Affiliates by
Third Parties), will (i) be manufactured, formulated, fill/finished, Packaged
and Released, as the case

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

70

--------------------------------------------------------------------------------


 

may be, in compliance with in all material respects with cGMP and all other
Applicable Laws and in compliance with its own internal standards, policies, and
procedures; (ii) conform to applicable Specifications therefor; and
(iii) conform in all material respects to the certificates of analysis supplied
with the shipment of the Product or components thereof by such Party (or by any
of its Affiliates or Third Party contract manufacturers).

 

(c)           In the event a Party desires at any time to transfer any of the
API supply, fill/finish, or Packaging and Release of Final Product to one of its
other sites from a site where such activity is then being conducted, then,
subject to any requirements under the Existing Agreements or as may be imposed
by Applicable Law, it may do so upon not less than six months’ written notice
(or such shorter period to which the JJMC or SCJ may agree or as may be
necessary to comply with Applicable Law) to the other Parties; provided, that
except where such site transfer change was required by a change in Applicable
Law that could not have been reasonably anticipated at the time its bid was
accepted, or where such site transfer was contemplated and disclosed (together
with the applicable Fully-Burdened Manufacturing Cost adjustment of same) as
part of its bid that was accepted for the activities to be performed by it under
Section 8.1(c)(ii)(A)-(C), then, [**].

 

(d)           The development of all packaging for Final Product in Japan shall
be determined and approved by the JJMC consistent with the applicable Long-Term
Commercialization Plan and Budget and Annual Commercialization Plan and Budget,
with the Manufacturing Plan and Budget, with Applicable Law, and with Final
Product labeling approved by the Japanese Regulatory Authorities.  The Party or
Parties manufacturing Final Product shall also be identified on the packaging
for the Final Product as required by Applicable Law.  As of the Restatement
Effective Date, the current version of the packaging design for launch of the
100 mg dose, which has not yet been finalized by the JJMC, is set forth in
Exhibit 8.2(d) hereto.

 

8.3           Specifications, Forecasts, and Terms of Supply.

 

(a)           The JJMC shall review the Specifications from time to time, and
propose for SCJ review and approval such modifications to the extent such
modifications would directly affect the Development or Commercialization of
Cetuximab or Final Product in Japan; provided, that if such modification is
necessary to comply with required changes to Applicable Law, then no Party’s
members of the SCJ or any Subcommittee thereof will unreasonably withhold or
delay consent to such changes to the Specifications that are needed to implement
such change in Applicable Law, and a manufacturing Party shall be entitled to
proceed with implementation of such changes needed to comply with Applicable Law
pending final approval of the SCJ; and provided, further, that if any such
modification to the Specifications for Cetuximab or Final Product in Japan is
proposed in order to comply with a voluntary (i.e., one not required by a change
in applicable Law) change to the Specifications proposed by a Party that is
responsible for the manufacture or provision of the component or service with
respect to which the change in Specifications is proposed to made, and such
change to the specifications is necessary to make the Specifications consistent
with changes made or proposed to be made to Cetuximab or Final Product for
commercial sale in the EU or the US, then, if such change to the EU
specifications is approved by Merck (if made for the EU) or BMS (if such change
is for the U.S.), then the consent of the other Parties’ members of the SCJ or
any Subcommittee thereof to such change shall not be unreasonably withheld or
delayed.  Any Party required to implement a required change to the
Specifications shall have a reasonable period of time in which to implement such
change.

 

(b)           The JJMC shall establish procedures regarding forecasts for
requirements of API, Cetuximab, and Final Product for Commercialization in
Japan, and ordering procedures to be followed by the Parties for securing such
supplies.  At a minimum,

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

71

--------------------------------------------------------------------------------


 

the procedure must include provision of an eighteen month rolling forecast,
which forecast shall show: (i) for the first six months of such forecast, the
quantities that were firm ordered pursuant to the two immediately prior
forecasts, (ii) for months seven through nine of such forecast, the amount that
is being firm ordered to be delivered in the months seven through nine of such
forecast (with specific quantities and delivery dates by month if applicable),
and (iii) for months ten through eighteen of such forecast, a good faith
estimate of quarterly requirements only.  [**]  Forecasts shall be updated every
three months.  Any failure of a Party to supply API or fill/finish requirements
in excess of the binding forecast will not be a breach of this Agreement.  The
first such forecast is attached as Exhibit 8.3 hereto, and indicates the
quantities firm ordered for the next nine (9) months after the Restatement
Effective Date.

 

(c)           Each Party shall use Diligent Efforts to carry out its
responsibilities under this Article 8 and will ensure timely supply of the
Parties requirements for the Japan market in accordance with applicable
Specifications.

 

8.4           Shortage of Supply.  In the event that sufficient quantities of
either API or Final Product are not available from a given Party (or its
Affiliates) to meet the binding order set forth in Section 8.3(b) and such other
countries supplied by such Party, then, notwithstanding any contrary terms that
may apply in the Existing Agreements, the remaining available API or Final
Product (or components or services needed to supply Final Product) will be
allocated by the Party controlling the supply of API or Final Product (or such
components or services needed to supply Final Product) that is in short supply
in proportion to the relative gross unit volume sales levels of Final Product
that are forecast for sale in Japan compared to such forecast for such other
countries to be supplied by such manufacturer for the period during which such
shortage is reasonably expected to last, subject to any limitations imposed by
applicable laws, rules and regulatory requirements; provided, that such Party
will give priority in making such allocation to existing users of the Final
Product over new users, and further provided, that to the extent that any such
shortage shall have occurred for reasons beyond the reasonable control of such
Party and attributable to an event of Force Majeure (such shortage, a “FM
Shortage”), [**] under this Agreement or any Existing Agreement for any
allocation pursuant to this Section 8.4 of such FM Shortage among Japan and all
the other territories under  the Existing Agreements, [**].  The Parties will
provide all reasonable cooperation and information (including comparisons of
actual demand to prior forecasts for the affected countries) to the Party
determining such allocation.

 

8.5           Inventory.  The JJMC shall determine appropriate levels of
inventory of intermediates, API and Final Product to meet the Parties’
anticipated needs within Japan, but, in the event the JJMC fails to do so, the
Party controlling the bulk drug substance (API) or Final Product shall maintain
a commercially reasonable level of inventory of same.

 

8.6           Manufacturing Costs and Fees.

 

(a)           Subject to Section 4.5(e):  (i)(A) a Party or its Affiliate that
is the API supplier shall contract with a Party (or its Affiliate) that is
fill/finish supplier to supply API in accordance with this Agreement, and (B) a
Party or its Affiliate that is the fill/finish supplier shall contract with a
Party (or its Affiliate) that is the Packaging and Release supplier to provide
the relevant fill/finish services in accordance with this Agreement, and
(ii) [**].  The costs incurred by any Party for manufacturing or purchasing from
a Third Party quantities of any intermediate or other component, any API,
fill/finish services, Packaging and Release services, Cetuximab or Final Product
for use in Japan shall be treated as Fully-Burdened Manufacturing Costs (to the
extent included in such defined term).

 

(b)           [**], and shall be included as a Manufacturing Cost for such API,
Cetuximab or Final Product, as applicable.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

72

--------------------------------------------------------------------------------

 

(c)                                                                                 
For clarity, to the extent solely necessary for Japan:

 

(i)                                     Fully-Burdened Manufacturing Costs
incurred for (A) long term stability testing batches to meet specific Japan
regulatory requirements and (B) activities conducted prior to the production of
successful validation batches for Final Product for Japan shall be included in
Development Costs for Japan.  Also, the Fully-Burdened Manufacturing Costs of
any validation batches for Japan which are not used for Commercial sale shall be
included in Development Costs for Japan.

 

(ii)                                  Fully-Burdened Manufacturing Costs
incurred for activities connected with validation batches which are used for
Commercial sale in Japan and all subsequent manufacture of Final Product for
Commercial sale in Japan shall be included in Fully-Burdened Manufacturing Costs
for the commercial supply of Final Product in Japan and included as an element
of Allowable Expenses.

 

8.7                                 Product Recall.

 

(a)                                                                                 
In the event that a Party obtains information that Final Product or any portion
thereof should be alleged or proven not to meet the Specifications therefor, the
labeling requirements applicable thereto, the Regulatory Approval for such Final
Product or to be otherwise defective in the Territory, such Party shall notify
the other Parties immediately and all Parties shall cooperate fully regarding
the investigation and disposition of any such matter, including with respect to
any recall or withdrawal of such Final Product, as appropriate (collectively, a
“Recall”).  Each Party shall maintain such traceability records as are
sufficient and as may be necessary to permit a recall or field correction of any
Final Products.  If: (i) any applicable Japan Regulatory Authority should issue
a request, directive or order that a Final Product be recalled, (ii) a court of
competent jurisdiction orders such a Recall in Japan, (iii) the SCJ determines
(where circumstances permit an SCJ determination) that a Recall of such Final
Product is appropriate in Japan, or (iv) circumstances do not permit an SCJ
determination for time and patient safety reasons such that MJ must make the
determination (but only after such telephonic consultation with each Party’s
members of the SCJ as circumstances permit) that a Recall of such Final Product
is appropriate in Japan, then, in each case (i)-(iv), MJ shall give telephonic
notice (to be confirmed in writing) to the other Parties within two (2) Business
Days of the occurrence of such event.

 

(b)                                                                                
Once a decision to make a Recall has been made under Section 8.7(a), Merck shall
consult with the other Parties through the JJCC, but Merck shall have sole
responsibility for determining all corrective action to be taken, and for
carrying out any Recall, in Japan, unless the Regulatory Approvals and dossiers
for Final Product have been assigned to ImClone, BMS or BMKK, in which case such
assignee shall have the responsibility.  Each Party will provide full
cooperation and assistance to Merck or such other Party in connection therewith
as may be requested by Merck of such other Party.  The costs of any such Recall
shall be a Regulatory Expense, except to the extent that the recall or
withdrawal is attributable to the negligence of a Party or failure of a Party or
its contractors to manufacture Final Product or any component thereof or conduct
fill/finish or Packaging and Release in accordance with Specifications in which
event (x) such Party shall bear such costs and (y) such costs shall not be
included in Regulatory Costs or Allowable Expenses.  Under no circumstances
shall a Party unreasonably object to a recall or withdrawal requested by a
Party, and no Party shall have any right to object to a recall or withdrawal
requested by another Party for failure of a Final Product to meet applicable
Specifications or for material safety concerns.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

73

--------------------------------------------------------------------------------


 

8.8                                 Post-Termination Manufacturing.

 

(a)                                  By Merck.  In the event of the termination
of this Agreement pursuant to Sections 14.2, 14.3, 14.4 or 14.5 and to the
extent that the Final Product, any procedure in the manufacture thereof, any API
or other component used for formulation of Final Product, any fill/finish or
packaging, or any QC/QA or release activities is, at the time of such
termination, manufactured, performed or conducted by Merck or any of its
Affiliates with respect to Japan (or by Third Parties contracted to do so by or
on behalf of Merck or any of its Affiliates) (collectively, “Merck Manufactured
Components”), then, notwithstanding any provision to the contrary in the
Existing Agreements, Merck shall use commercially reasonable efforts to
manufacture and supply, perform or conduct same to or for the benefit of ImClone
(for its own benefit and for the benefit of BMS) and/or BMS/BMKK, with such
Merck Manufactured Components, solely for Development and Commercialization
purposes in Japan of Cetuximab and Final Product (as may required by BMS/BMKK
and ImClone for the Japan market during such period), for a period of not more
than [**] months post-termination, at a price equal to the sum of (i) [**] of
Merck’s Fully Burdened Manufacturing Costs, plus (ii) any [**] that are fairly
and reasonably allocable to the manufacture by it, its Affiliates or contractors
of Final Product, API or any component of the foregoing and supplied by it under
this Section 8.8 for use or Commercialization in Japan on or after such
termination date (other than Third Party Payments to the extent that the same
would otherwise fall within Merck’s indemnification obligations under
Section 13.1 or within an exclusion for which Merck is responsible under any of
Sections 13.2(a)-(h)); provided, that, subject to Section 8.3: (A) Merck shall
not be obligated to so supply ImClone (except where and to the extent that
ImClone is obligated to supply or manufacture same for BMS/BMKK for the Japan
market) if the basis for termination pursuant to Section 14.2, 14.3, or 14.4 was
a material breach by ImClone or its Affiliates of this Agreement or the
Merck-ImClone Agreement; and (B) Merck shall not be obligated to so supply BMS
(except where and to the extent BMS or its Affiliates are obligated to supply or
manufacture same for ImClone for the Japan market) if the basis for termination
pursuant to Section 14.2, 14.3, or 14.4 was a material breach by BMS or its
Affiliates of this Agreement or of the BMS-ImClone Agreement.  During this
[**]-month period, (iii) the Parties shall, subject to Section 8.3, coordinate
their forecasts in a manner such that Merck shall have reasonable advance notice
of such requirements and such that ImClone and BMS/BMKK shall be assured of
obtaining timely supply, and (iv) ImClone and/or BMS shall use commercially
reasonable efforts to transition, and to provide and share such know-how and
information on a timely basis as is needed in order to so transition, the
manufacture or performance of such Merck Manufactured Components as promptly as
reasonably practicable (not to exceed [**] months) to a facility approved by the
applicable Regulatory Authorities (and that is owned or leased by BMS, ImClone
or their Affiliates, or contractors under contract to any of them, including
contractors who may have been supplying or performing such Merck Manufactured
Component for Merck previously) for the manufacture of such Merck Manufactured
Component for Commercial use of Final Product in Japan and, upon procurement of
such approval and written acknowledgement by BMS and/or ImClone, as the case may
be, that it can assume its own supply of such Merck Manufactured Component, this
obligation of Merck shall cease.

 

(b)                                 By ImClone.  In the event of the termination
of this Agreement pursuant to Sections 14.2, 14.3, or 14.4 and to the extent
that the Final Product, any procedure in the manufacture thereof, any API or
other component used for formulation of Final Product, any fill/finish or
packaging, or any QC/QA or release activities is, at the time of such
termination, manufactured, performed or conducted by ImClone or any of its
Affiliates with respect to Japan (or by Third Parties contracted to do so by or
on behalf of ImClone or any of its Affiliates) (collectively, “ImClone
Manufactured Components”), then, notwithstanding any provision to the contrary
under the Existing Agreements, ImClone shall use commercially reasonable efforts
to manufacture and supply, perform or conduct same to or for the benefit of
Merck/MJ and BMS/BMKK with such ImClone Manufactured Components, solely for
Development and Commercialization purposes in Japan of Cetuximab and Final
Product (as may required by

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

74

--------------------------------------------------------------------------------


 

BMS/BMKK and Merck/MJ for the Japan market during such period), for a period of
not more than [**] months post-termination, at a price equal to the sum of
(i) [**] of ImClone’s Fully Burdened Manufacturing Costs, plus (ii) any [**]
that are fairly and reasonably allocable to the manufacture by it, its
Affiliates or contractors of Final Product, API or any component of the
foregoing and supplied by it under this Section 8.8 for use or Commercialization
in Japan on or after such termination date (other than Third Party Payments to
the extent that the same would otherwise fall within ImClone’s indemnification
obligations under Section 13.1 or within an exclusion for which ImClone is
responsible under any of Sections 13.2(a)-(h)); provided, that, subject to
Section 8.3: (A) ImClone shall not be obligated to so supply Merck (except where
and to the extent that Merck or its Affiliates are obligated to supply or
manufacture same for BMS/BMKK for the Japan market) if the basis for termination
pursuant to Section 14.2, 14.3, or 14.4 was a material breach by Merck or its
Affiliates of this Agreement or the Merck-ImClone Agreement; and (B) ImClone
shall not be obligated to so supply BMS (except where and to the extent that BMS
or its Affiliates are obligated to supply or manufacture same for Merck/MJ for
the Japan market) if the basis for termination pursuant to Section 14.2, 14.3,
or 14.4 was a material breach by BMS or its Affiliates of this Agreement or of
the BMS-ImClone Agreement.  During this time, (iii) the Parties shall, subject
to Section 8.3, coordinate their forecasts in a manner such that ImClone shall
have reasonable advance notice of such requirements and such that Merck and BMS
shall be assured of obtaining timely supply, and (iv) Merck and/or BMS shall use
commercially reasonable efforts to transition, and to provide and share such
know-how and information on a timely basis as is needed in order to so
transition, the manufacture or performance of such ImClone Manufactured
Components as promptly as reasonably practicable (not to exceed [**] months) to
a facility approved by the applicable Regulatory Authorities (and that is owned
or leased by BMS, Merck or their Affiliates, or contractors under contract to
any of them, including contractors who may have been supplying or performing
such ImClone Manufactured Component for ImClone previously) for the manufacture
of such ImClone Manufactured Component for Commercial use of Final Product in
Japan and, upon procurement of such approval and written acknowledgement by BMS
and/or Merck, as the case may be, that it can assume its own supply of such
ImClone Manufactured Component, this obligation of ImClone shall cease.

 

(c)                                  By BMS.  In the event of the termination of
this Agreement pursuant to Sections 14.2, 14.3, 14.4 or 14.5, and to the extent
that the Final Product, any procedure in the manufacture thereof, any API or
other component used for formulation of Final Product, any fill/finish or
packaging, or any QC/QA or release activities is, at the time of such
termination, manufactured, performed or conducted by BMS or any of its
Affiliates with respect to Japan (or by Third Parties contracted to do so by or
on behalf of BMS or any of its Affiliates) (collectively, “BMS Manufactured
Components”), then, notwithstanding any provision to the contrary in the
Existing Agreements, BMS shall use commercially reasonable efforts to
manufacture and supply, perform or conduct same to or for the benefit of ImClone
(for its own benefit and for the benefit of Merck/MJ) and/or MJ/Merck, with such
BMS Manufactured Components, solely for Development and Commercialization
purposes in Japan of Cetuximab and Final Product (as may required by MJ/Merck
and ImClone for the Japan market during such period), for a period of not more
than [**] months post-termination, at a price equal to the sum of (i) [**] of
BMS’ Fully Burdened Manufacturing Costs, plus (ii) any [**] that are fairly and
reasonably allocable to the manufacture by it, its Affiliates or contractors of
Final Product, API or any component of the foregoing and supplied by it under
this Section 8.8 for use or Commercialization in Japan on or after such
termination date (other than Third Party Payments to the extent that the same
would otherwise fall within BMS’s indemnification obligations under Section 13.1
or within an exclusion for which BMS is responsible under any of Sections
13.2(a)-(h)); provided, that, subject to Section 8.3: (A) BMS shall not be
obligated to so supply ImClone (except where and to the extent that ImClone or
its Affiliates are obligated to supply or manufacture same for Merck/MJ for the
Japan market) if the basis for termination pursuant to Section 14.2, 14.3, or
14.4 was a material breach by ImClone or its Affiliates of this

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

75

--------------------------------------------------------------------------------


 

Agreement, the BMS-ImClone Agreement, or the Merck-ImClone Agreement; and
(B) BMS shall not be obligated to so supply Merck (except where and to the
extent that Merck or its Affiliates are obligated to supply or manufacture same
for ImClone for the Japan market) if the basis for termination pursuant to
Section 14.2, 14.3, or 14.4 was a material breach by Merck or its Affiliates of
this Agreement or of the Merck-ImClone Agreement.  During this time, (iii) the
Parties shall, subject to Section 8.3, coordinate their forecasts in a manner
such that BMS shall have reasonable advance notice of such requirements and such
that ImClone and Merck shall be assured of obtaining timely supply, and
(iv) ImClone and/or Merck or their Affiliates shall use commercially reasonable
efforts to transition, and to provide and share such know-how and information on
a timely basis as is needed in order to so transition, the manufacture or
performance of such BMS Manufactured Components as promptly as reasonably
practicable (not to exceed [**] months) to a facility approved by the applicable
Regulatory Authorities (and that is owned or leased by Merck, ImClone or their
Affiliates, or contractors under contract to any of them, including contractors
who may have been supplying or performing such BMS Manufactured Component for
BMS previously) for the manufacture of such BMS Manufactured Component for
Commercial use of Final Product in Japan and, upon procurement of such approval
and written acknowledgement by Merck and/or ImClone, as the case may be, that it
can assume its own supply of such BMS Manufactured Component, this obligation of
BMS shall cease.

 

(d)                                                                                
Additional Obligations.  The Party who, pursuant to Section 8.8(a), 8.8(b) or
8.8(c) remains obligated to provide such Manufactured Components for up to [**]
months,: (i) shall continue to use commercially reasonable efforts during such
[**] month period to maintain, and to perform its obligations under, any
separate manufacturing agreements relating to or covering the Japan market for
Cetuximab and Final Product as it may have entered into prior to the termination
of this Agreement (whether with the Parties hereto (or their Affiliates) or with
Third Parties) in accordance with the terms thereof and shall remain entitled to
any rights, benefits and compensation under such agreements; and (ii) shall
continue to comply with, and abide by its obligations under, Sections 8.2,
8.3(c), 8.4 through 8.7, and 8.9 of this Agreement during such [**] period. 
Nothing in Section 8.8(a)(ii), 8.8(b)(ii) or 8.8(c)(ii) is intended to alter any
royalty-sharing arrangements that the Parties may have under their respective
Existing Agreements.

 

8.9                                 Other Covenants.

 

(a)                                                                                 
During the period that any Party is responsible under this Agreement for
manufacturing of API or Final Product, or conducting fill/finish, Packaging and
Release or Distribution activities of Cetuximab or Final Product for use or sale
in Japan, except as permitted under Section 10.4, such party shall not breach or
terminate any existing agreement with a Third Party that would have a material
adverse effect upon the supply, price or quality of, or timeliness of delivery
of, any API, Cetuximab, or Final Product or the performance of such activities,
or enter into a new agreement with a Third Party that is not consistent with the
terms of such Party’s manufacturing responsibilities under this Agreement.

 

(b)                                                                                
Appropriate Manufacturing Quality and Audit agreements shall be maintained by
each Party for all key steps in the manufacture of API and Final Product and the
Packaging and Release and storage of same, whether supplied or purchased by it,
at all times during the terms this Agreement, which agreements shall cover
customary terms and conditions included in such agreements.  Any Party may
request to review any such agreements at any time, and the Party who is required
to have entered into same shall provide the requesting Party promptly with a
copy thereof.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

76

--------------------------------------------------------------------------------


 

9.                                      TRADEMARKS; PRODUCT MARKING.

 

9.1                                 Product Trademarks.

 

(a)                                  Ownership of Product Trademarks.  The
Parties shall use the ERBITUX® Trademark (the “Product Trademark”) on the Final
Product during the Co-Promotion Term without the addition or use of any other
trademarks other than a Corporate Name to the extent required by Applicable Law,
or any of the Existing Agreements (and which in no event shall be joined to the
Product Trademark in a manner that creates a new mark involving such Corporate
Name).  Merck, MJ and ImClone acknowledge and agree that ImClone shall own all
right, title and interest in and to said Product Trademark in Japan.   During
the period commencing on the Restatement Effective Date and until the date that
is ten (10) years after termination of the Co-Promotion Term: (i) BMS, BMKK and
their Affiliates shall not attack, dispute or contest the validity of or
ownership of such Product Trademark in Japan, and agree that no ownership rights
are vested or created in any of them in such Product Trademark in Japan by
virtue of any licenses and other rights granted to BMS or BMKK under this
Agreement; (ii) MJ, Merck and their Affiliates shall not attack, dispute or
contest the validity of or ownership of such Product Trademark in Japan, and
agree that no ownership rights are vested or created in any of them in such
Product Trademark in Japan by virtue of any licenses and other rights granted to
MJ or Merck under this Agreement; and (iii) subject to Section 14.4(a), all uses
of such Product Trademark on Final Product in Japan during the Co-Promotion
Term, whether in combination with or apart from BMS’ Corporate Names and/or the
Merck Corporate Names, including any goodwill generated in connection therewith,
inures to the benefit of ImClone, and ImClone may call for a confirmatory
assignment thereof.

 

(b)                                 Use of Product Trademarks.  During the
period commencing on the Restatement Effective Date and ending upon termination
of the Co-Promotion Term: (i) Merck, BMKK, BMS and MJ agree that the Product
Trademark will be affixed to Final Product and will be used exclusively in
furtherance of the objectives of this Agreement and the Existing Agreements;
(ii) MJ and BMKK shall have the co-exclusive right and license to use the
Product Trademark in Japan as required and/or permitted by this Agreement; and
(iii) the Parties shall comply with this Section 9.1(b) in connection with such
use of the Product Trademark on Final Product in Japan.  Each Party shall use
commercially reasonable efforts after the Restatement Effective Date until
notice of termination is provided by any Party as to termination of the
Co-Promotion Term not to do any act which endangers, destroys or similarly
affects, in any material respect, the value of the goodwill pertaining to the
Product Trademark.  Further, except when used in accordance with any usage
guidelines agreed to by the SCJ or any applicable Subcommittee under this
Agreement, or except when a use is otherwise approved in accordance with other
provisions of this Agreement, BMKK and MJ shall submit to each other any
materials bearing the Product Trademark for review and approval prior to the use
thereof.

 

(c)                                  Costs.  All costs of prosecuting and
maintaining the Product Trademark in Japan shall be paid by ImClone, subject to
such reimbursement by Merck as may be provided in the Merck-ImClone Agreements;
provided that any such reimbursement paid by Merck shall be included in Sales
Costs hereunder.

 

9.2                                 Other Proprietary Trademarks.

 

(a)                                  Ownership of Corporate Names.  Each Party
shall retain all right, title and interest in and to its Corporate Names, and
agrees that it shall not attack, dispute or contest the validity of or ownership
of such other Party’s Corporate Names, or any registrations issued or issuing
with respect thereto.  Each Party expressly acknowledges and agrees that no
ownership rights are vested or created by the limited rights of use granted
under this Agreement, and that all use of the Corporate Names in accordance
therewith, including any

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

77

--------------------------------------------------------------------------------


 

goodwill generated in connection therewith, inures to the benefit of the
respective owner of the Corporate Names and the owner of such Corporate Names
may call for a confirmatory assignment thereof.

 

(b)                                 Use of Corporate Names.  With respect to any
Corporate Names licensed to a Party under or in connection with this Agreement,
such Party agrees to conform to the customary guidelines of the granting Party
with respect to manner of use (as provided in writing by the owner of the
Corporate Name), and to maintain the quality standards of such granting Party
with respect to the goods sold and services provided in connection with such
Party’s Corporate Names.  Each Party shall use commercially reasonable efforts
not to do any act which endangers, destroys or similarly affects the value of
the goodwill pertaining to the other Parties’ Corporate Names.  Further, except
when used in accordance with any usage guidelines provided by the owner of a
Corporate Name or a use is otherwise approved in accordance with other
provisions of this Agreement, each Party shall submit to another Party any
materials bearing that other Party’s Corporate Name for review and approval
prior to the use thereof and shall make no use of such Corporate Name of that
other Party without that other Party’s written consent.  Neither Party shall
use, or allow any of their Affiliates to use, in connection with the Final
Product any other Trademark that is similar to or substantially similar to or so
nearly resembles another Party’s Corporate Names as to be likely to cause
deception or confusion.

 

(c)                                  Cooperation.  Each Party shall execute any
documents required in the reasonable opinion of another Party to be entered as a
“registered user” or recorded licensee of that other Party’s Corporate Names, or
to be removed as registered user or licensee thereof.

 

9.3                                 Product Trademark Infringement.

 

(a)                                  Trademark Infringement Asserted by Third
Parties in Japan.  Each Party shall notify the other Parties through the JJCC
promptly upon learning of any actual or alleged infringement of any Trademark or
of any unfair trade practices, trade dress imitation, passing off of counterfeit
goods, or like offenses, or any such claims (hereinafter “Trademark Infringement
Claims”) brought by a Third Party against a Party in connection with a Final
Product in Japan.  Upon learning of such Trademark Infringement Claim, ImClone
shall take all reasonable and appropriate steps to resolve the Trademark
Infringement Claim in accordance with the terms of the Existing Agreements, with
the reasonable cooperation and assistance of BMKK and MJ.  All of the reasonable
costs of in-house counsel, the reasonable fees and expenses paid to outside
counsel, and other reasonable direct costs incurred in bringing, maintaining and
prosecuting any action described in this Section 9.3(a) shall be paid by
ImClone, subject to such reimbursement by MJ or Merck as is provided in the
Merck-ImClone Agreement and/or by BMS or BMKK as provided in the BMS-ImClone
Agreement.  No Party may settle any such Trademark Infringement Claim without
the prior written consent of the other Party(ies) if and where such settlement
may or would adversely affect or diminish the rights and benefits of the other
Party(ies) under this Agreement, the exclusive use of the Product Trademark on
Final Product in Japan, or the value of the Product Trademark in Japan, or would
impose any new obligations on, or adversely affect any obligations of, such
other Party(ies) under this Agreement.

 

(b)                                 Product Trademark Infringement by Third
Parties.  Each Party shall notify the other Parties in writing promptly upon
learning of any actual or alleged infringement by a Third Party of the Product
Trademark of which it becomes aware.  Upon learning of such infringement,
ImClone shall take all reasonable and appropriate steps to resolve the
infringement in accordance with the terms of the Existing Agreements, with the
reasonable cooperation and assistance of MJ and BMKK.  No Party or its
Affiliates may settle any such alleged infringement of the Product Trademark by
a Third Party without the prior written

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

78

--------------------------------------------------------------------------------


 

consent of the other Party(ies), if such settlement would adversely affect or
diminish the rights and benefits of any Party(ies) under this Agreement, the
exclusive use of the Product Trademark on Final Product in Japan, or the value
of the Product Trademark in Japan, or would impose any new obligations on, or
adversely affect any obligations of, such other Party(ies) under this
Agreement.  The expenses of defense, settlement and judgments in actions
governed by this Section 9.3(b) shall be paid by ImClone, subject to
reimbursement as provided in the Merck-ImClone Agreement and/or by BMS or BMKK
as provided in the BMS-ImClone Agreement.  The costs and expenses of the Parties
incurred in resolving any infringement of the Product Trademark by a Third Party
under this Section 9.3(b) shall be reimbursed first out of any damages or other
monetary awards recovered (if such recovery is less than the Parties’ aggregate
costs and expenses incurred in such action, such recovery shall be allocated
between the Parties on a pro rata basis based on their relative costs and
expenses incurred in such action).  Any remaining damages shall be included in
Net Sales in the year in which recovered if during the Co-Promotion Term;
otherwise, it shall be deemed to have been recovered during the last year of the
Co-Promotion Term and net Profit Or Loss shall be recomputed with adjusting
payments to be made by the Parties based on such recomputation.

 

(c)                                  Consent of Each Party to Settlements.  The
consent of any Party to a settlement under Section 9.3(a) or 9.3(b) shall not be
unreasonably withheld or delayed if and where such settlement (i) would not
materially adversely affect or materially diminish the rights and benefits of
such Party under this Agreement, the exclusive use of the Product Trademark on
Final Product in Japan, or the value of the Product Trademark in Japan, or
(ii) would not impose any material new obligations on, or materially adversely
affect any obligations of, such Party under this Agreement.

 

9.4                                 Patent Marking.  Any Final Product marketed
and sold in Japan by the Parties hereunder shall be marked with appropriate
patent numbers and Trademarks, as approved by the JJCC.

 

10.                               SUBLICENSING; COMMERCIALIZATION OF A COMPETING
PRODUCT.

 

10.1                           No Effect on Existing Agreements.  Nothing in
this Article 10 is intended to (a) alter any obligation that a Party and its
Affiliates may have to any other Party or its Affiliates under any Existing
Agreement (including any obligation to obtain another Party’s consent to Develop
or commercialize a Competing Product in Japan or to sublicense or assign a
Party’s rights to Develop or Commercialize Final Product under this Agreement),
(b) alter, or imply any additional, license rights under a Party’s patent
rights, Trademarks copyrights or other intellectual property rights that are
granted to a Party under any Existing Agreement, except as expressly provided in
this Agreement, or (c) except as provided in Sections 10.2 and 10.3, alter or
restrict any Party’s or its Affiliates’ rights regarding any acquisition or
commercialization of a Competing Product by a Party in Japan or for any proposed
or actual sublicensing or assignment of a Party’s rights to Develop or
Commercialize Final Product under this Agreement.  The Parties acknowledge that
the Existing Agreements may impose additional obligations on one or more of the
Parties.

 

10.2                           Effect of Commercialization of a Competing
Product.

 

(a)                                  By BMKK or MJ.  Should BMS/BMKK or Merck/MJ
Develop (after the date that a product became a Competing Product), promote or
otherwise commercialize a Competing Product in Japan (whether by itself, through
an Affiliate, through co-promotion or co-marketing, or through the grant of a
license or sublicense to a Third Party to manufacture or Commercialize a
Competing Product), the other Parties to this Agreement shall have no right to
terminate the rights granted to such Party (a “Competing Product Party”) under
this Agreement with respect to Cetuximab or Final Product, provided that such
Competing Product Party

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

79

--------------------------------------------------------------------------------


 

continues thereafter to fulfill its obligations and to discharge its
responsibilities under this Agreement (including using its Diligent Efforts to
co-Develop and co-Commercialize Final Product hereunder); provided, that (i) the
foregoing shall not change or affect any obligations of a Party under, or any
remedies that may be available to a Party under, the Existing Agreements with
respect to such Competing Product and (ii) shall not, subject to the foregoing,
affect any other rights or remedies that are otherwise available to a Party at
law or in equity.

 

(i)                                     Such Competing Product Party shall take
immediate steps to abide by its obligations under Section 6.4(c), if it has not
already done so, and further, shall (A) ensure that its clinical development
employees that have direct responsibility on a day-to-day basis for the
Development of Final Product (but not such employees’ managers who spend the
majority of their time on products other than Final Product) shall be separate
from those employees that are responsible thereafter for the development of the
Competing Product (it being understood that, if Merck/MJ is the Competing
Product Party, then MJ shall continue to provide the services set forth in
Section 6.7 with respect to Final Product for such Indication), and
(B) establish appropriate firewalls to prevent leakage of key, nonpublic
Development information and strategies from such Final Product clinical
development employees to the separate clinical development employees that
thereafter Develop the Competing Product.  However, in the event of any dispute
between the Competing Product Party and either Merck/MJ or BMS/BMKK (whichever
one that is not the Competing Product Party), and if such dispute relates to the
Development (other than matters relating to additional funding or resources for
Development purposes to be provided by the Party with the Competing Product) or
Commercialization of Final Product hereunder, then whichever of Merck/MJ or
BMS/BMKK that is not the Competing Product Party shall have final
decision-making authority with respect to such dispute, but only after
escalation of such dispute for resolution to the senior executives of Merck/MJ
and BMS/BMKK set forth in Section 2.5(f) and such executives’ failure to resolve
such dispute in good faith; provided, that (1) whichever of Merck/MJ or BMS/BMKK
that is not the Competing Product Party shall be entitled, if there is a
dispute, to determine the terms and conditions of sale of Final Product in Japan
at the SCJ without need for escalation to said senior executives of BMS/BMKK or
Merck/MJ; (2) if both Merck/MJ and BMS/BMKK are Developing or Commercializing a
Competing Product, this sentence shall not apply, and (3) once the Competing
Product Party permanently ceases to promote or otherwise commercialize the
Competing Product, this sentence shall no longer apply.

 

(b)                                 By ImClone.  If ImClone, any of its
Affiliates, or its or their licensees or sublicensees (other than BMS, Merck, or
their respective Affiliates) acting under the authority of such license or
sublicense should Develop (after the date that a product became a Competing
Product), promote or otherwise commercialize a Competing Product in Japan
(whether by itself, through an Affiliate, through co-promotion or co-marketing,
or through the grant of a license or sublicense to a Third Party to manufacture
or Commercialize a Competing Product), then the other Parties to this Agreement
shall have no right to terminate the rights granted to ImClone under this
Agreement with respect to Cetuximab or Final Product so long as ImClone
continues thereafter to fulfill its obligations and to discharge its
responsibilities under this Agreement; provided, that (x) the foregoing shall
not change or affect any obligations of a Party under, or any remedies that may
be available to a Party under, the Existing Agreements with respect to such
Competing Product, (y) shall not, subject to the foregoing, affect any other
rights or remedies that are otherwise available to a Party at law or in equity,
and (z) the following shall apply:

 

(i)                                     ImClone shall be removed from the JJCC
and JJMC (and any other subcommittees or working groups reporting to the
aforesaid Subcommittees) and shall not receive any reports or other information
provided to Representatives of such Subcommittees; provided, that if ImClone is
then manufacturing bulk drug substance (API) or Final Product for

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

80

--------------------------------------------------------------------------------


 

sale in Japan, ImClone shall not be removed from the JJMC and its
Representatives shall continue to be entitled to vote on the JJMC for so long as
it continues to so manufacture; and further provided that if it has not already
done so, ImClone shall establish appropriate firewalls to prevent leakage of
material nonpublic information from its representatives on the Committees,
Subcommittees, and Working Groups to personnel that are involved with
development and commercialization of such Competing Product.

 

(ii)                                  All manufacturing agreements between the
Parties and their Affiliates shall not terminate by operation of this Agreement
but shall remain in place in accordance with their terms, and, if ImClone is
then manufacturing API or Final Product, in whole or in part, for the Japan
market, then, unless otherwise mutually agreed upon in writing by the Parties,
ImClone shall continue to do so under the terms and conditions then existing at
the time of such termination or expiration and shall continue to have the
obligation to bid on manufacturing opportunities as provided in Article 8 of
this Agreement.

 

(c)                                  Clarification.  This section 10.2 shall not
apply to the Development of a product prior to the time that such product
becomes a Competing Product.

 

10.3                           Sublicensing.  Subject to Section 10.2 and/or the
Existing Agreements, in the event that any Party would like to sublicense all of
its rights and obligations under this Agreement to a Third Party, the following
conditions shall apply to any such proposed sublicense or assignment:

 

(a)                                  No such sublicense may be made until the
date that is at least [**] after Launch of Final Product in Japan.

 

(b)                                 No such sublicense may be made in part, but
only as a sublicense of all of such Party’s rights and obligations under this
Agreement.  Any such sublicense shall terminate upon the termination or
expiration of such Party’s rights under this Agreement.

 

(c)                                  The Party proposing to sublicense (the
“Sublicense Proposing Party”) shall obtain the consent of the other Parties to
the proposed sublicensee (“Sublicensee”) or assignee, which consent shall not be
unreasonably withheld or delayed if such proposed sublicensee is an entity [**],
or otherwise possesses substantial oncology commercialization experience,
sufficient resources, trained employees in oncology, and other necessary
capabilities to effectively Develop (to the extent then called for by the Annual
Development Plan and Budget or the Long-Term Development Plan) and Commercialize
Final Product in Japan.

 

(d)                                 The Sublicense Proposing Party, the proposed
Sublicensee, and the other Parties shall have agreed upon any necessary changes
to this Agreement and any Existing Agreements required to effect such
sublicense, including the terms and conditions of or relating to governance
among the remaining Parties and such proposed Sublicensee.

 

(e)                                  The Sublicense Proposing Party hereby
guarantees the performance of this Agreement by its Affiliates and permitted
Sublicensees as permitted in this Section 10.3, and the grant of any such
sublicense of the Sublicense Proposing Party’s rights and obligations under this
Agreement shall not relieve the Sublicense Proposing Party of its obligations
under this Agreement, except to the extent they are satisfactorily performed by
such Sublicensee.  Any such permitted sublicense shall be consistent with and
subject to the terms and conditions of this Agreement.  A copy of any sublicense
agreement executed by a Sublicense Proposing Party shall be provided to the
other Parties within fourteen (14) days of its execution; provided that the
financial terms of any such sublicense agreement may be redacted to the extent
not

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

81

--------------------------------------------------------------------------------


 

pertinent to an understanding of a Party’s obligations or benefits under this
Agreement (e.g., consideration paid to a Party for the sublicense by the
Sublicensee may be redacted).

 

(f)                                    Except for the foregoing, [**].

 

(g)                                 Each Party acknowledges that a Party that
grants a Sublicense in violation of the foregoing will cause the non-breaching
Parties irreparable harm, for which monetary damages will not be an adequate
remedy.  Therefore, in the event of any such breach of this Section 10.3, any
non-breaching Party shall be entitled, in addition to any other remedy available
to it under this Agreement, at law or in equity, to injunctive relief to prevent
the grant of such Sublicense.

 

(h)                                 BMS shall obtain consent from ImClone to any
such Sublicense by BMS in accordance with the BMS-ImClone Japan Agreement.

 

10.4                           Maintenance of Third Party Agreements.  After the
Restatement Effective Date and during the term of this Agreement, and except as
expressly permitted by this Agreement, each Party covenants that it will not,
and will cause its Affiliates not to:

 

(a)                                                                                 
encumber or diminish the rights under any patents or know-how owned by, or
licensed by any Third Party, to it or any of its Affiliates that are reasonably
necessary for the manufacture (anywhere in the world) of API or Final Product
for use or sale in Japan or for the use, sale or importation of a Product for
Development or Commercialization purposes of Cetuximab and Final Product in
Japan in accordance with the Approved Plans, provided, that a Party may contest
or challenge the validity or enforceability of such rights in good faith and if,
in the reasonable business judgment of such Party, so long as such Party remains
responsible for (i) any damages (other than royalties) owed to the Third Party
as a result of any termination, encumbrance or diminishment of rights with
respect to Japan as a result of such challenge and (ii) any royalties owing in
the future to such Third Party (on account of such breach or by reason of entry
into a new agreement to re-license such terminated rights) with respect to Japan
to the extent that such royalties exceed the royalties that would otherwise have
been (I) payable by such Party with respect to Japan under the license or other
agreement or in respect of the rights that are the subject of such Good Faith
Challenge and (II) included in Allowable Expenses);

 

(b)                                                                                
commit or permit any acts or omissions that would cause the material breach or
termination of any agreements between itself and Third Parties under which such
Party obtains a license or other right under such patents or know-how for use in
furtherance of the Development or Commercialization purposes of Cetuximab and
Final Product in Japan in accordance with the Approved Plans, provided, that a
Party may commit or permit acts or omissions in furtherance of either (x) a good
faith dispute under any such agreement, or (y) a good faith dispute by a Party
of the patent or other intellectual property rights that are the subject of a
license or grant or rights under any such agreement, so long as such Party
remains responsible for (i) any damages (other than royalties) owed to the Third
Party with respect to Japan as a result of any such material breach or
termination as a result of such challenge, and (ii) any royalties owing in the
future to such Third Party (on account of such breach or by reason of entry into
a new agreement to re-license such terminated rights) with respect to Japan to
the extent that such royalties exceed the royalties that would otherwise have
been (I) payable by such Party with respect to Japan under the license or other
agreement or in respect of the rights that are the subject of such Good Faith
Challenge and (II) included in Allowable Expenses);

 

(c)                                                                                 
grant any right or license to any Third Party that would conflict to any
material extent with the terms of this Agreement;

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

82

--------------------------------------------------------------------------------


 

(d)                                                                                
except as set forth in the provisos to clause (a) or (b) above of this
Section 10.4 (collectively, “Good Faith Challenges”), breach, or fail to take
any actions that would be required to prevent a breach of, any Third Party
agreements (including supply agreements) necessary to perform its obligations
hereunder or under which patent rights or know-how are licensed to it or any of
its Affiliates and that are used in connection with the manufacture,
Development, use or Commercialization of the Cetuximab and Final Product under
this Agreement;

 

(e)                                                                                 
fail to make any regulatory or governmental filings (including Patent and
Trademark filings) required of it under this Agreement; and

 

(f)                                                                                   
permit a lien, security interest or other encumbrance (excluding any licenses or
sublicenses permitted by this Agreement and excluding liens, security interest
and encumbrances that may attach by reason of a financing agreement entered into
by ImClone) to attach to such rights to patents or know-how.

 

For greater clarity, the ability of a Party to make Good Faith Challenges under
this Section 10.4 will not relieve such Party of its obligations under other
provisions of this Agreement nor will it affect the rights and remedies of the
other Parties with respect to any failure of such Party to fulfill such
obligations.

 

11.                               REPRESENTATIONS AND WARRANTIES.

 

11.1                           Representations and Warranties of the Parties. 
Except as set forth on Exhibit 11.1, each Party represents and warrants to the
other Parties, as of the Restatement Effective Date, that:

 

(a)                                  Such Party is duly organized and validly
existing under the laws of the jurisdiction of its incorporation and has full
corporate power and authority to enter into this Agreement and to carry out the
provisions hereof, and the person executing this Agreement on its behalf has
been duly authorized to do so by all requisite corporate action;

 

(b)                                 This Agreement is legally binding on it, and
enforceable in accordance with its terms.  The execution, delivery and
performance of this Agreement by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any Applicable Law or any order of any court,
governmental body or administrative or other agency having jurisdiction over it;

 

(c)                                  Such Party has taken all corporate action
necessary to authorize the execution and delivery of this Agreement and the
performance of its obligations under this Agreement;

 

(d)                                 Such Party and its Affiliates has received
no written notice of any pending law suit or legal action that, if decided
against such Party or its Affiliates, would have a material adverse effect upon
(1) its ability (A) to grant the rights or licenses granted by such other Party
or its Affiliates to the other Parties under this Agreement or (B) to use the
patents and know-how owned by it or licensed by a Third Party to it that are
reasonably necessary to develop, manufacture or commercialize Cetuximab or Final
Product for use and sale in Japan, but only to the extent contemplated under the
Approved Plans as of the Restatement Effective Date, or (2) such Party’s right
to enter into and perform its obligations under this Agreement.

 

(e)                                  Such Party and its Affiliates have not
received written notice of any threatened claims or litigation seeking to
invalidate or alleging the invalidity or unenforceability of any patents and
know-how owned by it or licensed by a Third Party to it as

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

83

--------------------------------------------------------------------------------


 

of the Restatement Effective Date that, as contemplated by the Approved Plans as
of the Restatement Effective Date, are reasonably necessary to develop,
manufacture or commercialize Cetuximab or Final Product for use and sale in
Japan in accordance with such Approved Plans.

 

(f)                                    Except for the license by Merck/MJ to
Takeda with respect to EMD72000 in Japan and except for the Existing Agreements,
neither such Party nor its Affiliates have previously entered into any
agreement, whether written or oral, with respect to, or otherwise assigned,
transferred, licensed, or conveyed its right, title or interest in or to, any
patents or know-how owned or licensed to it that would reasonably enable, or
grant any right (including by granting any covenant not to sue with respect
thereto) to, a Third Party to Develop or commercialize Cetuximab, Final Product,
or any Competing Product in Japan.

 

(g)                                 All manufacturing, fill/finish, QA/QC and
storage conducted by such Party and its Affiliates, and to its actual knowledge,
by its suppliers/contractors, to the extent relating to Cetuximab and Final
Product for use in Japan, have been and are currently conducted in compliance in
all material respects with the JNDA for Final Product and Applicable Law.

 

11.2                           Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN THE EXISTING AGREEMENTS TO WHICH SUCH PARTY IS A PARTY, NO
PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER
EXPRESS OR IMPLIED, AND EACH PARTY EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND OF FITNESS FOR A PARTICULAR PURPOSE OR USE, WITH RESPECT TO
THE SUBJECT MATTER OF THIS AGREEMENT.

 

12.                               PUBLICATION; CONFIDENTIALITY.

 

12.1                           Notification.

 

(a)                                  The Parties recognize that each may wish to
publish the Results to a Third Party.  However, the Parties also recognize the
importance of acquiring patent protection and of directing the flow of
information regarding Development activities.  Consequently, subject to any
Applicable Laws obligating any Party to do otherwise, any proposed publication
by any Party relating to a Clinical Trial, the Long-Term Development Plan 
and/or the Development activities contemplated under this Agreement shall comply
with this Article 12.

 

(b)                                 All such publications, whether written or
oral, must be prepared: (i)  in accordance with the joint publication strategy
pursuant to the publication plan established under Subsection 3.2(a)(vi), and
(ii) as approved by the SCJ.

 

(i)                                     At least 45 days before a manuscript is
to be submitted to any Third Party, the publishing Party will provide the SCJ
with a copy of the manuscript, which the SCJ shall promptly disseminate to each
Party’s members on the JJDC and JJCC.

 

(ii)                                  If the publishing Party wishes to make an
oral presentation, it will provide the SCJ with a summary of such presentation
at least 30 days before such oral presentation and, if an abstract is to be
published, 30 days before such abstract is to be submitted.

 

(iii)                               Any oral presentation, including any
question period, shall not include any Confidential Information unless the
Party(ies) whose Confidential Information would be disclosed agrees in writing
in advance of such oral presentation.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

84

--------------------------------------------------------------------------------

 

12.2                           Review.

 

(a)                                  The SCJ will review the manuscript,
abstract, text or any other material provided to it under Section 12.1 to the
SCJ determine whether patentable subject matter is disclosed.  Within 30 days of
receipt of the proposed publication, (1) the SCJ will notify the publishing
Party if the SCJ, in good faith, determines that patentable subject matter is or
may be disclosed, and (2) any Party may notify the publishing Party if, in good
faith, it believes its Confidential Information is or may be disclosed (in which
event the publishing Party and the objecting Party shall endeavor to reach an
accommodation and if not so reached, the publishing Party shall delete the
Confidential Information of the objecting Party).  Notwithstanding the
foregoing, any Party may request that the SCJ undertake such review on an
expedited basis in order to aid the Party that wishes to make the disclosure
that wishes to make a timely submission of a proposed publication that otherwise
may not be possible.

 

(b)                                 If it is determined by the SCJ that patent
applications should be filed, the publishing Party shall delay its publication
or presentation for a period not to exceed 60 days from the SCJ’s receipt of the
proposed publication or presentation to allow time for the filing of patent
applications covering patentable subject matter.  In the event that the delay
needed to complete the filing of any necessary patent application will exceed
the 60-day period, the SCJ will discuss the need for obtaining an extension of
the publication delay beyond the 60-day period.

 

(c)                                  If it is determined in good faith by the
SCJ that Confidential Information or proprietary information is being disclosed,
the Parties will consult in good faith to arrive at an agreement on mutually
acceptable modifications to the proposed publication or presentation to avoid
such disclosure.

 

12.3                           Confidentiality; Exceptions.

 

(a)                                  Except to the extent expressly authorized
by this Agreement, the Existing Agreements or otherwise agreed to by the Parties
in writing, the Parties agree that, during the term of this Agreement and for
ten (10) years thereafter, the receiving Party, its Affiliates and its licensees
shall, and shall ensure that their respective employees, officers, directors and
other representatives shall, keep completely confidential and not publish or
otherwise disclose and not use for any purpose any information furnished to it
or them by the disclosing Party, its Affiliates or its licensees in connection
with this Agreement relating to the Development, manufacturing or commercial
activities conducted pursuant to this Agreement or developed under or in
connection with this Agreement by any Party or Third Party (including  the
Results), except to the extent that it can be established by the receiving Party
by competent proof that such information:

 

(i)                                     was already known to the receiving
Party, other than under an obligation of confidentiality, at the time of
disclosure by the disclosing Party;

 

(ii)                                  was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

 

(iii)                               became generally available to the public or
was otherwise part of the public domain after its disclosure and other than
through any act or omission of the receiving Party in breach of this Agreement;

 

(iv)                              was disclosed to the receiving Party, other
than under an obligation of confidentiality, by a Third Party who had no
obligation to the disclosing Party not to disclose such information to others;
or

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

85

--------------------------------------------------------------------------------


 

(v)                                 was independently developed by persons in
its employ or otherwise who had no contact with and were not made aware of the
content of such information.

 

All such information to which none of the foregoing exceptions applies shall be
deemed “Confidential Information” of the disclosing Party.  Confidential
Information co-developed by two or more Parties shall be deemed Confidential
Information of all such Parties and shall not be disclosed to a Third Party
without the consent of all such co-developing Parties, which consent will not be
unreasonably withheld or delayed.

 

12.4                           Exceptions to Obligation.  The restrictions
contained in Section 12.3 shall not apply to Confidential Information that:

 

(a)                                  is submitted by the receiving Party to
governmental authorities to facilitate the issuance of registrations for
Cetuximab pursuant to the Existing Agreements or the registration of Alternative
Final Product, provided that reasonable measures shall be taken to assure
confidential treatment of such information;

 

(b)                                 is provided by the receiving Party to Third
Parties under confidentiality provisions at least as stringent as those in this
Agreement (or under binding ethical rules of confidentiality applicable to
attorneys), for consulting, for assistance with clinical studies or external
testing in connection with Cetuximab, Final Product, or Alternative Final
Product or in connection with due diligence as part of a commercial transaction
or equity/debt financing; or

 

(c)                                  is otherwise required to be disclosed in
compliance with Applicable Law or order by a court or other regulatory body
having competent jurisdiction; provided that if a Party is required to make any
such disclosure of disclosing Party’s Confidential Information such Party will,
except where impracticable for necessary disclosures (for example, to physicians
conducting a Clinical Trial of the Final Product or to relevant health
authorities), give reasonable advance notice to the disclosing Party of such
disclosure requirement and, except to the extent inappropriate (e.g., in the
case of patent applications), will use its Diligent Efforts to secure
confidential treatment of such Confidential Information required to be
disclosed.

 

12.5                           Limitations on Use.  Each Party shall use, and
cause each of its Affiliates and its licensees to use, any Confidential
Information obtained by such Party from the disclosing Party, its Affiliates or
its licensees, pursuant to this Agreement or otherwise, solely in connection
with the activities or transactions contemplated under this Agreement or the
Existing Agreements.

 

12.6                           Remedies.  Each Party shall be entitled, in
addition to any other right or remedy it may have, at law or in equity, to seek
an injunction enjoining or restraining the disclosing Party, its Affiliates
and/or its licensees from any violation or threatened violation of this
Article 12.

 

13.                               INDEMNIFICATION; LIABILITY.

 

13.1                           Mutual Indemnification.  Subject to
Section 7.3(a)(ii), in addition to the indemnification obligations set forth in
the Existing Agreements, each Party shall indemnify, defend and hold harmless
the other Parties and their respective Affiliates, and their respective
directors, officers, employees, contractors (other than the Parties to this
Agreement), and agents, from and against any and all liabilities, damages,
losses, costs and expenses (including the reasonable fees of attorneys and other
professionals) paid or payable to Third Parties (collectively, the “Losses”) to
the extent arising out of or resulting from: (a) negligence,

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

86

--------------------------------------------------------------------------------


 

recklessness or willful misconduct of the indemnifying Party or its Affiliates,
and their respective directors, officers, employees and agents, in connection
with the activities contemplated under this Agreement; or (b) any breach of any
representation or warranty made by the indemnifying Party pursuant to Sections
8.2 and/or 11.1.

 

13.2                           Shared Liability Claims.  In the event that any
claim, action, lawsuit, or other proceeding (collectively, “Claim(s)”) is
brought against any of MJ, Merck, BMS, BMKK, ImClone or any of their respective
Affiliates by a Third Party claiming injury (including death), damage or Losses,
including damages resulting from intellectual property infringement, resulting
directly or indirectly from the manufacture of Cetuximab or Final Product
anywhere in the world for use or Commercialization in Japan, the Development of
Cetuximab or Final Product in Japan, and/or the use, handling, storage,
Commercialization or other disposition of Final Product in Japan, then any
resulting (or remaining) Losses (after such Losses have been offset by any
insurance proceeds under a joint insurance policy, if any, that may have been
collectively purchased by the Parties) incurred by any Party and arising from
such Claims shall be included in Allowable Expenses, or if no Profit and Loss
sharing exists at such time (e.g., post-termination of the Agreement where and
to the extent that this clause survives), then, except where and to the extent
such percentages shall have been adjusted pursuant to Section 3.1(c),
14.2(a)(vi) or 14.3(a)(vi),  [**]; provided, that, notwithstanding anything in
this Section 13.2 or otherwise in this Agreement expressly providing that any
Losses are to be included in Allowable Expenses or otherwise shared by the
Parties, the following Losses shall be borne by the applicable Party without
contribution from the other Parties:

 

(a)                                  to the extent any such Losses resulting
from such Claims fall within a Party’s indemnification obligations under
Section 13.1(b), such Party shall bear such Losses; or

 

(b)                                 to the extent any such Losses exceed a
reasonable royalty rate equitably, reasonably and fairly applied to (i) the use
or commercialization of Cetuximab or Final Product in Japan after the
Restatement Effective Date or (ii) the manufacture (whether prior to or after
the Restatement Effective Date) of API, Cetuximab or Final Product (including
any intermediate step in the manufacture of Cetuximab or Final Product) for use
or commercialization in Japan under this Agreement (for greater clarity, such
reasonable royalty rate shall not include, reflect or be in lieu of treble or
other special or punitive damages) and such Losses are based on alleged
infringement of a Third Party’s patent by a Party in connection with (x) the use
or commercialization of Cetuximab or Final Product in Japan or (y) to such
Party’s manufacture of API, Cetuximab or Final Product (including any
intermediate step in the manufacture of Cetuximab or Final Product) for use or
commercialization in Japan, in each case (x) and (y) to the extent that such
alleged infringement is the subject of litigation against such Party that is
pending on the Restatement Effective Date, such Party shall bear such Losses; or

 

(c)                                  to the extent that any Losses result from a
Good Faith Challenge by a Party, to the extent that such Losses exceed the
royalties that would otherwise have been (i) payable by such Party under the
license or other agreement or in respect of the rights that are the subject of
such Good Faith Challenge and (ii) included in Allowable Expenses, such Party
shall bear such Losses; or

 

(d)                                 to the extent that any such Losses are
attributable to negligence, recklessness or willful misconduct of a Party or any
of its Affiliates, or any of its or their respective directors, officers,
employees, contractors (other than the Parties to this Agreement), and agents,
in connection with the activities contemplated under or in connection with this
Agreement, such Party shall bear such Losses to the extent they are attributable
to such negligence, recklessness or willful misconduct (for greater clarity,
none of (i) the infringement that is the subject of the litigation described in
Section 13.2(b), (ii) the conduct of such

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

87

--------------------------------------------------------------------------------


 

litigation, or (iii) the institution or conduct of any Good Faith Challenge,
shall be considered negligence, recklessness or willful misconduct for purposes
of Section 13.1 or this Section 13.2(d)); or

 

(e)                                  to the extent that any such Losses are
attributable to a breach of this Agreement or any Existing Agreement by a Party
or any of its Affiliates, or any of its or their respective directors, officers,
employees, contractors (other than the Parties to this Agreement),  and agents,
in connection with the activities contemplated under or in connection with this
Agreement or any Existing Agreement, such Party shall bear such Losses that are
attributable to such breach; or

 

(f)                                    to the extent that any such Losses are
attributable to a failure to comply with Applicable Law by a Party or any of its
Affiliates, or any of its or their respective directors, officers, employees,
contractors (other than the Parties to this Agreement), and agents, in
connection with the activities contemplated under or in connection with this
Agreement or any Existing Agreement, such Party shall bear such Losses that are
attributable to such failure; or

 

(g)                                 to the extent that any such Losses are
attributable to a failure by a Party, its Affiliates or its or their Third Party
contractors to manufacture, package, fill, finish, label, store or handle the
Final Product, bulk drug substance (API) or any component of Final Product for
use or sale in Japan in accordance with the CMC section of the JNDA, with such
Party’s internal release procedures and specifications, or Applicable Law, such
Party shall bear such Losses that are attributable to such failure; or

 

(h)                                 to the extent that a Party is responsible
for a Loss under Section 7.3(a)(ii)(1), such Party shall bear same.

 

The Parties shall confer through the SCJ how to respond to any such Claim and
how to handle the Claim in an efficient manner.  In the absence of such an
agreement, subject to this Section 13.2 and to Section 13.3, each Party shall
have the right to take such action as it deems appropriate.

 

13.3                           Procedure

 

(a)                                  Notices of Claims.  In the event that a
Party receives notice of a potential Loss or a Claim under Section 13.1 or 13.2,
such Party shall inform the other Parties as soon as reasonably practicable.

 

(b)                                 For Claims Falling Within Section 13.2.  For
claims falling within Section 13.2, the Parties shall confer through the SCJ as
to how to respond to the Claim and how to handle the Claim in an efficient
manner.  No matter which Party or Parties are required to respond to the Claim,
no Party shall settle or compromise any Claim in any manner that involves the
payment of any money to such Third Party claimant or any admission of liability
or wrongdoing on the part of any Party or any of its Affiliates, or that has or
may have any adverse effect on any Party’s rights and benefits under this
Agreement, without the prior written consent of the other Parties; provided,
that such consent shall not be unreasonably withheld or delayed if such
settlement or compromise would not involve the payment of any material amount of
money to such Third Party claimant or any admission of material liability or
material wrongdoing on the part of any Party or any of its Affiliates, or that
has or may have any material adverse effect on any Party’s rights and benefits
under this Agreement.

 

(c)                                  Claims for Indemnification Under
Section 13.1.  A Party believing that it is entitled to indemnification under
Section 13.1 (an “Indemnified Party”) shall give

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

88

--------------------------------------------------------------------------------


 

prompt written notification to the other Parties (the “Indemnifying Party(ies)”)
of the commencement of any Claim for which indemnification may be sought or, if
earlier, upon the assertion of any such Claim by a Third Party (it being
understood and agreed, however, that the failure by an Indemnified Party to give
notice of a Third-Party Claim as provided in this Section 13.3(c) shall not
relieve the Indemnifying Party(ies) of its/their indemnification obligation
under this Agreement except and only to the extent that such Indemnifying
Party(ies) is/are actually materially prejudiced as a result of such failure to
give notice).  Within thirty (30) days after delivery of such notification, the
Indemnifying Party(ies) shall, upon written notice thereof to the Indemnified
Party, assume control of the defense of such Claim with counsel reasonably
satisfactory to the Indemnified Party.  If a Party(ies) believe(s) that a Claim
presented to it for indemnification is one as to which the Party seeking
indemnification is not entitled to indemnification under Section 13.1, it/they
shall so notify the Party seeking indemnification.  In such event, or if the
Indemnifying Party(ies) otherwise fail(s) or refuse(s) to assume control of the
defense of a Claim within such thirty (30)-day period, the Indemnified Party
shall have the right to immediately assume control of the defense.  With respect
to any Claim for which the Indemnifying Party(ies) has/have assumed control of
the defense, Sections 13.3(d) through 13.3(f) shall apply.

 

(d)                                 The Indemnified Party may participate in
such defense at its own expense; provided that if the Indemnified Party
reasonably concludes, based on advice from counsel, that the Indemnifying
Party(ies) and the Indemnified Party have conflicting interests with respect to
such Claim, the Indemnifying Party(ies) shall be responsible for the reasonable
fees and expenses of counsel to the Indemnified Party solely in connection
therewith.

 

(e)                                  The Indemnifying Party(ies) shall keep the
Indemnified Party advised of the status of such Claim and the defense thereof
and shall consider recommendations made by the Indemnified Party with respect
thereto.  The Indemnified Party shall, and shall cause each other indemnitee to,
at the request and expense of any Indemnifying Party, cooperate in the defense
or prosecution of each such Claim and shall furnish such records, information
and testimony, provide such witnesses and attend such conferences, discovery
proceedings, hearings, trials and appeals as may be reasonably requested in
connection therewith.  Such cooperation shall include access during normal
business hours afforded to the Indemnifying Party(ies) to, and reasonable
retention by the Indemnified Party of, records and information that are
reasonably relevant to such Claim, and making indemnitees and other employees
and agents available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder.

 

(f)                                    If the Indemnifying Party(ies) has/have
acknowledged in writing its responsibility to indemnify the Indemnified Party
with respect to a Claim, the Indemnified Party shall not settle such Claim
without the prior written consent of the Indemnifying Party(ies), not to be
unreasonably withheld or delayed.  The Indemnifying Party(ies) shall not agree
to any settlement of such Claim or consent to any judgment in respect thereof
that does not include a complete and unconditional release of the Indemnified
Party from all liability with respect thereto or that imposes any liability or
obligation on the Indemnified Party or adversely affects the Indemnified Party
without the prior written consent of the Indemnified Party, not to be
unreasonably withheld or delayed.

 

14.                               TERM; TERMINATION.

 

14.1                           Term.

 

(a)                                  This Agreement shall become effective as of
the Restatement Effective Date, and, unless sooner terminated in accordance with
any other sections of Article 14 of this Agreement, shall continue until the
date that is the twenty-fifty (25th) anniversary of the

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

89

--------------------------------------------------------------------------------


 

Restatement Effective Date.  To the extent that the Existing Agreements are in
conflict with the foregoing sentence, this Section 14.1 shall be deemed to amend
and control same solely with respect to Japan, and expiration (as opposed to any
other termination) of those agreements in accordance with their terms shall not
be deemed a termination for purposes of Sections 14.2 or 14.3 hereof.  For
greater clarity, any termination of either Merck or MJ pursuant to this
Section 14 shall have the effect of terminating both Merck and MJ as parties to
this Agreement and any termination of either BMS or BMKK pursuant to this
Section 14 shall have the effect of terminating both BMS and BMKK as parties to
this Agreement.

 

(b)                                 No Effect on Existing Agreements.  For
clarity only, any expiration or termination of this Agreement pursuant to
Section 14.1 shall not affect the unexpired and non-terminated Existing
Agreements, and each of the Parties shall have the rights and obligations as
described therein.

 

14.2                           Termination of BMS-ImClone Agreement.

 

(a)                                  In the event that the BMS-ImClone Agreement
is terminated for any reason during the term of this Agreement (other than as
provided in Section 14.2(b)), or that BMS or BMKK is terminated under
Section 14.4(a) for an Uncured Material Default, then:

 

(i)                                     (1) BMS/BMKK shall no longer be a Party
to this Agreement, and shall have no obligations or rights under this Agreement
except with respect to its manufacturing obligations under Section 8.8 and
except as provided in Sections 14.7(b) and 14.8, (2) except for the removal of
BMS/BMKK as a Party to this Agreement and the removal of BMS/BMKK from the SCJ
and all Subcommittees and Working Groups (whether as a non-voting or voting
member) under this Agreement, this Agreement shall not be affected and shall
continue until the earliest to occur of the date that (A) it expires,
(B) Merck/MJ and ImClone agree to terminate same, (C) it is terminated by either
Merck/MJ or ImClone as provided in Section 14.4(a) or 14.5 or (D) the
Merck-ImClone Agreement (as amended and/or supplemented by the Merck-ImClone
Japan Agreement) should thereafter be terminated or expire; (3) BMS/BMKK shall
not be entitled to any compensation from ImClone relating to, or based on, Net
Sales accruing under this Agreement following the date that such BMS-ImClone
Agreement is terminated; and (4) BMS/BMKK shall neither license any rights
regarding Final Product or Cetuximab in Japan to any Third Party or any BMS/BMKK
Affiliate nor distribute, sell, promote or commercialize Alternative Final
Product or Cetuximab itself or through any of its Affiliates in Japan, without
Merck’s and ImClone’s prior written consent.

 

(ii)                                  Merck/MJ and ImClone shall promptly begin
good faith negotiations to revise this Agreement to reflect the termination of
BMS/BMKK, taking into account such terms and conditions as Merck/MJ and ImClone
may have agreed to in the Merck-ImClone Japan Agreement and/or the Merck-ImClone
Agreement.  Pending such revision, and subject to the performance by BMS/BMKK of
its obligations under Section 8.8 and to Sections 14.2(a)(vi), 14.7 and 14.8,
Merck/MJ undertakes to ImClone that it will assume, accept, discharge and
perform all of BMS’ and BMKK’s obligations that may arise under this Agreement,
and that arise and are to be discharged or performed, after the date of such
termination; provided, that  Merck/MJ shall have no responsibility to discharge
any payment obligations that may survive and be owed by BMS under this
Agreement.

 

(iii)                               Merck shall be responsible following such
termination for all compensation due thereafter to ImClone with respect to Japan
based solely on what it would otherwise have paid to ImClone under the
Merck-ImClone Agreement, as the same may be modified by the Merck-ImClone Japan
Agreement (based on a 100% share by Merck/MJ of the applicable Net Sales, Net
Profits, and/or Allowable Expenses arising and accruing thereafter under this
Agreement).

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

90

--------------------------------------------------------------------------------


 

(iv)                              Merck/MJ shall have a reasonable time (not to
exceed six (6) months without good cause) in which to ramp up Sales Force
personnel and other internal FTE requirements in order to perform the assumed
Commercialization and Development obligations that would otherwise have been
performed by BMKK/BMS.

 

(v)                                 Merck/MJ shall not have any obligation to
assume any manufacturing responsibilities of BMS/BMKK.

 

(vi)                              (1) Each Party, including BMS/BMKK, shall
remain liable for any obligation owed by it to the other Parties under
Section 13.1, (2) each Party, including BMS/BMKK, shall remain responsible for
its share of any Losses arising under Section 13.2 prior to such termination
date, (3) each Party, including BMS/BMKK, shall remain responsible for its share
of any Losses arising under Section 13.2 after such termination date resulting
from the sale of Cetuximab or Final Product to a Third Party end user in Japan
prior to termination under this Section 14.2(a) or from the use of Cetuximab or
Final Product in Clinical Trials in Japan prior to termination under this
Section 14.2(a), (4) except as provided in subparagraph 14.2(a)(vi)(3), BMS/BMKK
shall not  be liable for any such Losses arising under Section 13.2 after the
termination date, except to the extent it would otherwise be obligated to bear
any such Losses under Section 13.1 or subsections (a)-(h) of Section 13.2; and
(5) except as provided in subparagraphs 14.2(a)(vi)(3) and 14.2(a)(vi)(4) and
except as Merck/MJ may have agreed in the Merck-ImClone Agreement and/or the
Merck-ImClone Japan Agreement, Merck/MJ and ImClone shall share all Losses
arising under Section 13.2 (where that such Losses otherwise would be allocated
among the Parties according to percentages set forth therein) following such
termination date as follows: [**].

 

(vii)                           Termination shall not affect, and Merck/MJ shall
retain, all rights and benefits separately granted to Merck/MJ under this
Agreement.

 

(viii)                        Nothing in this section 14.2(a) shall relieve
ImClone of any obligations that it may have, and ImClone shall continue to
perform its obligations, with respect to Japan under this Agreement, the
Merck-ImClone Agreement, the Merck-ImClone Japan Agreement and any other
agreement (including manufacturing agreements) that ImClone may at such time
have entered into with a Party or its Affiliates or with Third Parties relating
to Japan.

 

(ix)                                ImClone shall have the same rights that
BMS/BMKK had under Section 10.2(a)(i) in the event that Merck launches a
Competing Product.

 

(x)                                   Merck shall now report to ImClone the
information previously reported to BMS under Sections 4.4 and 7.2 of this
Agreement.

 

(b)                                 In the event that the BMS-ImClone Agreement
is terminated during the term of this Agreement with respect to Japan by reason
of the acquisition by BMS of all of ImClone’s rights and obligations with
respect to Japan under the BMS-ImClone Agreement or as a result of a Change of
Control in which BMS (or one of its Affiliates) is the Third Party Acquirer,
then (i) BMS shall succeed to all of ImClone’s rights under this Agreement after
the date of such termination, (ii) BMS undertakes to Merck/MJ (A) that it will
discharge or cause to be discharged all of ImClone’s liabilities arising out of
the performance of this Agreement after the date of such termination, and
(B) that it will perform or cause to be performed all of ImClone’s obligations
arising under this Agreement, and that are to be discharged or performed, after
the date of such termination; provided, that, in the event that BMS acquires all
of ImClone’s rights and obligations with respect to Japan under the BMS-ImClone
Agreement, BMS and ImClone may agree that ImClone shall continue to manufacture
the ImClone Manufactured Components pursuant to Section 8.8(b) after the date of
such termination and, if

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

91

--------------------------------------------------------------------------------


 

BMS and ImClone so agree, BMS shall not be obligated to undertake to perform
such manufacturing obligations of ImClone or any of its Affiliates;
(iii) Sections 10.2(b), 14.2(a) and 14.3 shall be of no further force and
effect, (iv) this Agreement shall not otherwise be affected and shall continue
until BMS/BMKK and Merck/MJ agree to terminate same, unless sooner terminated by
BMS/BMKK or Merck/MJ as provided in Section 14.3(a), 14.4(a) or 14.5, and
(v) BMS shall be entitled to receive any compensation (including royalties)
following such termination of the BMS-ImClone Agreement that would otherwise
have been due to ImClone from Merck and its Affiliates based on Final Product
Sales (or, alternatively, on gross margin or net profits or similar financial
indicia) in Japan based on the Existing Agreements, and (vi) following the date
of such termination, Merck/MJ and BMS/BMKK shall [**].  For the sake of clarity,
the foregoing shall not affect any rights or benefits separately granted to, or
any separate obligations of, Merck/MJ and BMS/BMKK under this Agreement.

 

14.3                           Termination of Merck-ImClone Agreement.

 

(a)                                  In the event that the Merck-ImClone
Agreement is terminated for any reason during the term of this Agreement (other
than as provided in Section 14.3(b)), or that Merck or MJ is terminated under
Section 14.4(a) for an Uncured Material Default, then:

 

(i)                                     (1) Merck/MJ shall no longer be a Party
to this Agreement, and shall have no obligations or rights under this Agreement
except with respect to its manufacturing obligations under Section 8.8 and
except as provided in Sections 14.7(a) and 14.8, (2) except for the removal of
Merck/MJ as a Party to this Agreement and the removal of Merck/MJ from the SCJ
and all Subcommittees and Working Groups (whether as a non-voting or voting
member) under this Agreement, this Agreement shall not be affected and shall
continue until the earliest to occur of the date that (A) it expires,
(B) BMS/BMKK and ImClone agree to terminate it, (C) it is terminated by BMS/BMKK
or ImClone as provided in Section 14.4(a) or 14.5, or (D) the BMS-ImClone
Agreement (as amended or supplemented by the BMS-ImClone Japan Agreement) should
thereafter be terminated or expire; (3) Merck/MJ shall not be entitled to any
compensation from ImClone relating to, or based on, Net Sales accruing under
this Agreement following the date that such Merck-ImClone Agreement is
terminated; and (4) Merck/MJ shall neither license any rights regarding Final
Product or Cetuximab in Japan to any Third Party or any Merck/MJ Affiliate nor
distribute, sell, promote or commercialize Alternative Final Product or
Cetuximab itself or through any of its Affiliates in Japan, without BMS’s and
ImClone’s prior written consent.

 

(ii)                                  BMS/BMKK and ImClone shall promptly begin
good faith negotiations to revise this Agreement to reflect the termination of
Merck/MJ, taking into account such terms and conditions as BMS/BMKK and ImClone
may have agreed to in the BMS-ImClone Japan Agreement and/or the BMS-ImClone
Agreement.  Pending such revision, and subject to the performance by Merck/MJ of
its obligations under Section 8.8 and to Section 14.3(a)(vi), 14.7 and 14.8,
BMS/BMKK undertakes to ImClone that it will assume, accept, discharge and
perform all of Merck’ and MJ’s obligations that may arise under this Agreement,
and that arise and are to be discharged or performed, after the termination
date; provided, that  BMS/BMKK shall have no responsibility to discharge any
payment obligations that may survive and be owed by Merck under this Agreement.

 

(iii)                               BMS shall be responsible following such
termination for all compensation due thereafter to ImClone with respect to Japan
based solely on what it would otherwise have paid to ImClone under the
BMS-ImClone Agreement, as the same may be modified by the BMS-ImClone Japan
Agreement (based on a 100% share by BMS/BMKK of the applicable Net Sales, Net
Profits, and/or Allowable Expenses arising and accruing thereafter under this
Agreement).

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

92

--------------------------------------------------------------------------------

 

(iv)                              BMS/BMKK shall have a reasonable time (not to
exceed six (6) months without good cause) in which to ramp up Sales Force
personnel and other internal FTE requirements in order to perform the assumed
Commercialization and Development obligations that would otherwise have been
performed by MJ/Merck.

 

(v)                                 BMS/BMKK shall not have any obligation to
assume any manufacturing responsibilities of Merck/MJ.

 

(vi)                              (1) Each Party, including Merck/MJ, shall
remain liable for any obligation owed by it to the other Parties under
Section 13.1, (2) each Party, including Merck/MJ, shall remain responsible for
its share of any Losses arising under Section 13.2 prior to such termination
date, (3) each Party, including Merck/MJ, shall remain responsible for its share
of any Losses arising under Section 13.2 after such termination date resulting
from the sale of Cetuximab or Final Product to a Third Party end user in Japan
prior to termination under this Section 14.3(a) or from the use of Cetuximab or
Final Product in Clinical Trials in Japan prior to termination under this
Section 14.3(a), (4) except as provided in subparagraph 14.3(a)(vi)(3), Merck/MJ
shall not  be liable for any such Losses arising under Section 13.2 after the
termination date, except to the extent it would otherwise be obligated to bear
any such Losses under Section 13.1 or subsections (a)-(h) of Section 13.2; and
(5) except as provided in subparagraphs 14.3(a)(vi)(3) and 14.3(a)(vi)(4) and
except as BMS/BMKK may have agreed in the BMS-ImClone Agreement and/or the
BMS-ImClone Japan Agreement, BMS/BMKK and ImClone shall share all Losses arising
under Section 13.2 (where that such Losses otherwise would be allocated among
the Parties according to percentages set forth therein) following such
termination date as follows: [**].

 

(vii)                           Termination shall not affect, and BMS/BMKK shall
retain, all rights and benefits separately granted to BMS/BMKK under this
Agreement.

 

(viii)                        Nothing in this section 14.3(a) shall relieve
ImClone of any obligations that it may have, and ImClone shall continue to
perform its obligations, with respect to Japan under this Agreement, the
BMS-ImClone Agreement, the BMS-ImClone Japan Agreement and any other agreement
(including manufacturing agreements) that ImClone may at such time have entered
into with a Party or its Affiliates or with Third Parties relating to Japan.

 

(ix)                                ImClone shall have the same rights that
Merck/MJ had under Section 10.2(a)(i) in the event that BMS launches a Competing
Product.

 

(x)                                   BMS shall now report to ImClone the
information previously reported to Merck under Sections 4.4 and 7.2 of this
Agreement.

 

(b)                                                                                
In the event that the Merck-ImClone Agreement is terminated during the term of
this Agreement with respect to Japan by reason of the acquisition by Merck of
all of ImClone’s rights and obligations with respect to Japan under such
Merck-ImClone Agreement or as a result of a Change of Control of ImClone where
Merck (or one of its Affiliates) is the Third Party Acquirer, then (i) Merck
shall succeed to all of ImClone’s rights under this Agreement after the date of
such termination, (ii) Merck undertakes to BMS/BMKK and ImClone (A) that it will
discharge or cause to be discharged all of ImClone’s liabilities arising out of
the performance of this Agreement after the date of such termination, and
(B) that it will perform or cause to be performed all of ImClone’s obligations
arising under this Agreement, and that are to be discharged or performed, after
the termination date; provided, that, in the event that Merck acquires all of
ImClone’s rights and obligations with respect to Japan under such Merck-ImClone
Agreement, Merck and ImClone may agree that ImClone shall continue to
manufacture the ImClone Manufactured Components pursuant to Section

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

93

--------------------------------------------------------------------------------


 

8.8(b) after the date of such termination and, if Merck and ImClone so agree,
Merck shall not be obligated to undertake to perform such manufacturing
obligations of ImClone or any of its Affiliates; (iii) Sections 10.2(b), 14.2
and 14.3(a) shall be of no further force and effect, (iv) this Agreement shall
not otherwise be affected and shall continue until Merck/MJ and BMS/BMKK agree
to terminate same, unless sooner terminated by Merck/MJ or BMS/BMKK as provided
in Section 14.4(a) or 14.5, (v) Merck shall be entitled to receive any
compensation (including royalties) following such termination of the
Merck-ImClone Agreement that would otherwise have been due to ImClone from BMS
and its Affiliates based on Final Product Sales (or, alternatively, on gross
margin or net profits or similar financial indicia) in Japan based on the
Existing Agreements or the BMS-ImClone Japan Agreement, as amended, between
ImClone and BMS, and (vi) following the date of such termination, Merck/MJ and
BMS/BMKK shall share all Losses arising under Section 13.2 that otherwise would
be allocated among the Parties according to percentages set forth therein as
follows:  [**].  For the sake of clarity, the foregoing shall not affect any
rights or benefits separately granted to, or any separate obligations of,
BMS/BMKK and Merck/MJ under this Agreement.

 

14.4                           Termination of this Agreement for Cause.

 

(a)                                                                                 
Subject to Sections 4.2(c), 4.3(b) and 6.4(f)(v), the Party(ies) that is/are not
in material breach of its (their) respective obligations under this Agreement
(and that are not Affiliates of the breaching Party) (the “Non-breaching
Party(ies)”) shall have the right to terminate this Agreement in its entirety,
in the event that any Party or Parties (the “Breaching Party(ies)”) shall have
materially breached or defaulted in the performance of any of its material
obligations hereunder and such breach or default shall have continued for 60
days after written notice thereof was provided to the Breaching Party(ies) by
the Non-breaching Party(ies) (or, if such default cannot be cured within such
60-day period, if the Breaching Party(ies) does not commence and diligently
continue actions to cure such default during such 60-day period and continue
such actions thereafter until cured) (any such uncured default, an “Uncured
Material Default”); provided, that if the material breach relates to (a) MJ or
BMKK’s Development or Commercialization obligations under this Agreement and MJ
and BMKK are not both in material breach of their Development or
Commercialization obligations under this Agreement, only BMKK or MJ (whichever
is a Non-breaching Party) shall be entitled to terminate this Agreement (this
item (a) shall only apply if at the time of such Uncured Material Default,
neither BMKK nor MJ has previously been terminated pursuant to this Section 14),
and (b) a Party’s manufacturing obligations under this Agreement, termination
shall not be an available remedy, but the Non-breaching Party(ies) shall be
entitled to obtain such damages as may be awarded by an arbitrator pursuant to
Section 16.13.  Any such termination shall become effective at the end of such
60-day period unless the Breaching Party(ies) has cured any such breach or
default prior to the expiration of such 60-day period (or, if such default
cannot be cured within such 60-day period, if the Breaching Party(ies) has
commenced within such 60-day period, and thereafter diligently continued until
cured, actions to cure such default).  The right of any Party to terminate this
Agreement as provided in this Section 14.4 shall not be affected in any way by
its waiver or failure to take action with respect to any previous default.  For
clarity, any dispute as to whether a material breach shall have occurred shall
be submitted to arbitration under Section 16.13, and, if the issue of whether a
material breach has occurred is submitted to arbitration as provided in
Section 16.13, then the 60-day cure period shall be tolled during the pendency
of any arbitration proceedings and shall not commence until the arbitrators have
rendered their decision in writing.  Notwithstanding the foregoing language in
this Section 14.4(a), neither BMS/BMKK nor Merck/MJ shall terminate ImClone
pursuant to this Section 14.4(a) unless both BMS/BMKK and Merck/MJ agree as to
same.

 

(b)                                                                                
In the event that BMS/BMKK and Merck/MJ terminate ImClone’s rights under this
Agreement pursuant to Section 14.4(a), then

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

94

--------------------------------------------------------------------------------


 

(i)                                     (1) ImClone shall not be entitled to any
compensation from Merck or MJ relating to, or based on, the performance of this
Agreement or, with respect to Japan, under the Merck-ImClone Agreement following
the termination of the Merck-ImClone Agreement; and (2) ImClone shall not be
entitled to any compensation from BMS or BMKK relating to, or based on, the
performance of this Agreement or, with respect to Japan, under the BMS-ImClone
Agreement following the termination of the BMS-ImClone Agreement;

 

(ii)                                  ImClone shall neither license any rights
regarding Final Product, Alternative Final Product or Cetuximab in Japan to any
Third Party or any ImClone Affiliate nor distribute, sell, promote or
commercialize Final Product, Alternative Final Product or Cetuximab itself or
through any of its Affiliates in Japan, without Merck’s and BMS’ prior written
consent;

 

(iii)                               Section 3.6(j) shall survive;

 

(iv)                              (1) Each Party, including ImClone, shall
remain liable for any obligation owed by it to the other Parties under
Section 13.1 arising prior to such termination, (2) each Party, including
ImClone, shall remain responsible for its share of any Losses arising under
Section 13.2 prior to such termination, (3) each Party, including ImClone, shall
remain responsible for its share of any Losses arising under Section 13.2 after
such termination date resulting from the sale of Cetuximab or Final Product to a
Third Party end user in Japan prior to termination under Section 14.4(a) or from
the use of Cetuximab or Final Product in Clinical Trials in Japan prior to
termination under Section 14.4(a), (4) except as provided in subparagraph
14.4(b)(iv)(3), ImClone shall not be liable for any such Losses arising under
Section 13.2 after the termination date, except to the extent it would otherwise
be obligated to bear any such Losses under subsections 13.2(a)-(h); and
(5) except as provided in subparagraphs 14.4(b)(iv)(3) and 14.4(b)(iv)(4), and
except as ImClone may have agreed in the BMS-ImClone Agreement and/or the
BMS-ImClone Japan Agreement, BMS/BMKK and Merck/MJ shall share all Losses
arising under Section 13.2 following such termination date as follows: [**].

 

14.5                           Termination by Merck or BMS without Cause. 
BMS/BMKK or Merck/MJ shall be entitled to terminate this Agreement without
cause, upon (a) three months prior written notice in the event that Final
Product has not Launched in Japan by December 31, 2009, or (b) six months prior
written notice (such notice not to be given earlier than the occurrence of a
triggering event that follows) at any time beginning on or after the earlier
of:  (i) the tenth anniversary of the date of this Agreement or (ii) the date
that a product that is biosimilar or bioequivalent to Final Product or that
contains Cetuximab is approved by the Japanese Regulatory Authorities and
launches in Japan.  In the event of any termination pursuant to this
Section 14.5, the rights and obligations of the Parties shall be determined
thereafter in the same manner as though the Party terminating this Agreement had
had its rights terminated in accordance with Section 14.2 or 14.3, as the case
may be.

 

14.6                           Effect of Expiration of Agreement or Termination
Prior to First Approval.

 

(a)                                                                                 
Termination Prior to First Approval.  If this Agreement expires or is terminated
by mutual written consent of all the Parties prior to the first Approval of a
Final Product:  (i) all non-cancelable obligations of the Parties which are
Development Costs that have not yet accrued shall be shared and reimbursed by
the Parties in accordance with Article 4; (ii) a final accounting of Profit Or
Loss shall be made and payments made to reflect the sharing/bearing of same in
accordance with this Agreement; and (iii) each Party shall promptly return to
each other Party all relevant records and materials in such  Party’s possession
or control containing Confidential Information of such other Party(ies) to the
extent practicable given any continued operation of an Existing Agreement
relating to such

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

95

--------------------------------------------------------------------------------


 

Confidential Information, provided, that a Party may keep one copy of such
Confidential Information for archival purposes only); and provided, further,
notwithstanding the foregoing, each Party shall continue to own, and have the
right to use, the Results (including the right to cross-reference the CTN under
the Long-Term Development Plan), the Company Inventions, the Related Inventions,
the Inventions and the General Inventions in accordance with Sections 5.1, 5.2
and 5.3, subject to the obligations set forth in Sections 12.3 through 12.6
(inclusive); (iv) BMKK, as agent for ImClone, shall be entitled to pursue the
JNDA for Alternative Final Product, and Merck shall be entitled to submit its
JNDA for Final Product.

 

(b)                                                                                
Exclusive Remedy.  A Party may seek any remedies available to it at law or in
equity for a breach by a Party under this Agreement; provided, however, that in
the event that a non-breaching Party terminates a breaching Party’s rights under
this Agreement pursuant to Sections 14.2(a), 14.3(a), or 14.4, such termination
remedy (and the consequences thereof set forth in Sections 14.5 and 14.7, as
applicable) shall, except for payments due to a Party under this Agreement that
have accrued up to and only through the date of termination and except for
breaches of Sections 10.2, 12.3 and those terms and conditions under this
Agreement that continue to apply to such breaching Party pursuant to this
Article 14 thereafter, be the exclusive remedies available to such  Party with
respect to such material breach of this Agreement by the breaching Party and,
except for breaches of Section 10.2 and 12.3, such breaching Party may not seek
other damages as a result of such breach.

 

14.7                           Other Consequences of Termination.

 

(a)                                                                                 
Termination of MJ, Merck or any of their Affiliates.  If Merck’s and MJ’s rights
under this Agreement are terminated by reason of any of Section 14.3(a),
14.4(a) or 14.5 (where Merck/MJ provides the notice of termination under
Section 14.5), then:

 

(i)                                     BMKK shall be responsible for making and
booking sales of Final Product in Japan following such effective date of
termination;

 

(ii)                                  Merck and MJ shall as soon as is
reasonably possible assign all their rights, title and interest in and to the
any Japanese regulatory filings (including the JNDA) for Final Product to BMKK,
as agent for ImClone;

 

(iii)                               Merck and MJ shall, and shall cause their
applicable Affiliates to, cease to use, and assign all their rights and interest
in and to, the ERBITUX® Trademark in Japan; and ImClone shall, in turn, grant to
BMS an exclusive, royalty-free and fully paid-up, sublicensable license to such
Trademark for use in connection with the Commercialization of Cetuximab and
Final Product in Japan under this Agreement;

 

(iv)                              Subject to Section 8.8, all manufacturing
agreements between any of the Parties and their Affiliates and any other Party
(or its Affiliates) shall not terminate but shall remain in place until such
agreements terminate or expire in accordance with their terms;

 

(v)                                 MJ and Merck shall effect, and shall cause
their Affiliates to effect, a smooth transition of the Commercialization
responsibilities to BMS/BMKK; provided, that the foregoing shall not require any
Sales Force Detailing efforts to be expended by MJ following the termination
date;

 

(vi)                              An accounting, reconciliation and payment of
the Parties’ respective financial obligations and benefits with respect to
sharing/bearing costs (including Development Costs, Allowable Expenses and
BMKK/MJ NSF Commercialization Activities

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

96

--------------------------------------------------------------------------------


 

Costs and other cost that the Parties share, either directly or through a joint
Profit and Loss calculation) and Profits and Losses under the Agreement as of
said termination date shall take place promptly;

 

(vii)                           MJ and Merck shall remain entitled to receive
any compensation or expense reimbursement due to either of them, and shall
remain obligated to pay to BMKK, ImClone and BMS any compensation or expense
reimbursement due to any of them, under or with respect to this Agreement with
respect to any accounting periods ending on or prior to the termination date;

 

(viii)                        All agreements specifically relating to the
Commercialization of Final Product in Japan between MJ and any Third Party
shall, where assignable and at BMKK’s request, be assigned to BMKK from and
after such termination date; provided, that MJ shall remain responsible for the
performance of and payment of any amounts due under any such agreement with
respect to all periods prior to the termination date; and

 

(ix)                                All rights granted to Merck, MJ and their
Affiliates to sell, promote, market and otherwise Commercialize Final Product in
Japan, whether granted under this Agreement or under any Existing Agreement with
ImClone, shall terminate;

 

(x)                                   BMKK shall have the exclusive right to
sell, promote, market and Commercialize Final Product in Japan, subject to the
terms of this Agreement and its Existing Agreements with ImClone;

 

(xi)                                MJ and Merck shall have no obligation to
fund Development activities in Japan that occur or arise after such termination
date (but shall remain responsible for their share of Development costs incurred
prior to such termination date and noncancelable Development costs existing as
of the termination date that arise after such termination date), and shall
effect, and shall cause their Affiliates to effect, a smooth transition of any
Japan Development responsibilities then being controlled, monitored or conducted
by any of them to BMKK;

 

(xii)                             MJ and Merck shall effect, and shall cause
their Affiliates to effect, reasonable access to, and/or sharing of, any then
existing adverse event database maintained by them for Final Product as used for
reporting purposes in Japan so that BMS, BMKK and their Affiliates may continue
to fulfill their regulatory responsibilities in Japan relating to same;

 

(xiii)                          At MJ’s expense, Merck and MJ shall promptly
return to the other Parties all relevant records and materials in Merck/MJ’s
possession or control containing Confidential Information of such other Parties
to the extent relating to Japan and to the extent practicable given any
continued operation of an Existing Agreement relating to such Confidential
Information; provided that Merck/MJ may keep one copy of such Confidential
Information for archival purposes only, and shall otherwise continue to abide by
its confidentiality obligations under this Agreement as to same; and

 

(xiv)                         (1)  MJ shall assign to ImClone, and shall itself
not have the right to use, the Results (including not having the right to
cross-reference the CTN under the Long-Term Development Plan), the Company
Inventions, and the Related Inventions; (2) Sections 5.1, 5.2 and 5.3 shall
cease to apply to the extent that such Sections grant licenses to MJ and its
Affiliates; (3) the obligations set forth in Sections 12.3 through 12.6
(inclusive) shall continue to apply to all Parties; (4) Merck and its Affiliates
shall have [**] license to use and practice the Company Inventions and the
Related General Inventions for products other than Final Product or Alternative
Final Product; and (5) at the discretion of each of the other

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

97

--------------------------------------------------------------------------------


 

Parties, MJ’s, Merck’s and their Affiliate’s rights under Section 3.3(b) shall
survive such expiration of this Agreement with respect to each of the other
Parties.

 

(b)                                                                                
Termination of BMKK, BMS or any of their Affiliates.    If BMS’ and BMKK’s
rights under this Agreement are terminated by reason of any Sections 14.2(a),
14.4(a) or 14.5 (where BMS/BMKK provides the notice of termination under
Section 14.5), then:

 

(i)                                     BMS and BMKK shall assign all its/their
rights in and to the Alternative Trademarks to ImClone, and shall assign to
ImClone the JNDA previously held by it as agent for ImClone;

 

(ii)                                  BMS and BMKK shall cease to use, and shall
cause their applicable Affiliates to cease to use, the ERBITUX® Trademark in
Japan;

 

(iii)                               Subject to Section 8.8, all manufacturing
agreements between any of the Parties and their Affiliates and any other Party
(or its Affiliates) shall not terminate but shall remain in place until such
agreements terminate or expire in accordance with their terms;

 

(iv)                              BMS and BMKK shall effect, and shall cause
their Affiliates to effect, a smooth transition of the Commercialization
responsibilities to Merck/MJ; provided, that the foregoing shall not require any
Sales Force Detailing efforts to be expended by BMKK following the termination
date;

 

(v)                                 An accounting, reconciliation and payment of
the Parties’ respective financial obligations and benefits with respect to
sharing/bearing costs (including Development Costs, Allowable Expenses and
BMKK/MJ NSF Commercialization Activities Costs and other cost that the Parties
share, either directly or through a joint Profit and Loss calculation) and
Profits and Losses under the Agreement as of said termination date shall take
place promptly;

 

(vi)                              BMKK shall remain entitled to receive any
compensation due it, and to pay to MJ any expense reimbursement due it and to
pay to ImClone any compensation or expense reimbursement due it, under or with
respect to this Agreement with respect to any accounting periods ending on or
prior to the termination date;

 

(vii)                           All agreements specifically relating to the
Commercialization of Final Product in Japan between BMKK and any Third Party
shall, where assignable and at MJ’s request, be assigned to MJ from and after
such termination date; provided, that BMKK shall remain responsible for the
performance of and payment of any amounts due under any such agreement with
respect to all periods prior to the termination date; and

 

(viii)                        All rights granted to BMS, BMKK and their
Affiliates to sell, promote, market and otherwise Commercialize Final Product in
Japan, whether granted under this Agreement or under any Existing Agreement with
ImClone, shall terminate;

 

(ix)                                MJ shall have the co-exclusive right to
sell, promote, market and Commercialize Final Product in Japan, subject to the
terms of this Agreement and its Existing Agreements with ImClone;

 

(x)                                   BMS and BMKK shall have no obligation to
fund Development activities in Japan that occur or arise after such termination
date (but shall remain responsible for their share of Development costs incurred
prior to such termination date and noncancelable

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

98

--------------------------------------------------------------------------------


 

Development costs existing as of the termination date that arise after such
termination date), and shall effect, and shall cause their Affiliates to effect,
a smooth transition of any Japan Development responsibilities then being
controlled, monitored or conducted by any of them to BMKK;

 

(xi)                                BMS and BMKK shall effect, and shall cause
their Affiliates to effect, reasonable access to, and/or sharing of, any then
existing adverse event database maintained by them for Final Product as used for
reporting purposes in Japan so that Merck, MJ and their Affiliates may continue
to fulfill their regulatory responsibilities in Japan relating to same;

 

(xii)                             At BMS’s expense, BMS/BMKK shall promptly
return to the other Parties all relevant records and materials in BMS/BMKK’s
possession or control containing Confidential Information of such other Parties
to the extent relating to Japan and to the extent practicable given any
continued operation of an Existing Agreement relating to such Confidential
Information; provided that BMS/BMKK may keep one copy of such Confidential
Information for archival purposes only and shall otherwise continue to abide by
its confidentiality obligations under this Agreement as to same.

 

(xiii)                          (1)  BMKK shall assign to ImClone, and itself
shall not have the right to use, the Results (including not having the right to
cross-reference the CTN under the Long-Term Development Plan), the Company
Inventions, and the Related Inventions; (2) Sections 5.1, 5.2 and 5.3 shall
cease to apply to the extent that such Sections grant licenses to BMKK and its
Affiliates; (3) the obligations set forth in Sections 12.3 through 12.6
(inclusive) shall continue to apply to all Parties; (4) BMS and its Affiliates
shall have the [**] license to use and practice the Company Inventions and
General Inventions for products other than Final Product and Alternative Final
Product; and (5) at the discretion of each of the other Parties, BMS’s, BMKK’s
and their Affiliate’s rights under Section 3.3(b) shall survive such expiration
of this Agreement with respect to each of the other Parties.

 

(c)                                  Termination for Material Breach by ImClone
or any of its Affiliates.  If ImClone’s rights under this Agreement are
terminated by reason of Sections 14.2(b), 14.2(c), 14.3(b), or 14.4, then:

 

(i)                                     ImClone shall be immediately removed
from the SCJ and all Subcommittees and Working Groups established under this
Agreement (whether as a voting member or non-voting member), including the SCJ,
the JJCC, the JJFC, JJDC and the JJMC.  ;ImClone shall not thereafter vote in
any committee under an Existing Agreement in a manner that would contradict or
thwart any decision mutually agreed upon by BMKK/BMS and MJ/Merck with respect
to the Development and Commercialization of Final Product in Japan;

 

(ii)                                  ImClone shall no longer be a Party to this
Agreement except with respect to its manufacturing obligations under Section 8.8
and except as provided in Sections  14.4(b), 14.7(c)  and 14.8; provided, that
except for the removal of ImClone as a Party to this Agreement as provided
herein and except for the removal of ImClone from the SCJ and all Subcommittees
and Working Groups (whether as a non-voting or voting member) under this
Agreement, this Agreement shall not be affected and shall continue until
BMS/BMKK and Merck/MJ agree to terminate this Agreement, unless sooner
terminated by BMS/BMKK or Merck/MJ as provided in sections 14.4 or 14.5;

 

(iii)                               ImClone may not thereafter exercise any
termination right or remedy for damages that would otherwise have been available
to it under this Agreement, provided, that nothing in this
Section 14.7(c)(iii) shall restrict ImClone from pursuing any

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

99

--------------------------------------------------------------------------------


 

remedies or rights available to it at any time prior to or following such
termination under an Existing Agreement;

 

(iv)                              Subject to Section 8.8 and to the terms of the
Existing Agreements, all manufacturing agreements between the Parties and their
Affiliates shall not terminate but shall remain in place until such agreements
terminate or expire in accordance with their terms;

 

(v)                                 ImClone shall effect, and shall cause its
Affiliates to effect, a smooth transition of any Development or
Commercialization responsibilities it may then have under this Agreement in
Japan to BMKK and/or MJ, as they may direct, but shall continue to use Diligent
Efforts to perform such regulatory matters and filings with respect to Japan
(and be reimbursed for its cost of doing so) as BMKK and/or MJ may direct;

 

(vi)                              Except where ImClone’s rights were terminated
pursuant to Section 14.4, then, at ImClone’s expense, ImClone shall promptly
return to the other Parties all relevant records and materials in ImClone’s
possession or control containing Confidential Information of such other Parties
to the extent relating to Japan; provided that ImClone may keep one copy of such
Confidential Information for archival purposes only and shall otherwise continue
to abide by its confidentiality obligations under this Agreement as to same;

 

(vii)                           An accounting, reconciliation and payment of the
Parties’ respective financial obligations and benefits with respect to
sharing/bearing costs (including Development Costs, Allowable Expenses and
BMKK/MJ NSF Commercialization Activities Costs and other cost that the Parties
share, either directly or through a joint Profit and Loss calculation) and
Profits and Losses under the Agreement as of said termination date shall take
place promptly; and

 

(viii)                        ImClone shall assign to BMS and Merck, and itself
shall not have the right to use, the Results (including not having the right to
cross-reference the CTN under the Long-Term Development Plan), the Company
Inventions, and the Related Inventions; (2) Sections 5.1, 5.2 and 5.3 shall
cease to apply to the extent that such Sections grant licenses to ImClone and
its Affiliates; (3) the obligations set forth in Sections 12.3 through 12.6
(inclusive) shall continue to apply to all Parties; (4) ImClone and its
Affiliates shall have the [**] license to use and practice the Company
Inventions and the General Inventions for compounds and products other than
Final Product and Alternative Final Product; and (5) at the discretion of each
of the other Parties, BMS’s, BMKK’s and their Affiliate’s rights under
Section 3.3(b) shall survive such expiration of this Agreement with respect to
each of the other Parties.

 

(d)                                                                                
Upon any termination of this Agreement entitling MJ/Merck (under the ERBITUX
Trademark) and/or entitling BMKK/BMS or ImClone (under the Alternative
Trademark) to separately Develop Cetuximab for Commercialization in Japan, each
of BMS and Merck (i) will, and will cause their Affiliates to, permit the other
Party(ies) that remain entitled to Commercialize Cetuximab in Japan to have
prompt access to any databases controlled by such Party or its Affiliates for
use in connection with the development and registration by such other Party of
Cetuximab for any Indication or line of therapy (A) anywhere in the world (other
than Japan) according to the Existing Agreements, or (B) that was pursued
jointly under this Agreement for Japan, including, in each case (A) and (B),
rights of reference to such database for Development purposes and for regulatory
filings in Japan pertaining to Cetuximab (and whether for Alternative Trademark
Product or  Final Product, as the case may), and (ii) if requested by the other
Party remaining so entitled to Commercialize Cetuximab in Japan, will, and will
cause their Affiliates to, promptly provide an electronic copy of the database
and/or right of electronic access, as reasonably required by such Party

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

100

--------------------------------------------------------------------------------


 

remaining so entitled to Develop Cetuximab and Commercialize Final Product
and/or Alternative Final Product,  in Japan.

 

14.8                           Accrued Rights; Surviving Obligations. 
Termination or expiration of this Agreement, or termination of the rights of any
Party under this Agreement, for any reason shall be without prejudice to any
rights that shall have accrued to the benefit of any of the Parties prior to
such termination or expiration.  Such termination or expiration shall not
relieve any of the Parties from any obligation which is expressly indicated to
survive termination or expiration of this Agreement.  All of the Parties’ rights
and obligations under Articles and Sections 3.4(d), 3.6(d), 3.6(g), 3.6(i),
3.6(j), 3.7, 4.7-4.9 (inclusive), 5.1, 5.2, 5.3, 6.4(f)(v), 6.9 (solely with
respect to each Party’s responsibility for its own or other Persons’ compliance
with Section 6.9 prior to the date of such termination or expiration),
6.9(g) through (i) (inclusive), the last sentence of 8.1(c)(iv) (solely with
respect to actions by Party’s Affiliates or Third Party contractors prior to the
date of such termination of expiration), 8.4 (solely with respect to binding
orders for API or Final Product that are in place as of the date of such
termination or expiration), 8.2(a) and (b) (solely with respect to API, Final
Product or any intermediates or components thereof that are manufactured prior
to the date of such termination or expiration), 8.7 (solely with respect to
Final Product delivered to customers pursuant to this Agreement), 9.1(a),
9.2(a), 10.3(e) (with respect to breaches by a Sublicensee prior to the date of
such termination or expiration), 12.3 through 12.6 (inclusive), 13, 14, and 16,
shall survive termination or expiration of this Agreement, or termination of the
rights of any Party under this Agreement.

 

15.                               FORCE MAJEURE.

 

No Party shall be held liable or responsible to the other Parties nor be deemed
to be in default under, or in breach of any provision of, this Agreement for
failure or delay in fulfilling or performing any obligation of this Agreement
when such failure or delay is due to force majeure, and without the fault or
negligence of the Party so failing or delaying.  For purposes of this Agreement,
force majeure is defined as causes beyond the control of the Party, including
acts of God; acts, regulations, or laws of any government; war; civil commotion;
destruction of production facilities or materials by fire, flood, earthquake,
explosion or storm; labor disturbances; epidemic; and failure of public
utilities or common carriers.  In such event Merck, MJ, ImClone, BMS, or BMKK,
as the case may be, shall immediately notify the other Parties, with written
notice to follow, of such inability and of the period for which such inability
is expected to continue.  The Party giving such notice shall thereupon be
excused from such of its obligations under this Agreement as it is thereby
disabled from performing for so long as it is so disabled and for 30 days
thereafter.  To the extent possible, each Party shall use reasonable efforts to
minimize the duration of any force majeure.

 

16.                               MISCELLANEOUS.

 

16.1                           Relationship of Parties.  Nothing in this
Agreement is intended or shall be deemed to constitute a partnership, agency,
employer-employee or joint venture relationship among the Parties.  No Party
shall incur any debts or make any commitments for the other, except to the
extent, if at all, specifically provided herein.

 

16.2                           Assignment.  This Agreement shall be assignable
by a Party, if at all, (x) only to the extent that the such Party’s rights and
obligations with respect to Japan under the Existing Agreements to which such
Party is a party are assigned and (y) only if the consent of the other Parties
to this Agreement (who are not party to such Existing Agreement) shall have been
obtained as well; provided, that a Party may assign or transfer this Agreement
without such prior written consent of the other Parties to (i) any of its
Affiliates (but only for so long as such entity is and remains an Affiliate of
such Party, it being agreed that such Party shall cause

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

101

--------------------------------------------------------------------------------


 

such assignment to terminate prior to such time, if any, as such entity ceases
to be an Affiliate of such Party), or (ii) any successor to all or substantially
all of the business and assets of such Party, whether in a merger,
consolidation, sale of stock, sale of all or substantially all of its assets or
other similar transaction.  A copy of the document (from which the financial
terms of the assignment may be redacted) between the assigning Party and the
Affiliate or Third Party to whom such assigning Party’s rights and obligations
are assigned shall be provided by the assigning Party to the other Parties.  Any
permitted successor or assignee of rights and/or obligations hereunder shall, in
a writing delivered to the other Parties, expressly assume performance of such
rights and/or obligations.  In the event of an assignment or transfer to an
entity other than an Affiliate, the assigning or transferring Party and its
Affiliates shall have no further obligations, and shall be released from any and
all further obligations, under Section 10.2.  Except as set forth in the
immediately preceding sentence, in the event of an assignment or transfer as
permitted above in this Section 16.2, (A) if this Agreement is assigned or
transferred to an Affiliate, the assigning or transferring Party shall remain
responsible (jointly and severally) with such Affiliate for the performance of
such assigned or transferred obligations, (B) if such assignment is pursuant to
a sale of the transferring Party’s interest in the Collaboration to the another
Party, then, subject to Article 14, the transferring Party shall be released
from all of its obligations hereunder, and (C) if such assignment or transfer is
to a Third Party, then, subject to Article 14, the transferring Party shall be
released only to the extent such obligations are assumed by the transferee of
such interest.  Any assignment or transfer, or attempted assignment or transfer,
by either Party in violation of the terms of this Section 16.2 shall be null and
void and of no legal effect.  This Agreement shall be binding on, and inure to
the benefit of, each Party, its successors and permitted assigns.

 

16.3                           Affiliates of the Parties.  Each Party shall
cause its applicable Affiliates to take such actions as are necessary for such
Party to fulfill its obligations under this Agreement.

 

16.4                           Books and Records.  Any books and records to be
maintained under this Agreement by a Party shall be maintained in accordance
with GAAP, in the case of ImClone, BMS and BMKK, and IFRS, in the case of Merck
and MJ.

 

16.5                           Further Actions.  Each Party shall execute,
acknowledge and deliver such further instruments, and do all such other acts, as
may be necessary or appropriate in order to carry out the purposes and intent of
this Agreement.

 

16.6                           Notice.  Any notice or request required or
permitted to be given under or in connection with this Agreement shall be deemed
to have been sufficiently given if in writing and personally delivered or sent
by facsimile transmission (receipt verified) or overnight express courier
service (signature required), prepaid, to the Party for which such notice is
intended, at the address set forth for such Party below:

 

(I)

 

IN THE CASE OF MERCK, TO:

 

 

 

 

 

Frankfurter Straße 250

 

 

D-64293 Darmstadt

 

 

Federal Republic of Germany

 

 

Attention:

     

Jens Eckhardt, Corporate Legal Department

 

 

Facsimile:

     

+49-6151-72-2373

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

102

--------------------------------------------------------------------------------

 

(ii)           in the case of MJ, to:

 

Merck Serono Japan Company, Limited

6F Meguro Tokyu Bldg.

2-13-17 Kamiosaki, Meguro-ku

Tokyo, 141-0021

Japan

Attention:

 

Wayne Paterson

Facsimile:

 

+81-3-5434-4712

Telephone:

 

+81-3-5434-4704

 

(iii)          in the case of ImClone, to:

 

ImClone Systems Incorporated

180 Varick Street

New York, New York 10014  USA

Attention:

 

General Counsel

Facsimile:

 

(1 212) 645-2770

Telephone:

 

(1 646) 638-5027

 

with a copy sent to the same address, to:

Attention:

 

Senior Vice President Regulatory Affairs,
Biostatistics and Quality Assurance

Facsimile:

 

(1 908) 218-0555

Telephone:

 

(1 908) 541-2250

 

(iv)          in the case of BMS, to:

 

Bristol-Myers Squibb Company

P.O.  Box  4000

Route 206 & Province Line Road

Princeton, New Jersey 08543-4000  USA

Attention:

 

Vice President and Senior Counsel,

 

 

Worldwide Licensing and

 

 

Business Development

Facsimile:

 

(1 609) 252-6019

 

with a copy sent to the same address, to:

Attention:

 

Vice President, Alliance Management

Facsimile:

 

(1 609) 252-7235

 

(V)           IN THE CASE OF BMKK, TO:

 

Bristol-Myers K. K.

Shinjuku I-Land Tower

5-1, Nishi-Shinjuku 6-chome, shinjuku-ku

Tokyo, 163-1328

Japan

Attention:

 

President

Facsimile:

 

813-5323-8311

Telephone:

 

813-5323-8318

 

or to such other address for such Party as it shall have specified by like
notice to the other Parties, provided that notices of a change of address shall
be effective only upon receipt thereof. With respect to notices given pursuant
to this Section 15.6, (i) if delivered personally

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

103

--------------------------------------------------------------------------------


 

or by facsimile transmission, the date of delivery shall be deemed to be the
date on which such notice or request was given; and (ii) if sent by overnight
express courier service, the date of delivery shall be deemed to be the next
business day after such notice or request was deposited with such service.

 


ALL MATERIAL CORRESPONDENCE, NOTICES AND OTHER COMMUNICATIONS RELATED TO THIS
AGREEMENT SHALL BE PROMPTLY PROVIDED TO THE OTHER PARTIES.


 

16.7         Use of Name. Except as otherwise provided herein or in an Existing
Agreement, none of the Parties shall have any right, express or implied, to use
in any manner the name or other designation of the other Parties or any other
trade name, Trademark, Corporate Name or logo of the other Parties for any
purpose in connection with the performance of this Agreement.

 

16.8         Public Announcements. Except as required by law (including
disclosure requirements of the U.S. Securities and Exchange Commission, Nasdaq
or any other stock exchange on which securities issued by a Party are traded),
none of the Parties shall make any public announcement concerning this Agreement
or the subject matter hereof without the prior written consent of the other
Parties, which shall not be unreasonably withheld or delayed; provided that it
shall not be unreasonable for a Party to withhold consent with respect to any
public announcement containing any financial terms or any of such Party’s
Confidential Information. In the event of a required public announcement, to the
extent practicable under the circumstances, the Party making such announcement
shall provide the other Parties with a copy of the proposed text prior to such
announcement sufficiently in advance of the scheduled release of such
announcement to afford the other Parties a reasonable opportunity to review and
comment upon the proposed text.

 

16.9         Waiver. A waiver by any of the Parties of any of the terms and
conditions of this Agreement in any instance shall not be deemed or construed to
be a waiver of such term or condition for the future, or of any subsequent
breach hereof. All rights, remedies, undertakings, obligations and agreements
contained in this Agreement shall be cumulative and none of them shall be in
limitation of any other remedy, right, undertaking, obligation or agreement of
any of the Parties.

 

16.10       Severability. When possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

16.11       Amendment. No amendment, modification or supplement of any
provisions of this Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each of the Parties.

 

16.12       Governing Law; Submission to Jurisdiction.

 

(a)           This Agreement shall be governed by and interpreted in accordance
with the laws of the United States and the State of New York without regard to
conflict of law principles.

 

(b)           Each Party, for the purpose of enforcing an award under
Section 16.13(a) or for seeking injunctive or other equitable relief or legal
remedies as permitted by Section 16.13(b), irrevocably submits to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York and the Supreme Court of the State of New York,

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

104

--------------------------------------------------------------------------------


 

New York County (collectively, the “Courts”), for purposes of any action, suit
or other proceeding arising out of this Agreement or such award (other than
appeals therefrom). Each Party further agrees that service or any process,
summons, notice or document by U.S. registered mail to such Party’s notice
address provided for in this Agreement shall be effective service of process for
any action, suit or proceeding in New York with respect to any matters to which
it has submitted to jurisdiction in this Section 16.12(b).

 

(c)           The English original of this Agreement shall prevail over any
translation hereof.

 

16.13       Arbitration.

 

(a)          Except as expressly otherwise provided in this Agreement, any
dispute as to the validity or construction of, or the interpretation of, any
provision of this Agreement or as to the failure of any Party to perform or
comply with any obligations or conditions applicable to such Party pursuant to
this Agreement, or any dispute as to a matter that is specifically and expressly
referred to for arbitration under this Section, shall be finally settled by
binding arbitration in accordance with the terms set forth in this
Section 16.13:

 

(i)            The place of arbitration of any dispute shall be London, England,
except that the place of arbitration for matters to be resolved by “baseball”
arbitration shall be Tokyo, Japan. The Parties to the dispute may agree to
another location. The arbitration proceedings shall be conducted, and the award
shall be rendered, in the English language. If the dispute is between any one
Party, on the one hand, and the other Parties, on the other hand, each side of
such dispute shall select one Experienced Arbitrator. If the dispute is between
only two of the five Parties, each of the two disputing Parties shall promptly
select one Experienced Arbitrator. In each such case, the two arbitrators
selected by the Parties shall promptly select a third Experienced Arbitrator
from among arbitrators designated by the London Court of International
Arbitration (unless the dispute is to be resolved in Tokyo, in which event ICC
rules and policies shall apply). If the dispute is among all five Parties or the
Parties cannot agree on which Parties are a party to the dispute, the London
Court of International Arbitration (unless the dispute is to be resolved in
Tokyo, in which event the Tokyo ICC) shall promptly select three Experienced
Arbitrators). Subject to Section 16.13(a)(iii), the Parties shall instruct the
arbitrators to render a final determination of such dispute within 30 days after
the appointment of the third arbitrator.

 

(ii)           Any award rendered by the arbitrators shall be final and binding
upon the Parties, unless modified or reversed in accordance with applicable law.
Judgment upon any award rendered may be entered in any court having
jurisdiction, or application may be made to such court for a judicial acceptance
of the award and an order of enforcement, as the case may be. Each Party shall
pay its own expenses of arbitration, and the expenses of the designated
arbitrators shall be equally shared between the disputing Parties unless the
arbitrators assess as part of their award all or any part of the arbitration
expenses of a Party or the Parties (including reasonable attorneys’ fees)
against the another Party or Parties, as the case may be.

 

(iii)          The Parties agree that certain arbitrable matters, as more fully
set forth in the last sentence of the definition of Net Sales and in sections
3.1(c), 4.1(c)(ii), 6.3(b), 6.4(e), 6.4(f)(iv) and 8.1(c)(ii), will be resolved
and determined by “baseball” arbitration. Except where otherwise indicated, such
baseball arbitration shall be limited to MJ/Merck on the one hand and BMS/BMKK
on the other.

 

Where baseball arbitration applies, the arbitration shall be conducted and
determinations made, as follows:  Within ten (10) Business Days after the
appointment of the

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

105

--------------------------------------------------------------------------------


 

third arbitrator under Section 16.13(a)(i), each Party to the arbitration
(MJ/Merck on the one hand, and BMS/BMKK on the other, and, where provided under
the applicable provision, ImClone) shall submit to the arbitrators and to the
other Party such Party’s offer to the other Party to resolve the matter at
issue, as well as any other information that it deems appropriate for the
arbitrators to consider. Within fifteen (15) Business Days after the designation
of the third arbitrator, the disputing Parties shall each simultaneously submit
to the arbitrators and one another a written statement of their respective
positions on such disagreement and a reasonably detailed proposed resolution.
Each such Party shall have ten (10) Business Days from receipt of the other
Party’s submission to submit a written response thereto, which shall include any
scientific, business and/or technical information in support thereof (but not a
modification of the proposed resolution). The arbitrators shall have the right
to meet with the disputing Parties as necessary to make a determination, but
shall not communicate with any disputing Party unless the other disputing
Party(ies) is(are) present. The Parties shall request the arbitrators to make a
determination not later than fifteen (15) days after submission of the
response(s) to the arbitrators, although the arbitrators may take a longer
period of time as they make require to make a decision. The arbitrators shall
make a determination by selecting the resolution proposed by one of the
disputing Parties that, as a whole, is the most nearly consistent with this
Agreement and the most fair and reasonable to such Parties in light of the
totality of the circumstances and the terms of this Agreement. The arbitrators
shall provide the disputing Parties with a written statement setting forth the
basis of the determination in connection therewith. The decision of the
arbitrators shall be final and conclusive, unless modified or reversed in
accordance with applicable law.

 

(b)           This Section 16.13 nor any other provision of this Agreement shall
not prohibit a Party from (x) seeking injunctive or other equitable relief in
the event of a breach or prospective breach of this Agreement as may be
necessary to avoid irreparable harm to such Party, to maintain the status quo,
to preserve the subject matter of the arbitration, to avoid or to collect
damages for breach or threatened breach of Sections 10.2, 12.3 or 12.5 hereof or
(y) subject to Section 16.12, seeking a remedy in a court of competent
jurisdiction for matters not specifically reserved to arbitration under
Section 16.13 of this Agreement.

 

(c)           The Parties agree that the following matters shall not be
arbitrable matters:

 

(i)            For any dispute involving a Commercialization matter on which
BMKK and MJ agree, the BMKK/MJ position shall control without resort to
arbitration;

 

(ii)           Subject to Section 10.2(a), any dispute involving the
determination of the Long-Term Commercialization Plan and Budget and/or the next
year’s Annual Commercialization Plan and Budget, the next year’s sales force
effort, the PDE Rate, or the number and/or position of the PDEs to be provided
for a given next year on which BMKK and MJ do not agree, and in any such dispute
occurs, the Annual Commercialization Plan and Budget for the calendar year with
respect to which the disputed item occurs shall be the then current year’s
agreed upon determination for such item, and such matter shall not be submitted
to arbitration; provided, that, subject to Section 6.4(b), a Party may satisfy
its obligations with respect to any dispute as to the position of the PDEs for
any year after the first two years after Launch in Japan by providing Primary
Position or Secondary Position details, so long as it meets its overall PDE
requirements; and

 

(iii)          Decisions whether to pursue a new Indication or a new line of
therapy within an existing Indication, as well as the determination of each
Development Plan and Annual Development Plan and Budget for such new Indication
or new line of therapy within an existing Indication, which, subject to
Section 3.1(c), must be agreed upon by BMS/BMKK and Merck/MJ;

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

106

--------------------------------------------------------------------------------


 

(iv)          subject to Section 10.2(a), (A) increases or decreases in budgets
and (B) decisions which would require BMS/BMKK or Merck/MJ or any of their
Affiliates to change physical, financial, or personnel resources beyond those
required for the applicable period in the then-current Approved Plans in order
for such Party to perform its obligations under this Agreement under the then
applicable year; and each such Party shall have final decision-making authority
under this Agreement with respect to same;

 

(v)           the arbitration procedure in Section 16.13 shall not apply to any
matter that a Party is expressly entitled to pursue in a court of competent
jurisdiction under this Agreement, or to any matters for which an exclusive
remedy is provided for under this Agreement;

 

(vi)          any decision whether to include, delete or modify the specific
terms (A) for calculating an item of cost or expense (including changes to the
definition of reasonable manufacturing capacity charges) used to determine
Allowable Expenses or to expense capital equipment purchases under
Section 8.6(c) or (B) for calculating Net Sales or Profit Or Loss under this
Agreement.

 

16.14      Entire Agreement.

 

(a)           This Agreement, together with the Existing Agreements to which
each Party is a party, all exhibits, schedules or amendments attached thereto,
set forth the entire agreement and understanding between the Parties as to the
subject matter hereof and merges all prior discussions and negotiations among
them, and none of the Parties shall be bound by any conditions, definitions,
warranties, understandings or representations with respect to such subject
matter other than as expressly provided herein or therein or as duly set forth
on or subsequent to the date hereof in writing and signed by a proper and duly
authorized officer or representative of the Parties to be bound thereby.

 

(b)           This Agreement shall, from the Restatement Effective Date, replace
the Co-Development Agreement such that the Co-Development Agreement shall have
no further force and effect after the Restatement Effective Date.

 

(c)           For the avoidance of doubt, as between: (i) ImClone and BMS and/or
BMKK; and (ii) ImClone and Merck and/or MJ, unless expressly provided otherwise
in this Agreement, the terms of this Agreement shall prevail over any conflict
with the Existing Agreements. The Parties agree that this Agreement is intended
to supplement and modify the Existing Agreements with respect to Japan only, and
this Agreement is not intended to and shall not in any way change or amend any
other provisions of the Existing Agreements applicable to other countries within
a Party’s territory.

 

(d)           Each Party agrees not to amend the Existing Agreements to which it
is a party in any manner that is inconsistent with, or would prevent it from
fully performing, its obligations under this Agreement.

 

16.15      Parties in Interest. All of the terms and provisions of this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Parties hereto and their respective permitted successors and assigns.

 

16.16      Descriptive Headings; Construction.

 

(a)           The descriptive headings of this Agreement are for convenience
only, and shall be of no force or effect in construing or interpreting any of
the provisions of this Agreement. Each of the Parties acknowledges and agrees
that this Agreement has been

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

107

--------------------------------------------------------------------------------


 

diligently reviewed by and negotiated by and between them, that in such
negotiations each of them has been represented by competent counsel and that the
final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties hereto and their counsel.
Accordingly, in interpreting this Agreement or any provision hereof, no
presumption shall apply against any Party hereto as being responsible for the
wording or drafting of this Agreement or any such provision, and ambiguities, if
any, in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision.

 

(b)           Except where the context otherwise requires, wherever used, the
singular shall include the plural, the plural the singular, and the use of any
gender shall be applicable to all genders. Unless otherwise stated, references
to days shall mean calendar days. The terms “include” and “including” as used
herein shall mean include or including, without limiting the generality of any
description preceding such term. Unless otherwise specified, (a) references in
this Agreement to any Article, Section or Exhibit shall mean references to such
Article, Section or Exhibit of this Agreement and to all Sections within such
Article and subsections within such Section, (b) references in any section to
any clause are references to such clause of such section, and (c) references to
any agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently varied, replaced or supplemented from time to time, as so varied,
replaced or supplemented and in effect at the relevant time of reference
thereto. If the consent of any Party is required under any provision of this
Agreement, such consent may be given or withheld by such Party in the sole
discretion of such Party unless otherwise explicitly indicated in such
provision.

 

16.17       Counterparts. This Agreement may be executed simultaneously in any
number of identical counterparts, any one of which need not contain the
signature of more than one Party, but all such counterparts taken together shall
constitute one and the same agreement.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

[the next page is the signature page]

 

108

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.

 

 

BRISTOL-MYERS SQUIBB COMPANY

 

BRISTOL-MYERS K.K.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E.R. SQUIBB & SONS, LLC

 

MERCK SERONO JAPAN COMPANY,

 

 

LIMITED

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IMCLONE SYSTEMS INCORPORATED

 

MERCK KGAA

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

109

--------------------------------------------------------------------------------


 

APPENDICES

 

Exhibit 1.1(a):

 

Third Party Payments Known as of the Restatement Effective Date

 

 

 

Exhibit 1.1(b):

 

Detail Allocation Guidelines in Group Settings

 

 

 

Exhibit 2.4(a):

 

Committee Representatives Known as of the Restatement Effective Date

 

 

 

Exhibit 3.1(a):

 

Long-Term Development Plan as of the Restatement Effective Date

 

 

 

Exhibit 4.1(e):

 

Applicable FTE Rates

 

 

 

Exhibit 6.2(a):

 

Initial Long-Term Commercialization Plan and Budget

 

 

 

Exhibit 6.3(b):

 

PDE Rates as of Restatement Effective Date

 

 

 

Exhibit 6.5(a):

 

Sales Representative Qualifications

 

 

 

Exhibit 8.1(a):

 

Initial Japan Manufacturing Plan

 

 

 

Exhibit 8.2(d):

 

Current Version of Initial Packaging for 100 mg Dose

 

 

 

Exhibit 8.3:

 

Initial Manufacturing Forecast

 

 

 

Exhibit 11.1:

 

Exceptions to Representations and Warranties

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

110

--------------------------------------------------------------------------------


 

Exhibit 1.1(a)

 

THIRD PARTY PAYMENTS KNOWN AS OF
THE RESTATEMENT EFFECTIVE DATE

 

The royalty rates shown below are based on ImClone’s reading of the respective
agreements, and are provided in this Exhibit as an estimate and for convenience.
In the event an actual royalty rate differs based on terms or interpretation of
the particular agreement, the rate on this Exhibit shall be deemed amended to
reflect the actual royalty rate.

 

Nothing in this Exhibit shall be construed to alter the terms of, or obligations
under, the agreements listed below.

 

[**]

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

111

--------------------------------------------------------------------------------

 

Exhibit 1.1(b)

 

DETAIL ALLOCATION GUIDELINES IN GROUP SETTINGS

 

Final Product presentations by MJ and BMKK personnel, as the case may be,
devoted primarily to a Final Product, may be made to physicians or other medical
professionals licensed to prescribe drugs (collectively, “Prescribing
Professionals”) in group situations.  Such presentations may be through speaker
programs, dinner and lunch programs, symposia and other programs that are
approved by the JJCC.  In calculating the number of PDEs resulting from such
group presentations, each Prescribing Professional participating in such
presentations will be considered as one (1) Primary Detail Equivalent (PDE). It
is understood that for presentations held by multiple personnel of MJ or BMKK,
as the case may be, or jointly by MJ and BMKK personnel, the total number of
PDEs credited to each Party shall be calculated as follows:  [**]  It is
understood that for symposia and other group presentations that contain full
presentations on a Final Product together with other products, the number of
PDEs for such presentations shall be accounted for as provided above.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

112

--------------------------------------------------------------------------------


 

Exhibit 2.4(a)

 

KNOWN COMMITTEE REPRESENTATIVES AND ALLIANCE MANAGERS

AS OF THE RESTATEMENT EFFECTIVE DATE

 

SCJ:

 

(ImClone Representative)

 

Margaret Dalesandro, VP Proj/Alliance Mgmt & BD

(ImClone Representative)

 

Eric Rowinsky, CMO, SVP

(BMS Representative)

 

Martin Birkhofer, VP, Global Medical Affairs - Oncology

(BMKK Representative)

 

Mark Wright, President, BMS Japan

(Merck Representative)

 

Wolfgang Wein

(MJ Representative)

 

Mark Smith

 

 

 

JJDC:

 

 

 

 

 

(ImClone Representative)

 

Eric Rowinsky, CMO, SVP

(ImClone Representative)

 

Richard Crowley, SVP Biopharmaceutical Ops

(BMS Representative)

 

Maurizio Voi, M.D., Executive Director, Global Medical Affairs—Oncology

(BMKK Representative)

 

Ruiping Dong, VP, BMSPRI Japan

(Merck Representative)

 

Peter Mertins

(MJ Representative)

 

Yoshiteru Ishikawa

 

 

 

JJCC:

 

 

 

 

 

(ImClone Representative)

 

Michael Bailey, SVP, Commercial Ops

(ImClone Representative)

 

TBD, WW VP of Strategic Marketing

(BMS Representative)

 

Ron Gimbel, Finance Director, BMS Japan

(BMKK Representative)

 

Masaki Onoue, BMS Japan

(Merck Representative)

 

Petra Maier

(MJ Representative)

 

Mitsuko Shinagawa

 

 

 

JJFC:

 

 

 

 

 

(ImClone Representative)

 

Brian Batchelder, AVP, Finance

(ImClone Representative)

 

Peter Borzilleri, VP Finance (Acting)

(BMS Representative)

 

V. Michael Moran, Director, BMS Alliance Accounting

(BMKK Representative)

 

Ron Gimbel, Finance Director, BMS Japan

(Merck Representative)

 

Holger Piekenbrock, Sr Manager Controlling Pharm Ethicals

(MJ Representative)

 

Roiko Fukunaga

 

 

 

JJMC:

 

 

 

 

 

(ImClone Representative)

 

Richard Crowley, SVP Biopharmaceutical Ops

(ImClone Representative)

 

Elizabeth Yamashita, VP CMC Regulatory

(BMS Representative)

 

Shawn Knipple, Contract Manufacturing

(BMKK Representative)

 

Tetsuo Suzuki, Director, Technical Operations, Japan

(Merck Representative)

 

Ludwig Pfeuffer

(MJ Representative)

 

Akio Yamaguchi

 

 

 

Alliance Managers:

 

 

 

 

 

(BMS/BMKK Representative)

 

Nancy Forrest, Senior Director, Alliance Management

Merck/MJ Representatives)

 

Steve Axon

(ImClone Representative)

 

Robert Schinagl, AVP Proj/Alliance Management

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

113

--------------------------------------------------------------------------------


 

Exhibit 3.1(a)

 

LONG-TERM DEVELOPMENT PLAN AS OF
THE RESTATEMENT EFFECTIVE DATE

 

[**]

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

114

--------------------------------------------------------------------------------


 

Exhibit 4.1(e)

 

APPLICABLE FTE RATES – 2007 Budget*

 

FTE Rate

 

Category

 

Classification

 

 

 

 

 

[**]

 

A

 

Clinical/Technical/Research

 

 

 

 

 

[**]

 

B

 

Market Research

 

 

 

 

 

[**]

 

C

 

Medical Affairs

 

 

 

 

 

[**]

 

D

 

Oncology Product Manager

 

Type of Employee

 

Category

 

 

 

Clinical scientist and technicians

 

A

 

 

 

Clinical Medical directors

 

A

 

 

 

Patent / Trademark Counsel

 

A

 

 

 

Marketing Product Managers

 

B and / or D

 

 

 

Market Research

 

B and / or D

 

 

 

Medical Affairs

 

C

 

 

 

Final Product Safety / AEs

 

A

 

 

 

Professional Services

 

B and / or D

 

Notes:

 

* [**]

 

--------------------------------------------------------------------------------

**  The JJCC will approve the appropriate category of staff to execute the job
functions necessary to undertake commercialization in Japan, and the applicable
FTE rates will be revised and included as part of the applicable Annual
Development Plan and Budget or Commercialization Plan and Budget

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

115

--------------------------------------------------------------------------------


 

Exhibit 6.2(a)

 

INITIAL LONG-TERM COMMERCIALIZATION PLAN AND BUDGET – JAPAN

 

From Restatement Effective Date until End of Second Calendar Year Post-Launch

 

This Exhibit represents a plan that, as of the date of execution of this
Agreement, estimates an appropriate level and allocation of sales force for
successful commercialization of Final Product in Japan.  It is the intent of the
Parties to update this schedule closer to the Launch as additional information
becomes available, on  an as-needed basis, and in any case as part of the
determination of any Annual Commercialization Plan and Budget.

 

Overview

 

The objective of this commercialization plan is to provide an outline of
activities required to successfully launch Cetuximab in Japan. It will encompass
the time from the Effective Date of the collaboration through two years post
Launch and will serve to highlight key areas of work, their required timing and
associated costs as well as distribute potential responsibility evenly between
the BMKK and Merck Japan teams

 

[**]

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

116

--------------------------------------------------------------------------------


 

Exhibit 6.3(b)

 

PDE RATES AS OF RESTATEMENT EFFECTIVE DATE

 

The following represents the process for determining the PDE Rate for the
initial year of the Long-Term Commercialization Plan, which shall apply to both
Parties Sales Representatives:

 

[**]

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

117

--------------------------------------------------------------------------------


 

Exhibit 6.5(a)

 

SALES REPRESENTATIVES HIRING PROFILE

 

[**]

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

118

--------------------------------------------------------------------------------


 

Exhibit 8.1(a)

 

MANUFACTURING PLAN AS OF RESTATEMENT EFFECTIVE DATE

 

[**]

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

119

--------------------------------------------------------------------------------


 

Exhibit 8.2(d)

 

CURRENT VERSION OF INITIAL PACKAGING FOR 100 MG VIAL

 

[**]

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

120

--------------------------------------------------------------------------------


 

Exhibit 8.3

 

INITIAL MANUFACTURING FORECAST IN VIALS

 

[**]

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

121

--------------------------------------------------------------------------------


 

Exhibit 11.1

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

None.

 

Confidential Treatment has been requested by ImClone Systems Incorporated for
portions of this document.

 

122

--------------------------------------------------------------------------------
